 

EXHIBIT 10.40

 

ASSET PURCHASE AGREEMENT

by and between

Cytori Therapeutics, Inc.

and

Azaya Therapeutics, Inc.

January 16, 2017

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

Definitions

 

1

 

 

 

 

1.1

Definitions

 

1

1.2

Additional Defined Terms

 

10

1.3

Other Definitional and Interpretive Matters

 

12

 

 

 

 

ARTICLE 2

Purchase and Sale of Assets; Closing

 

13

 

 

 

 

2.1

Purchase and Sale of Assets

 

13

2.2

Excluded Assets

 

14

2.3

Assumed Liabilities

 

15

2.4

Excluded Liabilities

 

16

2.5

Consideration

 

17

2.6

Closing

 

17

2.7

Seller Closing Conditions; Deliveries by Buyer

 

18

2.8

Buyer Closing Conditions; Deliveries by Seller

 

19

2.9

Accounting

 

20

 

 

 

 

ARTICLE 3

Representations and Warranties of Seller

 

20

 

 

 

 

3.1

Organization and Qualification

 

20

3.2

Capitalization; Subsidiaries

 

21

3.3

Authority

 

21

3.4

Approvals; Non-Contravention

 

21

3.5

Financial Statements

 

22

3.6

Absence of Undisclosed Liabilities; Indebtedness

 

22

3.7

Tax Matters

 

22

3.8

ERISA and Employee Benefits

 

23

3.9

Employment Matters

 

24

3.10

Labor Relations

 

25

3.11

Litigation

 

25

3.12

Compliance with Laws; Business Practices

 

25

3.13

Entire Business

 

25

3.14

Transactions with Affiliates

 

25

3.15

Contracts

 

26

3.16

Intellectual Property

 

27

3.17

Restrictions on Business Activities

 

30

3.18

Regulatory Matters

 

30

3.19

Brokers

 

31

3.20

Solvency

 

31

3.21

Title to, and Condition of, Acquired Assets

 

32

3.22

Environmental Matters

 

32

3.23

Disclosure

 

32

3.24

No Other Representations or Warranties; Disclosure

 

32

 

 

 

 

ARTICLE 4

Representations and Warranties of Buyer

 

33

 

 

 

 

4.1

Organization and Good Standing

 

33

4.2

Authority

 

33

4.3

Approvals; Non-Contravention

 

33

4.4

Capitalization

 

33

4.5

SEC Documents

 

34

4.6

Brokers

 

34

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

4.7

Sufficiency of Funds

 

34

4.8

Going Concern

 

34

4.9

Independent Investigation

 

34

 

 

 

 

ARTICLE 5

Covenants

 

34

 

 

 

 

5.1

Access to Information

 

34

5.2

Confidentiality

 

35

5.3

Commercially Reasonable Efforts

 

35

5.4

Tax Matters

 

36

5.5

Non-Competition; Non-Solicitation; Non-Disparagement

 

37

5.6

Assignment of Rights

 

38

5.7

Transferred Worker

 

39

5.8

Bulk Sale Filings

 

39

5.9

Public Announcements

 

40

5.10

Distribution

 

40

5.11

Attorney-in Fact

 

40

5.12

Commercially Reasonable Efforts; Progress Reports

 

41

5.13

Milestone Payments; Generic Product

 

42

5.14

Earn-Out Payments

 

43

5.15

License/Transfer Payment

 

44

5.16

Sales of Competing Product

 

45

5.17

Audit and Dispute Rights

 

45

5.18

Mail

 

46

5.19

Registration Rights

 

46

5.20

Destruction of Assigned Intellectual Property

 

47

5.21

Withholding Taxes

 

47

5.22

Offer to Redeem Closing Shares and Escrow Shares

 

47

 

 

 

 

ARTICLE 6

Survival; Indemnification

 

48

 

 

 

 

6.1

Indemnification by Seller

 

48

6.2

Indemnification by Buyer

 

48

6.3

Survival

 

48

6.4

Limitations on Liability

 

49

6.5

Assertion of Claims; Payment of Claims

 

49

6.6

Recourse to Escrow Shares / Set Off

 

50

6.7

Exclusive Remedy

 

50

6.8

Investigation

 

51

6.9

Character of Indemnity Payments

 

51

 

 

 

 

ARTICLE 7

Termination

 

51

 

 

 

 

7.1

Termination

 

51

7.2

Notice of Termination

 

51

7.3

Effect of Termination

 

51

 

 

 

 

ARTICLE 8

Miscellaneous

 

52

 

 

 

 

8.1

Notices

 

52

8.2

Severability

 

52

8.3

Entire Agreement

 

53

8.4

Assignment

 

53

8.5

Amendment; Waiver

 

53

8.6

No Third-Party Beneficiaries

 

53

8.7

Expenses

 

53

8.8

Governing Law

 

53

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

8.9

Specific Performance

 

53

8.10

Counterparts

 

53

8.11

Non-recourse

 

54

EXHIBITS

Exhibit A Form of Assignment and Assumption Agreement

Exhibit B Form of Escrow Agreement

Exhibit C Form of Non-Compete/Non-Solicitation Agreement

 

 

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of January 16, 2017
(the “Effective Date”), is entered into by and between Cytori Therapeutics,
Inc., a Delaware corporation (“Buyer”), and Azaya Therapeutics, Inc., a Delaware
corporation (“Seller”). The parties hereto are sometimes referred to herein
collectively as “Parties” and each individually as a “Party.”

BACKGROUND

Prior to November 13, 2015, Seller was engaged in the Business.

The Business is composed of certain assets and liabilities that are currently
owned, leased or licensed by Seller or in respect of which Seller is currently
obligated, as the case may be.

Seller desires to sell, transfer and assign to Buyer, and Buyer desires to
purchase from Seller, certain assets of Seller, and Buyer is willing to assume
certain liabilities of Seller, in each case as more fully described and upon the
terms and subject to the conditions set forth herein.

AGREEMENT

In consideration of the foregoing premises and the respective representations,
warranties, covenants and agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

Definitions

1.1 Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

“Action” means any criminal, judicial, administrative or arbitral action, audit,
charge, claim, complaint, demand, grievance, hearing, inquiry, investigation,
litigation, mediation, proceeding, subpoena or suit, whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private, commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified. The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, except that
“Affiliate” shall not include current or former directors, officers or employees
of any Person.

“Ancillary Agreements” means any Bill of Sale, Assignment and Assumption
Agreement, Escrow Agreement, Assignment of Trademarks, Assignment of Patents and
such other agreements that are entered into in connection with, and referenced
in, this Agreement.

“Annual Net Sales” means, with respect to a particular calendar year, all Net
Sales of a Covered Product during such calendar year in the applicable territory
being measured.

“Assigned Intellectual Property” means all Intellectual Property that is owned
by Seller and is used or held for use in, or is necessary or useful for the
conduct of, the Business.

“Assigned Patent” means any Patent assigned to Buyer through the Assignment of
Patents to be delivered in connection with the Closing.

 

--------------------------------------------------------------------------------

 

“Assignment of Patents” means the assignment of Patents included in the Assigned
Intellectual Property, in a form mutually acceptable to Buyer and Seller.

“Assignment of Trademarks” means the assignment of Trademarks included in the
Assigned Intellectual Property, in a form mutually acceptable to Buyer and
Seller.

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act or transaction that forms or would reasonably be expected to form
the basis for a specific and reasonable foreseeable consequence.

“Bundled Product” means a Covered Product and other products that are not
Covered Products either (i) packaged together for sale or shipment as a single
unit or (ii) sold together in a kit, where the purchaser is charged a single
undifferentiated purchase price for such combination of products.

“Business” means the creation, development, commercialization, and exploitation
of, and related activities associated with, Seller’s Protein Stabilized
Liposomes nanotechnology platform and related assets, including, without
limitation, the development and manufacturing of the Generic Product and the
Patented Product.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or permitted by Law to be closed in the State of
California.

“Business Records” means all files, documents, ledgers, papers, books and
records and similar information (whether in paper, electronic or other tangible
or intangible form) that are used or held for use by Seller or Seller Sub in, or
necessary or useful for the conduct of, the Business, the Acquired Assets or the
Assumed Liabilities, including all technical information, operating and
production records, service records, service protocols, regulatory information
(including all filings and correspondence), documentation of service
methodologies, quality control records, blueprints, drawings, technical plans,
research and development notebooks and files, customer data, mailing lists,
warranty information, product testing reports, manuals, engineering and
scientific data, catalogs, advertising and other marketing materials, brochures,
sales and promotional literature, standard forms of documents, business plans,
budgets, price lists, customer lists and lists of suppliers, but excluding any
minute books, stock ledgers, financial records, Tax records and other materials
that Seller or Seller Sub is required by Law to retain or that is otherwise
excluded as set forth in Sections 2.1(d) and 2.1(e).

“Change of Control Transaction” means any transaction or series of related
transaction in which either: (i) there is a consolidation or merger of Buyer
which results in the equity holders of Buyer immediately prior to such
transaction or series of related transaction owning less than a majority of the
equity or voting power of the surviving entity; (ii) there is a sale, transfer,
lease or license of all or substantially all of Buyer’s assets, or (iii) any
other transaction occurs which results in the equity holders of Buyer
immediately prior to such transaction owning less than a majority of the equity
or voting power of the surviving entity but not including any transaction or
series of transactions principally for raising equity capital.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commercially Reasonable Efforts” means the efforts and resources that would be
used in the performance of the relevant activity by a company of comparable size
and resources as Buyer or Successor Entity, as applicable, engaged in the
development or commercialization of pharmaceutical products with regard to a
product at a similar stage in its product life, taking into account to the
extent reasonable and relevant: issues of safety and efficacy, product profile,
market potential, competitive market conditions, duration of exclusivity or
other proprietary position of the product and the potential profitability and
economic return of the product and other products in development or being
commercialized by Buyer or Successor Entity, as applicable, all as measured by
the facts and circumstances at the time such efforts are due or subject to
performance.

“Company Plan” means the Seller Plans and the PEO Plans.

2

--------------------------------------------------------------------------------

 

“Competing Product” means any generic liposomal encapsulation of doxorubicin
other than the Generic Product that is used in the treatment of ovarian cancer,
breast cancer, multiple myeloma, or Kaposi’s sarcoma.

“Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, license, lease (including real and personal property leases),
conditional sale contract, purchase or sales orders, mortgage, undertaking,
commitment, understanding, option, warrant, calls, rights or other enforceable
arrangement or agreement, whether written or oral.

“Covered Products” means the Generic Product and the Patented Product.

“Disclosure Schedule” means the disclosure schedule delivered by Seller to Buyer
in connection with the execution and delivery of this Agreement.

“EMA” means the European Medicines Agency.

“Employee Information” means the data and any records (including performance
reviews) relating to the Transferred Worker that are reasonably necessary to
manage the Transferred Worker at or immediately after the Closing.

“Employee Pension Benefit Plan” has the meaning set forth in Section 3(3) of
ERISA.

“Encumbrance” means any mortgage, pledge, hypothecation, license, adverse claim,
security interest, encumbrance, title defect, title retention agreement,
third-party right, option, lien, charge, or installment purchase agreement,
right of first refusal, right of preemption or right to acquire, or other
restriction or limitation on the right to sell or otherwise dispose of the
subject property, but excluding any restriction, right or limitation imposed by
this Agreement.

“Environmental Law” means any applicable United States and/or foreign, federal,
state, provincial, regional or local Law, past or present and as amended, and
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, or common law, relating to
pollution (or the cleanup thereof) or protection of the environment, health or
safety (as it relates to Hazardous Substances) or natural resources, including
those relating to the use, management, manufacture, presence, containment,
recycling, reclamation, reuse, handling, transportation, treatment, storage,
disposal, release or discharge of, or exposure to, Hazardous Substances.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person required at any particular time to be
aggregated with Seller under Sections 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.

“FDA” means the United States Food and Drug Administration.

“First EMA Generic” means the first generic formulation of CAELYX® (Johnson &
Johnson) approved for commercial sale by EMA.

“Following EMA Generic” means any generic formulation of CAELYX® (Johnson &
Johnson) approved for commercial sale by EMA other than the First EMA Generic.

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

“Generic Product” means ATI-0918, Seller’s generic bioequivalent formulation of
DOXIL/CAELYX® (Johnson & Johnson), a chemotherapy drug that is a liposomal
encapsulation of doxorubicin.

3

--------------------------------------------------------------------------------

 

“Global Per Unit Average Selling Price” means, with respect to any product
(including any Covered Product) included in a Bundled Product that is Sold on a
Stand-Alone Basis in one or more Sales Regions during a particular period of
time, the amount equal to (i) the total amount of Net Sales of such product in
all Sales Regions during such period of time, not including any such products
that are Sold as a Bundled Product, divided by (ii) the total number of units of
such product Sold during such period of time within all Sales Regions, not
including any such products that are Sold as a Bundled Product.

“Governmental Authority” means any international, multilateral, multinational,
national, federal, state, provincial or local governmental, regulatory or
administrative authority, agency or commission, any court or self-regulatory
organization, any judicial or arbitral body, any arbitrator or mediator or any
instrumentality of any of the foregoing.

“Governmental Order” means any decision, ruling, order, charge, writ, judgment,
injunction, decree, stipulation, determination, award or binding agreement
issued, promulgated or entered by or with any Governmental Authority.

“Hazardous Substances” means (i) petroleum and petroleum products, by-products
or breakdown products, radioactive materials, asbestos-containing materials and
PCBs, and (ii) any other chemicals, materials or substances listed, defined,
designated, regulated, classified as, or otherwise determined to be, toxic or
hazardous or as a pollutant, contaminant or waste, or are otherwise regulated,
under or pursuant to any applicable Environmental Law.

“Indebtedness” means (i) all indebtedness for borrowed money, (ii) all
obligations for the deferred purchase price of assets, property or services
(other than trade payables, accrued compensation or similar obligations incurred
in the ordinary course of business), (iii) all obligations evidenced by notes,
bonds, debentures or other similar instruments, (iv) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property, (v) all obligations under capital leases, (vi) all
obligations as an account party under a letter of credit (to the extent such
letter of credit has been drawn by the beneficiary thereof) or similar
facilities (to the extent drawn), (vii) all obligations under any currency,
interest rate or other hedge agreement or any other hedging arrangement, (viii)
all direct or indirect guarantee obligations in respect of obligations of the
kind referred to in clauses (i) through (vii) above, and (ix) all obligations of
the kind referred to in clauses (i) through (viii) above secured by (or for
which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
Contract rights) owned by Seller, whether or not Seller has assumed or become
liable for the payment of such obligation. For purposes of this Agreement,
Indebtedness includes all accrued interest, success fees, prepayment premiums,
make-whole premiums or penalties and fees or expenses actually incurred
(including attorney’s fees) in association with the prepayment of any
Indebtedness.

“Intellectual Property” means the rights associated with or arising out of any
of the following in any jurisdiction throughout the world: (i) all patents and
patent applications, together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, renewals, extensions, and reexaminations
thereof, and any identified invention disclosures (“Patents”); (ii) trade secret
rights and corresponding rights in confidential information and other non-public
information, ideas, formulas, compositions, inventor’s notes, discoveries and
improvements, know how, manufacturing and production processes and techniques,
testing information (including testing protocols and results), research and
development information, prototypes, algorithms, inventions, invention
disclosures, unpatented blueprints, drawings, specifications, designs, plans,
proposals, technical data, business and marketing plans, market surveys, market
know-how and customer lists and information (whether or not any of the foregoing
is patentable) (“Trade Secrets”); (iii) all registered or unregistered
copyrights, copyrightable works, rights in databases, data collections, mask
works, copyright registrations, applications and extensions therefor and any
other rights in works of authorship (“Copyrights”); (iv) all trademarks, service
marks, logos, trade dress and trade names indicating the source of goods or
services, and other indicia of commercial source or origin (whether registered,
common law, statutory or otherwise), all registrations and applications to
register the foregoing anywhere in the world and all goodwill associated
therewith (“Trademarks”); (v) all computer software and code, including
assemblers, applets, compilers, source code, object code, development tools,
design tools, websites, utilities, library files, user interfaces, data, and all
documentation and manuals related to such computer software and code in any form
or format, however fixed, but excluding “off-the-shelf” software that has not
been modified by Seller (“Software”); (vi) all internet electronic addresses,
uniform resource locators and alphanumeric designations associated therewith and
all registrations for any of the foregoing (“Domain Names”); and (vii) any
similar, corresponding or equivalent rights to any of the foregoing anywhere in
the world.

4

--------------------------------------------------------------------------------

 

“IP Contracts” means any Contract relating to (i) the assignment, license,
sublicense or other right of Seller to use any Intellectual Property of any
Person; (ii) Seller’s obligation to warrant, indemnify, reimburse, hold
harmless, guaranty or otherwise assume or incur any Liability or provide a right
of rescission with respect to the infringement or misappropriation of the
Intellectual Property of any Person other than Seller; (iii) rights to indemnity
arising out of the acquisition or license of Intellectual Property; and (iv) any
joint development or joint venture agreements.

“IRS” means the United States Internal Revenue Service.

“Law” means the law of any jurisdiction, whether international, multilateral,
multinational, national, federal, state, provincial, or local law, including a
Governmental Order or act, statute, ordinance, regulation, rule, extension order
or code promulgated by a Governmental Authority.

“Lease” means that certain Shopping Center Lease between Buyer and
Schmid-Moulton Parkway, a California limited partnership, effective as of the
Closing, for the premises described therein as approximately 7,130 square feet
of space located at 12500 Network Blvd., Suite 207, San Antonio, Texas 78249
(the “Leased Premises”).

“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind, whether accrued or fixed, absolute or contingent, matured or
unmatured, determined or undeterminable, on- or off-balance sheet and whether or
not required to be recorded on a balance sheet prepared in accordance with GAAP,
including those arising under any Law, Action or Governmental Order and those
arising under any Contract or otherwise.

“License/Transfer Fee” shall mean all fixed license fees, milestone amounts or
other upfront payments (in each case, including the fair market value of any
non-monetary consideration) actually received by Buyer or its Affiliates from a
licensee, sublicensee, assignee or transferee in connection with a Qualifying
Transaction, but excluding all other amounts received pursuant to such
Qualifying Transaction, including the following types of payments: (i)
royalties, earn-outs and similar non-milestone payments triggered by sales of
the Patented Product, (ii) reimbursements for research and development
activities for the Patented Product to be performed by or at the expense of
Buyer or its Affiliates; (iii) reimbursements for third party costs incurred by
Buyer or its Affiliates with respect to the prosecution and maintenance of any
Intellectual Property after the execution of such agreement; (iv) amounts
received for the supply of the Patented Product by Buyer or its Affiliates at
fair market value.  For clarity, research or development activities include
without limitation the design and conduct of non-clinical and pre-clinical
studies and clinical trials (including in the conduct of any post-marketing
studies).  Further, should any upfront payments pursuant to a Qualifying
Transaction be made by means of non-monetary consideration (e.g., equity
securities of the licensee, sublicensee, assignee or transferee), Buyer shall
have the option to provide Seller (or have the licensee, sublicensee, assignee
or transferee provide directly to Seller) the same non-monetary consideration
(or an equivalent cash payment in US dollars as the Parties mutually agree),
that Buyer or its Affiliates receives from the Qualifying Transaction.  

“Losses” means direct damages (but excluding indirect, consequential, incidental
or punitive damages), fines, fees, penalties, liabilities, claims, losses,
demands, suits, judgments, awards, settlements, actions, obligations, costs and
expenses (including reasonable costs of attorneys, consultants and experts,
alternative dispute resolution and court costs, or other reasonable expenses of
investigation, defense, settlement, litigation or other Actions or of any
default or assessment).

“Net Sales” means, for any period of time, (i) the aggregate gross revenues of
Buyer or Successor Entity, as applicable, from the Sale of the Covered Products
after the Closing to Third Parties other than licensees or sublicensees,
including Third Party distributors, and (ii) the aggregate gross revenues of
Affiliates, licensees or sublicensees of Buyer or Successor Entity, as
applicable, from the Sale of the Covered Products after the Closing to Third
Parties, in each case in bona fide arms-length transactions, less any Permitted
Deductions applicable to such Covered Products.  Net Sales shall be determined
from the books and records of, as applicable, Buyer, Successor Entity,
Affiliates, licensees or sublicensees, which shall be maintained in accordance
with GAAP, consistently applied across its product lines.

For the avoidance of doubt, (a) Net Sales shall include, without duplication,
(i) the aggregate gross revenues received by Buyer or Successor Entity, as
applicable, and their respective Affiliates, licensees or sublicensees, pursuant
to a net profits arrangement, (ii) the aggregate gross revenues received by
Buyer or Successor Entity, as applicable, and their respective Affiliates,
licensees or sublicensees, pursuant to a marketing and distribution

5

--------------------------------------------------------------------------------

 

arrangement, and (iii) the Sale of a Covered Product as part of a Bundled
Product together with other products, as provided below, and (b) the transfer or
sale of free samples of Covered Products or potential clinical trial materials
containing the Covered Products, or transfers of Covered Products, to patients
under any patient assistance program, expanded access program, or compassionate
use programs in any country, or other transfers or dispositions for charitable,
promotional, pre-clinical, clinical, manufacturing, testing or qualification,
regulatory or governmental purposes shall not be included in Net Sales, unless
and then only to the extent that revenue from any such transfer, sale or
disposition is otherwise included in the revenues of Buyer or Successor Entity,
as applicable and their respective Affiliates, licensees or sublicensees
pursuant to licenses or sublicenses by any Buyer or Successor Entity, as
applicable.  For purposes of calculating Net Sales, all amounts shall be
converted into United States dollars using Buyer’s or Successor Entity’s, as
applicable, standard conversion methodology consistent with
GAAP.  Notwithstanding anything to the contrary in this Agreement or in any
financial statements prepared by Buyer, Successor Entity, or their respective
Affiliates, licensees or sublicensees, as applicable, or to the extent it may
otherwise be required by GAAP, whenever any Covered Product is Sold as part of a
Bundled Product in any Sales Region over a particular period of time, the “Net
Sales” for such Covered Product resulting from such Sale of such Bundled Product
in such Sales Region during such period of time shall be calculated as follows:

(i) if the Covered Product was also Sold on a Stand-Alone Basis within such
Sales Region during such period of time, then the “Net Sales” for such Covered
Product resulting from such Sales of such Bundled Product in such Sales Region
during such period of time shall equal the product of (a) the Per Unit Average
Selling Price over such period of time, within such Sales Region, for such
Covered Product, multiplied by (b) the number of Covered Products Sold as
Bundled Products in such Sales Region over such period of time;

(ii) if the Covered Product was not Sold on a Stand-Alone Basis within such
Sales Region during such period of time, but the Covered Product was Sold on a
Stand-Alone Basis in at least one other Sales Region during such period of time,
then the “Net Sales” for such Covered Product resulting from such Sales of such
Bundled Product in such Sales Region during such period of time shall equal the
product of (a) the Net Sales for such Bundled Product in such Sales Region
during such period of time multiplied by (b) a fraction, the numerator of which
is the Global Per Unit Average Selling Price over such period of time for such
Covered Product, and the denominator of which is the sum of (A) the numerator,
(B) the aggregate Per Unit Average Selling Prices over such period of time,
within such Sales Region, of all other products, if any, included in such
Bundled Product that are Sold on a Stand-Alone Basis within such Sales Region
during such period of time, (C) the aggregate Global Per Unit Average Selling
Prices over such period of time of all other products, if any, included in such
Bundled Product that are not Sold on a Stand-Alone Basis within such Sales
Region during such period of time but are Sold on a Stand-Alone Basis in at
least one other Sales Region during such period of time, and (D) for all other
products, if any, included in such Bundled Product that are not Sold on a
Stand-Alone Basis within any Sales Region during such period of time, an amount
equal to the aggregate deemed per unit average selling prices of all such other
products as such amount is determined in good faith by Buyer, Successor Entity,
or their respective Affiliates, licensees or sublicensees, as applicable;

(iii) if the Covered Product was not Sold on a Stand-Alone Basis within any
Sales Region during such period of time, but at least one of the other products
included in such Bundled Product was Sold on a Stand-Alone Basis in at least one
Sales Region during such period of time, then the “Net Sales” for such Covered
Product resulting from such Sales of such Bundled Product in such Sales Region
during such period of time shall equal the product of (a) the Net Sales for such
Bundled Product in such Sales Region during such period of time multiplied by
(b) a fraction, the numerator of which is the deemed per unit average selling
price for such Covered Product as such amount is determined in good faith by
Buyer, Successor Entity, or their respective Affiliates, licensees or
sublicensees, as applicable, and the denominator of which is the sum of (A) the
numerator, (B) the aggregate Per Unit Average Selling Prices over such period of
time, within such Sales Region, of all other products, if any, included in such
Bundled Product that are Sold on a Stand-Alone Basis within such Sales Region
during such period of time, (C) the aggregate Global Per Unit Average Selling
Prices over such period of time of all other products, if any, included in such
Bundled Product that are not Sold on a Stand-Alone Basis within such Sales
Region during such period of time but are Sold on a Stand-Alone Basis in at
least one other Sales Region during such period of time, and (D) for all other
products, if any, included in such Bundled Product that are not Sold on a
Stand-Alone Basis within any Sales Region during such period of time, an amount
equal to the aggregate deemed per unit average selling prices of all such other
products as such amount is determined in good faith by Buyer, Successor Entity,
or their respective Affiliates, licensees or sublicensees, as applicable;

6

--------------------------------------------------------------------------------

 

(iv) if none of the products included in such Bundled Product, including the
Covered Product, were sold on a Stand-Alone Basis within any Sales Region during
such period of time, then the “Net Sales” for such Covered Product resulting
from such Sales of such Bundled Product in such Sales Region during such period
of time shall be calculated by multiplying the sales price of such Bundled
Products by the fraction A/(A+B) where A is the fair market value of the Covered
Product and B is the fair market value of the other product(s) in the
combination sale, as determined in good faith by Buyer, Successor Entity, or
their respective Affiliates, licensees or sublicensees, as applicable; and

(v) if the calculation of Net Sales resulting from a Bundled Product in a
country cannot be determined by any of the foregoing methods, the calculation of
Net Sales for such Bundled Product shall be determined between (a) Seller, on
the one hand, and (b) by Buyer, Successor Entity, or their respective
Affiliates, licensees or sublicensees, as applicable, on the other hand, in good
faith negotiations.

“Patented Product” means any product manufactured, used, sold, offered for sale
or imported which would, absent a license to or ownership of an Assigned Patent,
infringe, or contribute to, or induce the infringement of, any Valid Claim of
such Assigned Patent, including ATI 1123, a liposomal formulation of Docetaxel.

“PEO Plan” means each Plan previously maintained or sponsored by PEO for the
benefit of one or more Workers.

“Permit” means any permit, license, franchise, approval, consent, registration,
clearance, variance, exemption, identification number, certificate of authority,
easement, right or authorization, or any waiver of the foregoing, issued by any
Governmental Authority with respect to the conduct of the Business, and all
pending applications related thereto.

“Permitted Deductions” means, without duplication, the following items as
applicable to Covered Products to the extent actually taken or incurred, in
accordance with standard allocation procedures, allowance methodologies and
accounting methods consistently applied, in accordance with GAAP (except as
otherwise provided below):

(i) credits or allowances for returns, rejections or recalls (due to spoilage,
damage, expiration of useful life or otherwise), retroactive price reductions or
billing corrections;

(ii) separately itemized invoiced freight, postage, shipping and insurance,
handling and other transportation costs;

(iii) sales, use, value added and other similar taxes (excluding income taxes),
tariffs, customs duties, surcharges and other governmental charges levied on the
production, sale, transportation, delivery or use of the Covered Products that
are incurred at time of sale or are directly related to the sale;

(iv) any quantity, cash or other trade discounts, rebates, refunds, charge
backs, fees, credits or allowances (including amounts incurred in connection
with government-mandated rebate and discount programs, Third Party rebates and
charge backs, and hospital buying group/group purchasing organization
administration fees and payor organizations), distribution fees, and sales
commissions paid to Third Parties; and

(v) deductions for bad debts.

In the case of deductions for bad debts, the adjustment amount will be based on
actual bad debts incurred and written off as uncollectible by (1) Buyer or
Successor Entity, as applicable, or (2) Affiliates, licensees or sublicensees of
Licensee Buyer or Successor Entity, as applicable, in a quarter, net of any
recoveries of previously written off bad debts from current or prior quarters.

“Permitted Encumbrances” means (i) liens for Taxes not yet due and payable, (ii)
statutory liens of landlords, liens of carriers, warehouse persons, suppliers,
mechanics and material persons and other liens imposed by Law, in each case
incurred in the ordinary course of business consistent for sums not yet due and
payable, (iii) Encumbrances in favor of licensors pursuant to Inbound Licenses,
and (iv) with respect to real property, easements, rights-of-way, and other
similar restrictions, in each such case which do not, individually or in the
aggregate, materially impair the value of such real property or materially
interfere with its use in the ordinary course of business.

7

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited or unlimited liability company, proprietorship, joint
venture, other business organization, trust, union, association or Governmental
Authority.

“Personally Identifiable Information” means information, data, a data element or
combination of data elements that can be used to uniquely identify, contact or
locate a natural person.

“Per Unit Average Selling Price” means, with respect to any product (including
any Covered Product) included in a Bundled Product that is Sold on a Stand-Alone
Basis in a Sales Region during a particular period of time, the amount equal to
(i) the total amount of Net Sales of such product in such Sales Region during
such period of time, not including any such products that are Sold as a Bundled
Product, divided by (ii) the total number of units of such product Sold during
such period of time within such Sales Region, not including any such products
that are Sold as a Bundled Product.

“Plan” means any employment, consulting, bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, equity (or
equity-based), leave of absence, layoff, vacation, day or dependent care, legal
services, cafeteria, life, health, medical, dental, vision, welfare, accident,
disability, workmen’s compensation or other insurance, severance, separation,
termination, change of control, collective bargaining or other benefit plan,
understanding, agreement, practice, policy or arrangement of any kind (whether
written or oral, qualified or nonqualified, funded or unfunded, foreign or
domestic, currently effective or terminated), and whether or not subject to
ERISA, including any “employee benefit plan” within the meaning of Section 3(3)
of ERISA.

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date.

“Pre-Closing Taxes” means Taxes that relate to or are attributable to any
Pre-Closing Tax Period.

“Qualifying Product/Patent” means (i) the Patented Product (including when
combined with radiotherapy) and, (ii) any Assigned Patent.

“Qualifying Transaction” shall mean the license, sublicense, assignment or
transfer of any rights to a Qualifying Product/Patent to a Third Party, but
shall not include a Change of Control Transaction.

“Registered Intellectual Property” means any Assigned Intellectual Property that
is the subject of an application, certificate, filing, registration or other
document issued, filed with, or recorded by any appropriate Governmental
Authority.

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, agents, counsel, accountants, financial advisors, lenders,
consultants and other representatives, except that in respect of Seller
“Representatives” shall not include any Transferred Worker.

“ROW” means everywhere in the world other than the European Union.

“Sale,” “Sell” or “Sold” means the commercial sale for value by Buyer or
Successor Entity, as applicable, and their respective Affiliates, licensees or
sublicensees pursuant to licenses or sublicenses by Buyer or Successor Entity,
as applicable, to such licensees or sublicensees of a Covered Product to any
Third Party.

“Sales Region” means, with respect to a period of time, each of the sales
regions used by Buyer, Successor Entity, or their respective Affiliates,
licensees or sublicensees, as applicable, in its financial statements as
publicly reported for such period of time, which sales regions shall cover in
the aggregate all areas of the world.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

8

--------------------------------------------------------------------------------

 

“Seller Material Adverse Effect” means any material adverse effect on (i) the
Acquired Assets or the Assumed Liabilities or (ii) the ability of Seller to
perform its obligations under this Agreement or any Ancillary Agreement in a
timely manner or to consummate the transactions contemplated by this Agreement
or the Ancillary Agreements without material delay.

“Seller Plan” means a Plan, other than a PEO Plan, that Seller or any of its
Affiliates sponsors, maintains, has any obligation to contribute to, has or
could reasonably be expected to have Liability under or is otherwise a party to,
or that otherwise provides benefits for current or former employees, directors,
officers, stockholders, consultants or independent contractors of Seller or any
of its Affiliates (or their dependents and beneficiaries).

“Seller Sub” means Azaya Europe Limited, a private limited company incorporated
in England and Wales, which is a wholly-owned Subsidiary of Seller.

“Stand-Alone Basis” means, with respect to any Sales Region, that a Covered
Product or other product included with a Covered Product in a Bundled Product
(i) is sold in such Sales Region other than as part of a Bundled Product and
(ii) has aggregate Annual Net Sales in such Sales Region (excluding Net Sales of
such products that are sold as a Bundled Product) equivalent to at least
$100,000.

“Subsidiary” means, with respect to any Person, any other Person (i) of which
the first Person owns directly or indirectly 50% or more of the equity interest
in the other Person, (ii) of which the first Person or any other Subsidiary of
the first Person is a general partner, (iii) of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions with respect to
the other Person are at the time owned by the first Person and/or one or more of
the first Person’s Subsidiaries or (iv) in which the first Person has the
contractual or other right to designate a majority of the board of directors or
other governing body.

“Tangible Property” means all machinery, tools, equipment, fixtures, vehicles,
spare parts, storage devices, office supplies, computers, servers and other
tangible personal property, in each case whether owned or leased, that is used
or held for use by Seller.

“Tax” and “Taxes” means (i) any net income, corporate, capital gains, capital
acquisitions, inheritance, gift, alternative minimum, add-on minimum, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, withholding, estimated, payroll, employment, excise, severance, stamp,
occupation, property, environmental or windfall profit tax, custom duty or any
other tax, governmental fee or other like assessment or charge whatsoever,
together with any interest or any penalty, addition to tax or additional amount
in respect of the foregoing, in each case imposed by any Governmental Authority
(domestic or foreign) responsible for the imposition of any such tax or other
amount (each, a “Tax Authority”), (ii) any liability for the payment of any
amounts of the type described in clause (a) of this sentence as a result of
being a member of an affiliated, consolidated, combined, unitary or aggregate
group for any taxable period, and (iii) any liability for the payment of any
amounts of the type described in clause (i) or (ii) of this sentence as a result
of being a transferee of or successor to any Person or as a result of any
express or implied obligation to indemnify any other Person.

“Tax Return” means any return, statement, report or form (including information
returns and reports) required to be filed with respect to Taxes.

“Third Party” means any Person other than Buyer, Seller or their respective
Affiliates.

“Valid Claim” shall mean a claim of any issued, unexpired patent or a claim of a
pending patent application which has not been dedicated to the public,
disclaimed, abandoned or held invalid or unenforceable by a court or other
government agency of competent jurisdiction in a decision from which no appeal
can be taken or is otherwise not taken.

“Worker” means a current or former employee, director, officer, consultant or
independent contractor of Seller or its Subsidiaries.

9

--------------------------------------------------------------------------------

 

1.2 Additional Defined Terms.  Other terms defined are in the other parts of
this Agreement indicated below:

 

“Accountants” 

 

5.17(d)

“Acquired Assets” 

 

2.1

“Additional Third Party Generic License” 

 

5.14(c)

“Additional Third Party Patent License” 

 

5.14(d)

“Agreement” 

 

Preamble

“Allocation Schedule” 

 

5.4(d)

“Appraiser” 

 

5.17(d)

“Assignment and Assumption Agreement” 

 

2.3(a)

“Assumed Contractor Claims” 

 

2.3(d)

“Assumed Contracts” 

 

2.1(c)

“Assumed Liabilities” 

 

2.3(a)

“Assumed Material Contracts 

 

3.15(b)

“Assumed Payment Obligations” 

 

2.3(d)

“Assumed Trade Payables”  

 

2.3(c)

“Audit” 

 

5.17(a)

“Audit Notice” 

 

5.17(a)

“Average Trading Price” 

 

2.5(a)

“Balance Sheet” 

 

3.6(a)

“Balance Sheet Date” 

 

3.5

“Business Property” 

 

2.1(h)

“Buyer” 

 

Preamble

“Buyer Indemnitees” 

 

6.1

“Chiltern” 

 

2.8(m)

“Claimant” 

 

6.5(a)

“Claim Certificate” 

 

6.5(a)

“Closing” 

 

2.6

“Closing Consideration” 

 

2.5

“Closing Date” 

 

2.6

“Closing Date Balance Sheet” 

 

5.10(b)

“Closing Shares” 

 

2.5(a)

“Commercialization Milestone Event” 

 

5.13(a)

“Commercialization Milestone Payment” 

 

5.13(a)

“Common Stock” 

 

2.5(a)

“Competitive Business Activity” 

 

5.5(a)

“Confidential Information” 

 

5.2(b)

“Confidentiality Agreement” 

 

5.2(a)

“Contractor” 

 

2.3(d)

“Contractor Release” 

 

2.3(d)

“Contractor Services” 

 

2.3(d)

“Damage Claims” 

 

2.3(d)

“Disclaimed Information” 

 

3.24

“Dispute Notice” 

 

5.17(d)

“Disputed Item” 

 

5.17(d)

“Earn-Out Cap” 

 

5.14(a)

“Earn-Out Commencement Date” 

 

5.14(a)

“Earn-Out Payments” 

 

5.14(b)

“Effective Date” 

 

Preamble

“Escrow Agent” 

 

2.5(b)

“Escrow Agreement” 

 

2.5(b)

“Escrow Shares” 

 

2.5(b)

“Exchange Act” 

 

5.5(a)

“Excluded Assets” 

 

2.2

“Excluded Contracts” 

 

2.2(a)

“Excluded Liabilities” 

 

2.4

10

--------------------------------------------------------------------------------

 

“Existing Lease” 

 

2.7(c)

“Financial Statements” 

 

3.5

“Generic Earn-Out Payments” 

 

5.14(a)

“Generic Earn-Out Period” 

 

5.14(a)

“General Product Failure” 

 

5.16

“Holder” 

 

5.19(d)

“Inbound Licenses” 

 

5.19(d)

“IP Rights” 

 

5.14(c)

“IRCA” 

 

3.9(e)

“Lawsuit” 

 

2.3(d)

“Leased Premises” 

 

Definition of Lease

“License/Transfer Payment” 

 

5.15(a)

“Material Contracts” 

 

3.15(a)

“Nonassignable Assets” 

 

5.6(a)

“Net Insurance Repayment” 

 

6.4(b)

“Oxford” 

 

2.8(o)

“Party” or “Parties” 

 

Preamble

“Patented Earn-Out Payments” 

 

5.14(b)

“Patented Earn-Out Period” 

 

5.14(b)

“PEO” 

 

3.8(a)

“PEO Agreement” 

 

3.8(a)

“Progress Report” 

 

5.12(a)

“Property Taxes” 

 

5.4(f)

“Public Company” 

 

5.5(a)

“Purchase Consideration” 

 

2.5

“Registrable Securities” 

 

5.19(e)

“Registration Expenses 

 

5.19(c)

“Registration Statement” 

 

5.19(f)

“Regulatory Permits” 

 

3.18(a)

“Release” 

 

2.3(d)

“Required Consents” 

 

3.4(a)

“Required Vote” 

 

3.3(b)

“Respondent” 

 

6.5(a)

“Restricted Period” 

 

5.5(a)

“Restricted Persons”  

 

5.5(a)

“Restricted Territory” 

 

5.5(a)

“SEC” 

 

4.5

“SEC Documents” 

 

4.5

“Seller” 

 

Preamble

“Seller Indemnitees” 

 

6.2

“Shelf Registration” 

 

5.19(a)

“Shelf Registration Period” 

 

5.19(b)

“Subcontractors” 

 

2.3(d)

“Successor Entity” 

 

5.12(a)

“Termination Date”  

 

7.1(b)

“Third Party (Sub)Licensee” 

 

5.12(c)

“Transfer Taxes” 

 

5.4(a)

“Transferred Worker” 

 

5.7(a)

“WARN Act” 

 

3.9(c)

“Written Agreement” 

 

5.12(c)

11

--------------------------------------------------------------------------------

 

1.3 Other Definitional and Interpretive Matters.  As used in this Agreement,
except to the extent that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated, and the contents of the
Disclosure Schedule and the other Schedules form an integral part of this
Agreement and any reference to “this Agreement” shall be deemed to include the
Schedules;

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” (or similar terms)
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) any reference in this Agreement to gender shall include all genders, and the
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms;

(f) any reference herein to any statute shall also be deemed to refer to all
rules and regulations promulgated thereunder;

(g) if any action is to be taken by any Party hereto pursuant to this Agreement
on a day that is not a Business Day, such action shall be taken on the next
Business Day following such day;

(h) unless indicated otherwise, mathematical calculations contemplated hereby
will be made to four digits, but payments will be rounded to the nearest whole
cent, after aggregating all payments due to or owed by a Person;

(i) references to a Person are also to its permitted successors and assigns;

(j) documents or other information and materials shall be deemed to have been
“made available” by Seller if and only if Seller has posted such documents and
information and other materials to the online data room at least 48 hours prior
to the execution and delivery of this Agreement by the Parties;

(k) although the same or similar subject matters may be addressed in different
provisions of this Agreement, the Parties intend that, except as reasonably
apparent on the face of the Agreement or as expressly provided in this
Agreement, each such provision will be read separately, be given independent
significance and not be construed as limiting any other provision of this
Agreement (whether or not more general or more specific in scope, substance or
content);

(l) the doctrine of election of remedies will not apply in constructing or
interpreting the remedies provisions of this Agreement or the equitable power of
a court considering this Agreement or the transactions contemplated hereby;

(m) “ordinary course of business” (or similar terms) shall be deemed followed by
“consistent with past practice (including in quantity and frequency)”;

(n) all acts and proceedings taken and all documents executed and delivered by
the Parties at the Closing shall be deemed to have been taken and executed
simultaneously, and, except as permitted hereunder, no acts or proceedings shall
be deemed taken nor any documents executed or delivered until all have been
taken, executed and delivered;

12

--------------------------------------------------------------------------------

 

(o) references to Seller’s “knowledge” (and words of similar import) mean the
actual knowledge of Michael Dwyer, Gavin Anderson, John Kerr, and Hugh
Hierholzer, none of whom shall have any personal liability or obligations
regarding such knowledge of Seller;

(p) no parol evidence will be introduced in the construction or interpretation
of this Agreement unless the ambiguity or uncertainty in issue is plainly
discernable from a reading of this Agreement without consideration of any
extrinsic evidence; and

(q) the Parties have participated jointly in the negotiation and drafting
hereof; if any ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any provision hereof; no prior draft of this
Agreement nor any course of performance or course of dealing will be used in the
interpretation or construction hereof.

ARTICLE 2

Purchase and Sale of Assets; Closing

2.1 Purchase and Sale of Assets.  At the Closing, upon the terms and subject to
the conditions of this Agreement, Seller shall sell, transfer, assign, convey
and deliver to Buyer, and Buyer shall purchase, acquire, assume and accept from
Seller, free of all Encumbrances (other than Permitted Encumbrances), the right,
title and interest in, to and under all of the assets, properties and rights of
every kind and nature which relate to or are used, held for use or useful in
connection with the Business, other than the Excluded Assets (collectively, the
“Acquired Assets”),including, without limitation, the following:

(a) all Assigned Intellectual Property;

(b) the Covered Products;

(c) all of the Contracts listed in Section 2.1(c) of the Disclosure Schedule
(the “Assumed Contracts”), and the rights, claims and incidents of Seller
thereunder from and following the Closing Date;

(d) all Business Records, and the right to access any Business Records that are
not delivered to Buyer at Closing, including access to Business Records
necessary for Buyer’s making Tax filings and preparing financial statements,
with Seller being entitled to retain copies of such Business Records it deems
reasonably necessary for Seller to make Tax filings;

(e) to the extent permitted by applicable Law, all Employee Information, with
Seller being entitled to retain copies of such Employee Information it deems
reasonably necessary for Seller to comply with applicable Law;

(f) all rights, claims and causes of action that are related to the Business,
any of the Assumed Liabilities or any of the Acquired Assets;

(g) all rights, claims and credits of Seller under or pursuant to all
warranties, representations and guarantees made by suppliers, manufacturers and
contractors in connection with products sold or services provided to Seller for
or in connection with the Business, or in respect of any of the Acquired Assets
or any Assumed Liabilities;

(h) all personal property of every kind and description used or held for use by
Seller in, or necessary for, the operation of the Business, including all
tangible assets and all other current assets, property and equipment, inventory,
study and other data, know-how, formulae, processes (including manufacturing
processes and requirements), reports, books, records, files, designs, regulatory
licenses and approvals, to the extent transferable, and other regulatory
information, including the items set forth on Section 2.1(h) of the Disclosure
Schedule (the “Business Property”);

13

--------------------------------------------------------------------------------

 

(i) to the maximum extent assignable, all Permits used or held for use in, or
necessary or useful for the conduct of, the Business; and

(j) all goodwill of or relating to the Business.

2.2 Excluded Assets.  Notwithstanding any provision of this Agreement to the
contrary, Buyer shall not acquire, and the Acquired Assets shall not include,
the following (the “Excluded Assets”):

(a) all Contracts of Seller not listed in Section 2.1(c) of the Disclosure
Schedule (the “Excluded Contracts”);

(b) all Tangible Property listed on Section 2.2(b) of the Disclosure Schedule;

(c) all cash, cash equivalents, bank accounts, certificates of deposit, treasury
bills, treasury notes and marketable securities of Seller;

(d) all accounts receivable, notes receivable and other receivables (whether
short-term or long-term) of Seller;

(e) all deposits and prepaid expenses made or paid to utility companies, vendors
or other Persons;

(f) all data and records with respect to Workers who are not the Transferred
Worker or who do not become service providers to Buyer or its Affiliates at or
after the Closing;

(g) all rights, claims and causes of action that are related to the Excluded
Assets and Excluded Liabilities;

(h) all rights of Seller under this Agreement and the Ancillary Agreements;

(i) the corporate charter, any qualifications to conduct business as a foreign
corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, corporate seal,
minute books, stock transfer books, blank stock certificates, books and records
relating to Taxes, and any other documents relating to the governance,
organization, maintenance and existence of Seller or Seller Sub;

(j) shares, stock or equity interests in Seller or Seller Sub or their
respective Affiliates;

(k) all Seller Plans;

(l) all Tax assets and all claims arising from a refund or prepayment of Taxes
and other governmental charges of whatever nature with respect to Pre-Closing
Taxes;

(m) all insurance policies of Seller, all records relating thereto and all
rights to applicable claims and proceeds thereunder (except, to the extent
applicable, any insurance proceeds paid or payable by any insurer for any
tangible Business Property that is destroyed or damaged after the date of this
Agreement and prior to the Closing);

(n) the “Azaya Therapeutics” name and the “www. azayatherapeutics.com” Domain
Name; and

(o) any other assets that are specifically identified or described on Section
2.2(o) of the Disclosure Schedule.

14

--------------------------------------------------------------------------------

 

2.3 Assumed Liabilities.

(a) At the Closing, in accordance with the terms and conditions of the
Assignment and Assumption Agreement, substantially in the form attached hereto
as Exhibit A (the “Assignment and Assumption Agreement”), Buyer shall accept,
assume and agree to pay, perform or otherwise discharge on a timely basis, as
the case may be, only the Assumed Liabilities. “Assumed Liabilities” means (i)
the Assumed Payment Obligations and (ii) all Liabilities under the Assumed
Contracts arising after the Closing Date (but excluding any Liabilities related
to a breach, non-performance or default by Seller under the Assumed Contracts
occurring prior to or on the Closing Date (unless otherwise expressly provided
in this Agreement or any Ancillary Agreement) and excluding Liabilities of the
parties thereto that are not Seller).

(b) If any claim arises or occurs against Buyer with respect to any of the
Assumed Liabilities, Buyer shall have, and Seller hereby assigns to Buyer, any
defense, counterclaim or right of setoff that would have been available to
Seller or the Business if such claim had been asserted against Seller or the
Business. The assumption by Buyer of the Assumed Liabilities and the transfer of
the Assumed Liabilities by Seller shall in no way expand the rights or remedies
of any Person against Buyer or Seller or their respective Affiliates, officers,
directors, employees, stockholders and advisors as compared to the rights and
remedies that such Person would have had against such parties had Buyer not
assumed the Assumed Liabilities.

(c) At the Closing, Buyer will assume and fully pay, perform or otherwise
discharge, on a timely basis (but in no event more than thirty (30) days
following the Closing), the outstanding accounts payable of Seller set forth on,
and up to the amounts set forth on, Section 2.3(c) of the Disclosure Schedule
(the “Assumed Trade Payables”). Seller hereby represents and warrants that (i)
each of the Assumed Trade Payables represents a bona bide payment obligation to
a Third Party; and (ii) each of the pay-off amounts set forth on Section 2.3(c)
of the Disclosure Schedule completely and accurately represents the full amount
due and owing by Seller to each such Third Party through the Closing Date
(including accrued interest). Seller agrees that it shall use commercially
reasonable efforts to obtain pay-off confirmation letters from each Third Party
holding an Assumed Trade Payable in an aggregate amount greater than
$25,000.  Seller further agrees that it will comply with the reasonable requests
of Buyer with respect to communication, negotiation and disclosures to such
Third Parties in connection with the discharge of such Assumed Trade
Payables.  In the event that Buyer seeks to resolve any Assumed Trade Payable
for an amount less than the amount reflected on Section 2.3(c) of the Disclosure
Schedule, Buyer will use commercially reasonable efforts to obtain a release
from the third party to whom such Assumed Trade Payable is owed that releases
Seller and Buyer from the remaining amount of such Assumed Trade Payable;
provided that in the event that such Third Party refuses to execute a release in
connection with a partial payment of an Assumed Trade Payable, Buyer agrees to
remain solely responsible for the payment, performance and otherwise discharge,
on a timely basis, of the full amount owed to such Third Party as set forth on
Section 2.3(c) of the Disclosure Schedule and to indemnify and hold harmless
Seller in respect of, the balance of such Assumed Trade Payable.  The Parties
agree and acknowledge that Seller will remain solely liable for, and shall
indemnify and hold harmless Buyer in respect of, (i) all outstanding accounts
payable of Seller that are not listed on Section 2.3(c) of the Disclosure
Schedule; and (ii) any amounts that a Third Party alleges it is owed by Seller
that are in excess of the respective Assumed Trade Payable amount set forth on
Section 2.3(c) of the Disclosure Schedule for such Third Party (except for such
amounts solely attributable to delays caused by Buyer’s attempts to negotiate
the pay-off amount of such Assumed Trade Payable, including additional accrued
interest on such Assumed Trade Payable).  

 

 

 

15

--------------------------------------------------------------------------------

 

(d) On or before the Closing, Buyer shall negotiate in good faith with
Metropolitan Contracting Company, LLC (“Contractor”) the process by which Buyer
will make a payment of $*** (the “Assumed Contractor Claims”) to a third party
escrow agent for the benefit of Contractor to pay, perform and otherwise
discharge any and all claims (the “Damage Claims”) asserted by Contractor
against Seller in connection with past services (the “Contractor Services”)
performed by Contractor and its subcontractors (the “Subcontractors”).  Buyer’s
payment of the $*** to Contractor is conditioned on (collectively, the
“Contractor Release”): (i) Contractor releasing the Affidavits Claiming
Mechanic’s Lien recorded as Document No. 20150104503 and Document No.
20150104504 in the Official Public Records of Real Property, Bexar County,
Texas; (ii) Contractor providing a sworn statement of the legal fees and costs
incurred in Civil Action 2015-C1-20831 (the “Lawsuit”) in the District Court,
73rd Judicial District, Bexar County, Texas (the “Court”), (iii) Contractor
nonsuiting with prejudice the Lawsuit and such Lawsuit being dismissed with
prejudice by the Court, (iv) Contractor, Buyer and Seller executing and
delivering a full mutual release (the “Release”) of Contractor, Buyer and Seller
in connection with the Contractor Services and (v) Contractor agreeing to
indemnify Buyer and Seller in respect of any claims by a Subcontractor in
respect of the Contractor Services.  Seller shall be solely responsible for the
payment of any Damage Claims in excess of $*** that are not unconditionally
released pursuant to the Contractor Release.  The Assumed Trade Payables and
Assumed Contractor Claims are collectively referred to herein as the “Assumed
Payment Obligations.”  

2.4 Excluded Liabilities.  Notwithstanding any provision of this Agreement to
the contrary (and without implication that Buyer is assuming any Liability of
Seller or the Business or any Liability related to any of the Acquired Assets
other than the Assumed Liabilities), neither Buyer nor any of its Affiliates is
assuming, and neither Buyer nor any of its Affiliates shall be required to pay,
perform or otherwise discharge, any Liabilities that are not Assumed Liabilities
(collectively, the “Excluded Liabilities”), whether or not, in any particular
instance, any such Liability has a value for accounting purposes, is carried or
reflected on or specifically referred to in Seller’s financial statements or is
known or unknown. Seller shall pay, perform or otherwise discharge, or contest
in good faith, the Excluded Liabilities. The Excluded Liabilities include all
Liabilities of Seller, other than the Assumed Liabilities, including the
following:

(a) all Liabilities to the extent relating to, arising from or incurred in
connection with the Excluded Assets (including any Excluded Contracts);

(b) (i) any and all employment-related Liabilities and Liabilities in respect of
all Workers through the Closing Date, including (A) any Liabilities arising from
the termination of Workers, (B) any and all Liabilities under any Seller Plan or
PEO Plan, (C) any and all Liabilities arising from the failure to provide
continuation coverage required by Section 4980B of the Code with respect to
Workers (other than the Transferred Worker) or their respective beneficiaries,
(D) any and all workers’ compensation and other similar claims asserted by or
with respect to any Workers or their respective beneficiaries in respect of any
injury or other compensable event or occupational illness or disease that
occurred or is attributable to any event, state of facts or conditions that
existed or occurred in whole or in part prior to or on the Closing Date and (E)
any and all obligations to reimburse Workers for business expenses incurred
before the Closing Date, and (ii) all post-Closing Liabilities to the extent
related to Workers who are not the Transferred Worker;

(c) all Liabilities for Taxes of Seller, or that relate to or are attributable
to the Acquired Assets or the Business for any Pre-Closing Tax Period, including
successor liability for Taxes as a result of the application of Section 6901 of
the Code or any similar provision of Law;

(d) all Liabilities related to, associated with or arising under the Assumed
Contracts prior to or on the Closing Date, including those related to,
associated with or arising out of any breach, nonperformance or default, or
overcharge or underpayment;

(e) all Liabilities of Seller or any of its Affiliates to the extent relating to
any Indebtedness of Seller or any of its Affiliates;

(f) all Liabilities related to, associated with or arising out of any Action
with respect to the operation of Seller, the Business or the Acquired Assets
prior to or on the Closing Date, whether such Action is brought prior to, on or
after the Closing Date (other than the Assumed Contractor Claims);

16

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

--------------------------------------------------------------------------------

 

(g) all accounts payable and accrued expenses of Seller, other than the Assumed
Payment Obligations;

(h) all Liabilities pertaining to the Business and arising out of or resulting
from Seller’s failure to comply with bulk transfer Laws at any time;

(i) all Liabilities of Seller to any stockholder, Affiliate of any stockholder,
or Affiliate of Seller;

(j) all Liabilities related to, associated with, or arising out of any Action
with respect to, the Seller Sub;

(k) all Liabilities pertaining to Seller and arising out of the non-compliance
with any Law prior to or on the Closing Date; and

(l) legal, accountant, brokerage, finder’s fees and other fees and expenses
incurred by Seller or any of its Affiliates in connection with the transactions
contemplated hereby.

2.5 Consideration.  Subject to the terms and conditions of this Agreement, in
consideration of the transfer of the Acquired Assets under Section 2.1, Buyer
(or one or more of its designated Affiliates) shall (a) pay Seller (i) the
consideration set forth below in Section 2.5(a) (the “Closing Consideration”),
(ii) the Milestone Payments set forth in Section 5.13, (iii) the Earn-Out
Payments set forth in Section 5.14, and (iv) the License/Transfer Payment set
forth in Section 5.15, (b) assume and agree to pay, perform or otherwise
discharge (subject to Buyer’s right to negotiate pay-off amounts of the Assumed
Trade Payables as described in Section 2.3(c)), on a timely basis, the Assumed
Liabilities and (c) deliver to the Escrow Agent the consideration set forth in
Section 2.5(b) (collectively, the “Purchase Consideration”) as follows:

(a) At the Closing, Buyer shall (i) issue and deliver to Seller that number of
fully paid and non-assessable shares of its common stock, $0.001 par value per
share (the “Common Stock”), equal to $1,500,000 divided by Buyer’s Average
Trading Price (the “Closing Shares”).  "Average Trading Price" shall mean the
volume weighted average closing price of Buyer’s Common Stock on the Nasdaq
Stock Market over the ten (10) consecutive trading days ending on the trading
day immediately prior to the Closing Date.  For example, if the Average Trading
Price is $2.00, 750,000 Closing Shares shall be issued and delivered to
Seller.  The Closing Shares must be certificated in Seller’s name and will be
“restricted securities” under the Securities Act.

(b) At the Closing, Seller, Buyer and Texas Capital Bank (the “Escrow Agent”)
shall execute and deliver an Escrow Agreement, substantially in the form
attached hereto as Exhibit B (the “Escrow Agreement”), and Buyer shall deposit
with the Escrow Agent that number of fully paid and non-assessable shares of its
Common Stock equal to $500,000 divided by the Average Trading Price (the “Escrow
Shares”).  For example, if the Average Trading Price is $2.00, 250,000 Escrow
Shares shall be deposited with the Escrow Agent.  The Escrow Shares will be (i)
certificated in Seller’s name, (ii) “restricted securities” under the Securities
Act and (iii) held pursuant to the terms of the Escrow Agreement.  The Escrow
Shares will be subject to the claims of the Buyer Indemnitees to the extent and
in the manner provided in the applicable provisions of ARTICLE 6 and in the
Escrow Agreement.

2.6 Closing.  The consummation of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Agiletic Law Group,
P.C., 15030 Avenue of Science, Suite 201, San Diego, California  92128, as
promptly as practicable after the execution and delivery of this Agreement by
the Parties, but no later than one (1) Business Day following the satisfaction
or waiver of the conditions set forth in Sections 2.7 and 2.8 below (other than
those conditions that by their nature are satisfied at Closing, but subject to
the waiver or fulfillment of those conditions) or at such other time and place
as the Parties may agree in writing (the “Closing Date”).  The Parties
acknowledge and agree that time is of the essence with respect to the Closing
and (a) Buyer agrees to use reasonable best efforts to satisfy the conditions it
is responsible for in Section 2.7 and (b) Seller agrees to use reasonable best
efforts to satisfy the conditions it is responsible for in Section 2.8, in each
case to effectuate the Closing as soon as practicable.  The effective time of
the Closing, for all purposes, will be deemed to be at 12:01 a.m., Central Time,
on the Closing Date.

 

 

 

17

--------------------------------------------------------------------------------

 

2.7 Seller Closing Conditions; Deliveries by Buyer.  The obligation of Seller to
effect the Closing shall be subject to the satisfaction, fulfillment or written
waiver by Seller, at or prior to the Closing of the following conditions:

(a) Buyer shall deliver a certificate, dated as of the Closing Date, duly
executed by an officer of Buyer, to Seller certifying that: (i) the
representations and warranties set forth in ARTICLE 4 are true and correct, (ii)
Buyer has performed and complied with all covenants, agreements, obligations and
conditions contained in this Agreement that are required to be performed or
complied with by Buyer (or its Affiliates) on or before Closing, (iii) all
corporate action required to authorize the entry by Buyer into this Agreement
and the Ancillary Agreements to which Buyer is a party and the performance by
Buyer of its obligations under this Agreement and such Ancillary Agreements has
been taken and is in full force and effect (including the passing of all
required resolutions required to authorize the issuance of the Closing Shares
and the Escrow Shares), and (iv) that attached thereto are true, correct and
complete copies of the resolutions duly adopted by the Board of Directors of
Buyer authorizing this Agreement, the transactions provided

(b) for by this Agreement and the execution, delivery and performance of this
Agreement and the Ancillary Agreements to which Buyer is a party;

(c) Buyer shall deliver the Closing Shares to Seller and the Escrow Shares to
the Escrow Agent;

(d) Buyer shall provide evidence reasonably satisfactory to Seller that Seller
shall have no Liabilities under the Lease or with respect to the Leased Premises
arising after the Closing Date (excluding Liabilities to the extent related to a
breach, non-performance or default by Seller under its lease agreement,
originally dated as of October 10, 2007, with Schmid-Moulton Parkway (the
“Existing Lease”) occurring prior to or on the Closing Date);

(e) Buyer shall duly execute and deliver to Seller and the Escrow Agent, the
Escrow Agreement;

(f) Buyer shall duly execute and deliver to Seller the Assignment and Assumption
Agreement;

(g) Buyer shall duly execute and deliver to Seller each of the other applicable
Ancillary Agreements;

(h) Buyer shall deliver the $*** amount owed to Contractor to the escrow agent
for release to Contractor in accordance with the terms of the Contractor
Release;

(i) Buyer’s Common Stock has not been delisted from the NASDAQ Stock Market;
Buyer has not received written notice from the NASDAQ Stock Market that Buyer is
not in compliance with the listing standards and rules of the NASDAQ Stock
Market; and the Escrow Shares and Closing Shares have been approved for listing
of the NASDAQ Stock Market, subject to official notice of issuance;

(j) Seller shall obtained the Required Vote;

(k) Seller shall have received copies of the materials constituting the
Contractor Release (including the Release), duly executed, filed and/or
certified by the relevant parties, and the Release must be in a form reasonably
acceptable to Seller and

(l) Seller shall receive such further instruments and documents as may be
required to be delivered by Buyer or its Affiliates pursuant to the terms of
this Agreement or any Ancillary Agreement and as may be reasonably requested by
Seller prior to the Closing in connection with the closing of the transactions
contemplated hereby or to complete the transfer of the Acquired Assets and
Assumed Liabilities to Buyer.

18

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

--------------------------------------------------------------------------------

 

2.8 Buyer Closing Conditions; Deliveries by Seller.  The obligation of Buyer to
effect the Closing shall be subject to the satisfaction, fulfillment or written
waiver by Buyer, at or prior to the Closing of the following conditions:

(a) Seller shall deliver a certificate, dated as of the Closing Date, signed by
an officer of Seller certifying that: (i) the representations and warranties set
forth in ARTICLE 3 are true and correct; (ii) Seller has performed and complied
with all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by Seller on or
before Closing and (iii) since the Effective Date, no event or events have
occurred, or could be reasonably likely to occur, which, individually or in the
aggregate, have, or could reasonably be expected to have, a Seller Material
Adverse Effect;

(b) Buyer shall receive reasonably current certificates of good standing,
including tax good standing, as applicable, of Seller from the States of
Delaware and Texas;

(c) Buyer shall have received copies of the materials constituting the
Contractor Release (including the Release), duly executed, filed and/or
certified by the relevant parties, and the Release must be in a form reasonably
acceptable to Buyer;

(d) Seller shall execute and deliver to Buyer each of the applicable Ancillary
Agreements;

(e) Buyer shall receive evidence reasonably satisfactory to Buyer that each of
the Required Consents has been obtained;

(f) Buyer shall receive evidence reasonably satisfactory to Buyer that the
Required Vote has been obtained;

(g) Buyer shall receive evidence reasonably satisfactory to Buyer of termination
of the contracts listed on Section 2.8(g) of the Disclosure Schedule;

(h) Buyer shall receive the non-competition/non-solicitation agreement, in
substantially the form of Exhibit C hereto, duly executed by John Kerr;  

(i) Buyer shall receive a certificate, dated as of the Closing Date, duly
executed by an officer of Seller certifying (i) that all corporate action
(including the passing of all required resolutions) required to authorize the
entry by Seller into this Agreement and the Ancillary Agreements to which Seller
is a party and the performance by Seller of its obligations under this Agreement
and such Ancillary Agreements has been taken and is in full force and effect,
(ii) that attached thereto are true, correct and complete copies of the
certificate of incorporation and bylaws of Seller, each as amended to, and as in
effect on, the Closing Date, and (iii) that attached thereto are true, correct
and complete copies of the resolutions duly adopted by the board of directors of
Seller and the stockholders of Seller authorizing this Agreement, the
transactions provided for by this Agreement and the execution, delivery and
performance of this Agreement and the Ancillary Agreements to which Seller is a
party;

(j) Buyer shall receive appropriate termination statements or other applicable
financing statement amendments under the Uniform Commercial Code in recordable
form and other instruments as may be reasonably requested by Buyer evidencing
the extinguishment, where applicable, of all security interests related to the
Acquired Assets;

(k) Buyer shall receive a certificate of non-foreign status from Seller that
meets the requirements of Treasury Regulations Section 1.1445-2(b)(2), in the
form specified by Treasury Regulations Section 1.1445-2(b)(2)(iv);

(l) Since the Effective Date, no event or events shall have occurred which,
individually or in the aggregate, have, or could reasonably be expected to have,
a Seller Material Adverse Effect;

 

 

 

19

--------------------------------------------------------------------------------

 

(m) Buyer shall have received a letter, in form and substance reasonably
acceptable to Buyer, from Chiltern International Ltd. (“Chiltern”), to the
effect that upon payment in full by Buyer of Seller’s account payable to
Chiltern in the amount of $***, Chiltern shall deliver to Buyer the complete
trial master file for the European bioequivalency trial entitled “Protocol
0918-101” (regarding the Generic Product), including, without limitation, the
clinical dataset (including SAS files), raw data, source documents, case report
forms and IRB approvals;

(n) Seller shall have entered into settlement or similar agreements with each
Third Party (other than the Contractor) that has filed a claim or complaint or
otherwise initiated legal proceedings against Seller, which agreements shall
provide that any such proceedings shall be dismissed with prejudice prior to or
at the Closing (and to the extent any such Third Party maintains an Assumed
Trade Payable, Buyer shall be required to pay such Assumed Trade Payable at the
Closing as part of such settlement);

(o) Buyer shall have (i) entered into the Lease and (ii) received written notice
from Oxford Capital, LLC (“Oxford”) pursuant to that certain Loan and Security
Agreement between the Buyer and Oxford dated May 29, 2015, consenting to the
transactions contemplated by this Agreement; and

(p) Buyer shall receive such further instruments and documents as may be
required to be delivered by Seller pursuant to the terms of this Agreement or as
may be reasonably requested by Buyer prior to the Closing in connection with the
closing of the transactions contemplated hereby or to complete the transfer of
the Acquired Assets and Assumed Liabilities to Buyer, including good, sufficient
instruments of assignment with respect to the Assigned Intellectual Property in
recordable form, endorsements, consents, assignments and other good and
sufficient instruments of conveyance and assignment necessary or appropriate to
vest in Buyer all right, title and interest in, to and under the Acquired Assets
without any Encumbrance (other than Permitted Encumbrances).

2.9 Accounting.  From and after the Closing, Buyer shall have the right and
authority to collect for its own account all items that are included in the
Acquired Assets. To the extent that, after the Closing, (a) Buyer or any of its
Affiliates receives any payment that is for the account of Seller according to
the terms of this Agreement or the Ancillary Agreements, or Seller makes a
payment on behalf of Buyer with Buyer’s consent in respect of any Acquired Asset
or any Assumed Liability, Buyer shall deliver such amount to Seller, or (b)
Seller or any of its Affiliates receives any payment that is for the account of
Buyer according to the terms of this Agreement or the Ancillary Agreements, or
Buyer makes a payment on behalf of Seller with Seller’s consent in respect of
any Excluded Asset or any Excluded Liability, Seller shall deliver such amount
to Buyer. All amounts properly due and payable under this Section 2.9, if any,
shall be due and payable by the applicable Party by wire transfer of immediately
available funds to an account designated in writing by the other Party, and
shall be delivered to the other Party within fifteen Business Days of receipt or
such Party receiving notice from the other Party of payment thereof.

ARTICLE 3

Representations and Warranties of Seller

Subject to the exceptions set forth on the Disclosure Schedule, which exceptions
shall be set forth in sections corresponding to the Sections of ARTICLE 3, with
any information disclosed in any such section of the Disclosure Schedule being
deemed to be disclosed only for purposes of the corresponding Section of ARTICLE
3, unless other Sections are appropriately cross-referenced or it is reasonably
apparent from the face of the disclosure (without reference to any other
document or information) that the disclosure contained in such section of the
Disclosure Schedule also applies to another Section of ARTICLE 3, Seller hereby
represents and warrants to Buyer as follows:

3.1 Organization and Qualification.  Seller is a corporation duly incorporated
and validly existing under the Laws of the State of Delaware. Seller has all
requisite corporate power and authority to own, license, use, lease and operate
its properties and to carry on its business as now conducted, including the
Business. Seller is duly qualified, licensed or admitted to transact business
and is in good standing in each jurisdiction in which it owns, licenses, uses,
leases or operates its business, or in which the nature of its business makes
such qualification necessary, except where the failure to be so qualified or be
so licensed could not reasonably be expected to have a Seller Material Adverse
Effect. Seller has made available to Buyer accurate and complete copies of the
certificate of incorporation and bylaws of Seller, both as currently in effect,
and Seller is not in default under or in violation of any provision thereof.

20

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

--------------------------------------------------------------------------------

 

3.2 Capitalization; Subsidiaries.  All of the issued and outstanding shares of
capital stock of Seller have been duly authorized and are validly issued, fully
paid, and nonassessable. Section 3.2 of the Disclosure Schedule sets forth a
true, correct and complete list of Seller’s capitalization, the names of all of
Seller’s securityholders and the respective ownership interests of each such
securityholder.  Seller does not have any Subsidiaries other than Seller Sub,
and does not own any securities of or other ownership interests in any other
Person. Except as set forth in Seller’s certificate of incorporation and bylaws,
both as currently in effect, there are no agreements to which Seller is a party
or by which it is bound with respect to voting (including voting trusts or
proxies).  Seller Sub has not conducted any operations since inception and (i)
has no assets or Liabilities (other than customary Liabilities relating to its
organization and existence that are not, individually or in the aggregate,
material), (ii) has not entered into any Contracts and (iii) has not had any
communications relating to, and has no rights or obligations with respect to,
any regulatory matters related to the Covered Products with any Governmental
Authority.

3.3 Authority.

(a) Seller has all requisite corporate power and authority to execute, deliver
and perform under this Agreement and the Ancillary Agreements in which it is a
party and to effect the transactions contemplated hereby and thereby, and the
execution, delivery and performance of this Agreement and such Ancillary
Agreements have been duly authorized by all requisite corporate action (other
than the Required Vote) by Seller. Other than (i) the approval of the board of
directors of Seller, which has been obtained, and (ii) the approval of the
stockholders representing the Required Vote, which approval will be obtained
prior to Closing, no other corporate proceedings on Seller’s or the Seller’s
stockholders’ part are necessary to authorize the execution, delivery or
performance of this Agreement or such Ancillary Agreements or the consummation
of the transactions contemplated hereby or thereby.

(b) The affirmative vote or consent in writing of (i) the holders of a majority
of the outstanding capital stock of Seller, voting together as a single class on
an as-converted basis, (ii) the holders of at least 67% of the issued and
outstanding shares of Seller’s Class A Preferred Stock, par value $0.01 per
share, voting as a separate class, (iii) the holders of at least 67% of the
issued and outstanding shares of Seller’s Class B Preferred Stock, par value
$0.01 per share, voting as a separate class, (iv) the holders of at least 67% of
the issued and outstanding shares of Seller’s Class C Preferred Stock, par value
$0.01 per share, voting as a separate class, and (v) the holders of at least 67%
of the issued and outstanding shares of Seller’s Class D Preferred Stock, par
value $0.01 per share, voting as a separate class, are the only votes required
of the stockholders to approve the transactions contemplated by this Agreement
under Law, Seller’s certificate of incorporation and bylaws, both as currently
in effect, or any Contract to which Seller is a party (collectively, the
“Required Vote”).

(c) This Agreement has been duly executed and delivered by Seller, and this
Agreement is, and the Ancillary Agreements to which Seller is a party when
executed and delivered by Seller will be (assuming that this Agreement and such
Ancillary Agreements constitute valid and legally binding obligations of the
other parties thereto and the Required Vote has been obtained), valid and
legally binding obligations of Seller, enforceable against Seller in accordance
with their respective terms, except that the enforcement hereof or thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to the rights of creditors and general principles of
equity applicable to specific performance, injunctive relief and other equitable
remedies.

3.4 Approvals; Non-Contravention.

(a) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Person is required to be obtained by Seller in
connection with the execution and delivery of this Agreement or the Ancillary
Agreements to which Seller is a party or for the consummation of the
transactions contemplated hereby or thereby by Seller, except for the Required
Vote and the consents or approvals set forth in Section 3.4(a) of the Disclosure
Schedule that are required to transfer or assign to Buyer (or its Subsidiaries)
any of the Acquired Assets or assign the benefits of or delegate performance
with regard thereto (such consents or approvals, regardless of whether or not so
set forth in the Disclosure Schedule, collectively referred to herein as the
“Required Consents”).

(b) Assuming that the Required Consents and Required Vote are obtained, the
execution, delivery and performance of this Agreement and each Ancillary
Agreement to which Seller is a party by Seller, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (i) result in
a breach or violation of any provision of the certificate of incorporation,
bylaws or similar organizational documents of Seller; (ii) except as set forth

21

--------------------------------------------------------------------------------

 

on Section 3.4(b) of the Disclosure Schedule, violate or conflict with, in any
material respect, or result in a material breach of or constitute (with notice
or lapse of time, or both) an occurrence of material default under any provision
of, result in the acceleration or cancellation of any obligation under, give
rise to any material claim, give any Person additional rights or compensation
under or give rise to any right by any party to terminate or amend its
obligations under, any mortgage, deed of trust, conveyance to secure debt, note,
loan, indenture, Encumbrance, Contract, Permit, order, judgment, decree or other
arrangement to which Seller is a party or by which it is bound; (iii) violate,
in any material respect, any Law of any Governmental Authority having
jurisdiction over Seller or the Acquired Assets; or (iv) require Seller to
obtain any consent, waiver, approval, ratification, Permit, license or other
authorization of, give any notice to, or make any filing or registration with,
any Governmental Authority or other Person.

3.5 Financial Statements. Section 3.5 of the Disclosure Schedule sets forth
Seller’s unaudited balance sheets as of and statements of operations, statements
of equity and statements of cash flows for the years ended December 31, 2014 and
2015 and its unaudited balance sheet as of September 30, 2016 (the “Balance
Sheet Date”) and the related unaudited statements of operations, statements of
equity and statements of cash flow for the nine-month period then-ended
(collectively, the “Financial Statements”). The Financial Statements (a) have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods indicated, and (b) present fairly in all material respects the
financial condition and results of operations and cash flows of Seller as of the
dates and for the periods indicated therein (except that the interim period
financial statements do not contain footnotes and are subject to customary
year-end adjustments, none of which individually or in the aggregate would be
materially adverse). There has been no change in the Seller’s accounting
policies since the Balance Sheet Date, except as described in the Financial
Statements.

3.6 Absence of Undisclosed Liabilities; Indebtedness.

(a) Seller has no Liabilities of any nature, whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, regardless of when asserted, except for Liabilities (i)
reflected in the most recent balance sheet included in the Financial Statements
(the “Balance Sheet”), (ii) that were incurred since the date of the Balance
Sheet in the ordinary course of business, or (iii) under the Assumed Contracts
and the Excluded Contracts, and incurred in the ordinary course of business.

(b) Section 3.6(b) of the Disclosure Schedule sets forth the aggregate amount of
Indebtedness of Seller that is outstanding immediately prior to the Effective
Date, including an itemized list of each component thereof and the Person to who
such Indebtedness is owed.

3.7 Tax Matters.

(a) All income Tax Returns and other material Tax Returns required to be filed
by or with respect to Seller have been timely filed (taking into account any
applicable extensions). All such Tax Returns were correct and complete in all
material respects.  All material Taxes (whether or not shown as due on any Tax
Return) that are due from Seller have been timely paid, except where any failure
to timely pay any such Tax would not reasonably be expected, individually or in
the aggregate, to cause a Seller Material Adverse Effect. Seller has not
received written notice of a proposed claim by any Governmental Authority in any
jurisdiction where Seller does not file Tax Returns that Seller is or may be
subject to taxation by that jurisdiction with respect to Seller, the Business,
any of the Acquired Assets or otherwise. Seller has not received written notice
of a proposed audit by any Governmental Authority in any jurisdiction where
Seller does not file Tax Returns.

(b) Seller has withheld and timely paid all material Taxes required to have been
withheld and paid in connection with amounts paid or owing to any Worker,
creditor, security holder or other third party with respect of any Tax period up
to and including the Closing Date.

(c) There are no liens for Taxes upon any of the Acquired Assets, other than
liens for Taxes not yet due and payable.

(d) No audit or administrative or judicial proceeding is pending or, to the
knowledge of Seller, threatened involving any Tax or Tax Return relating to
Seller.

22

--------------------------------------------------------------------------------

 

(e) Seller has not entered into any closing agreements with any Governmental
Authority, and has not requested or received any Tax rulings from any
Governmental Authority that relate to the Acquired Assets or the Business.

(f) None of the Acquired Assets are (i) tax-exempt use property under
Section 168(h) of the Code, (ii) tax-exempt bond financed property under Section
168(g) of the Code, (iii) limited use property under Revenue Procedure 2001-28,
(iv) treated as owned by any other Person under Section 168 of the Code, or (v)
United States real property interests as described in Section 897 of the Code.

(g) Seller has not waived any statute of limitations in respect of any Taxes or
agreed to any extension of time with respect to any Tax assessment or deficiency
(in each case, other than by reason of filing a request for an extension of time
to file a Tax Return), which currently remains in effect.

(h) None of the Assumed Liabilities is an obligation to make a payment that will
not be deductible under Section 280G of the Code.

3.8 ERISA and Employee Benefits.

(a) Seller entered into a Client Services Agreement (the “PEO Agreement”) with
Administaff Companies II, L.P. (collectively, with any affiliates, successors or
assignees thereof, the “PEO”) under which PEO and Seller (or an Affiliate
thereof ) were co-employers of the Workers listed in Section 3.8(a) of the
Disclosure Schedule.  The PEO Agreement was terminated by the PEO on or about
December 12, 2016.  

(b) Section 3.8(b) of the Disclosure Schedule contains a true and complete list
of each material Company Plan, specifically indicating which of such plans are
Seller Plans and which of such plans are PEO Plans. Seller has no obligation to
change or otherwise modify any existing Seller Plan or to establish any new
Plan.

(c) Copies of the following materials have been delivered or made available to
Buyer with respect to each material Seller Plan, as applicable: (i) the current
plan document or a written summary of such plan, (ii) each compensatory
agreement between Seller or any Affiliate thereof, on the one hand, and any
Worker listed in Section 3.8(a) of the Disclosure Schedule, on the other hand,
(iii) the most recent determination or opinion letter from the IRS with respect
to each Company Plan that is an Employee Pension Benefit Plan and (iv) any other
documents, forms or other instruments relating to any Company Plan reasonably
requested by Buyer.

(d) Each Seller Plan, and to the knowledge of Seller, each PEO Plan, has been
established, maintained, operated and administered in substantial compliance
with its terms and any related documents or agreements and in material
compliance with all applicable Laws.

(e) Each Seller Plan that is an Employee Pension Benefit Plan intended to be
qualified under Section 401(a) of the Code is so qualified and has been
determined by the IRS to be so qualified, and each trust created thereunder has
been determined by the IRS to be exempt from Tax under the provisions of Section
501(a) of the Code, and nothing has occurred since the date of any such
determination that could reasonably be expected to give the IRS grounds to
revoke such determination.  To Seller’s knowledge, each PEO Plan that is an
Employee Pension Benefit Plan intended to be qualified under Section 401(a) of
the Code is so qualified and has been determined by the IRS to be so qualified,
and each trust created thereunder has been determined by the IRS to be exempt
from Tax under the provisions of Section 501(a) of the Code, and nothing has
occurred since the date of any such determination that could reasonably be
expected to give the IRS grounds to revoke such determination.

(f) Neither Seller nor any ERISA Affiliate currently has, and at no time in the
past has had, an obligation to contribute to a “defined benefit plan” as defined
in Section 3(35) of ERISA, a pension plan subject to the funding standards of
Section 302 of ERISA or Section 412 of the Code, a “multiemployer plan” as
defined in Section 3(37) of ERISA or Section 414(f) of the Code or a “multiple
employer plan” within the meaning of Section 210(a) of ERISA or Section 413(c)
of the Code.

23

--------------------------------------------------------------------------------

 

(g) With respect to each Seller Plan that is a “group health plan” subject to
Section 4980B of the Code, Seller and each ERISA Affiliate has complied with the
continuation coverage requirements of Section 4980B of the Code and Part 6 of
Subtitle B of Title I of ERISA.

3.9 Employment Matters.

(a) Section 3.9(a) of the Disclosure Schedule sets forth the name and current
title of each Worker who is an employee, director, officer, consultant or
independent contractor of the Business as of the date hereof.  

(b) No Action in respect of any Worker is pending or, to the knowledge of
Seller, threatened against Seller by or on behalf of any past, present or
prospective Worker, including any Action related to discrimination, harassment,
wrongful termination, misclassification, workers’ compensation or disability.
There is no violation of any employment or consulting contract between Seller,
on one hand, and any Worker offered employment or a consultancy by Buyer (or its
Subsidiaries) prior to the Closing. Seller and its Subsidiaries are not a party
to, or otherwise bound by, any Governmental Order relating to the Workers
offered employment or consultancies by Buyer (or its Subsidiaries) prior to the
Closing or employment or independent contractor practices in respect of the
Business, and Seller and its Subsidiaries are in compliance in all material
respects with all applicable policies and agreements relating to fees, wages,
hours, employment, employment practices (including meal and rest periods),
classification of employees and consultants, and terms and conditions of
employment or consultancies in respect of the Business. Seller or its
Subsidiaries has withheld and paid to (or is holding for payment not yet due to)
the appropriate Governmental Authority all amounts required by Law to be
withheld from the wages or salaries due to each of its Workers. Seller or its
Subsidiaries have paid in full to all of its Workers offered employment by Buyer
(or its Subsidiaries) prior to the Closing all wages, salaries, bonuses,
benefits, commissions and other compensation due to them or otherwise arising
under any Law, plan, policy, practice, program or agreement and have not
unlawfully withheld any such wages, salaries, bonuses, benefits, commissions or
other compensation, and to all Workers who are not offered employment by Buyer
(or its Subsidiaries) prior to the Closing, any amounts due to such Workers. All
amounts that Seller or its Subsidiaries are legally or contractually required to
deduct from the compensation of Workers offered employment by Buyer (or its
Subsidiaries) prior to the Closing or transfer to such Workers’ pension or
provident, life insurance, disability insurance fund or otherwise, have been
duly paid into the appropriate fund or funds, and neither Seller nor any of its
Subsidiaries has any outstanding obligation to make any such transfer or
provision.

(c) Seller is in compliance in all material respects with its obligations
pursuant to the Worker Adjustment and Retraining Notification Act of 1988 (the
“WARN Act”) and any similar Law. Except as set forth on Section 3.9(c) of the
Disclosure Schedule, Seller has not had any layoffs or terminations of Workers
within one year prior to the Closing Date.

(d) Neither the execution and delivery of this Agreement or the Ancillary
Agreements, nor the consummation of the transactions contemplated hereby or
thereby, will (either alone or in conjunction with any other event, such as
termination of employment) (i) result in any material payment (including
severance payments, retention bonuses, unemployment compensation payments,
payments subject to Section 280G of the Code or otherwise) becoming due to any
Worker under any Seller Plan or otherwise or (ii) result in any acceleration of
the time of payment or vesting of any material benefits.

(e) All current Workers in the United States are, and all former Workers in the
United States whose employment terminated, voluntarily or involuntarily, within
the three years prior to the date of this Agreement were, legally authorized to
work in the United States. Seller has completed and retained the necessary
employment verification paperwork under the Immigration Reform and Control Act
of 1986 (“IRCA”), for the Workers hired prior to the date hereof, and Seller has
complied with anti-discrimination provisions of the IRCA.

24

--------------------------------------------------------------------------------

 

3.10 Labor Relations.  There is no unfair labor practice, charge or complaint or
other proceeding pending or, to the knowledge of Seller, threatened against
Seller or its Subsidiaries. Seller and its Subsidiaries have not engaged in any
unfair labor practices. Neither Seller nor its Subsidiaries are a party to, have
any material Liability with respect to or are otherwise bound by any collective
bargaining agreement or other labor union contract applicable to Workers, nor
does Seller know of any activities or proceedings of any labor union or other
Person to organize any such Workers. There is no labor strike, slowdown, work
stoppage or lockout pending, or, to the knowledge of Seller, threatened, against
or affecting the Business, nor, to the knowledge of Seller, has there been any
such activity within the past three years.

3.11 Litigation.  Except as set forth on Section 3.11 of the Disclosure
Schedule, there are, and since January 1, 2014, there have been, no Actions
pending, or, to the knowledge of Seller, threatened, against Seller, its
Subsidiaries or any of their respective assets or properties, including any
Assigned Intellectual Property, or any of their respective officers or directors
(in their capacities as such). There is no judgment, decree or order against
Seller, its Subsidiaries, any of their respective assets or properties or, to
the knowledge of Seller, any of their respective directors or officers (in their
capacities as such), that seeks to enjoin or obtain monetary damages in respect
of, the consummation of the transactions contemplated hereby that would
reasonably be expected to have a material adverse effect on the ability of
Seller to carry out its obligations under this Agreement or the Ancillary
Agreements or any other document entered into in connection herewith or
therewith. There are no outstanding Governmental Orders or settlements that
restrict the Business, the Acquired Assets or the Assumed Liabilities. There are
no Actions by Seller pending, or that Seller intends to initiate, against any
other Person.

3.12 Compliance with Laws; Business Practices.

(a) Seller is not, and in the past three years has not been, in material default
under or in violation of, or been charged with any material violation of any Law
(including any applicable environmental, labor, export control or foreign
corrupt practices Law) to which Seller is or was subject, or by which Seller’s
assets or properties are or were subject or by which Seller’s assets or
properties are or were bound.

(b) Seller has not applied for or received, is not and will not be entitled to
and is not and will not be the beneficiary of any grant, subsidy or financial
assistance from any Governmental Authority.

(c) All Permits used or held for use in, and necessary for, the conduct of the
Business as heretofore conducted and the Acquired Assets are listed in Section
3.12(c) of the Disclosure Schedule. All of the Permits have been legally
obtained and maintained and are in full force and effect, except as otherwise
set forth on Section 3.12(c) of the Disclosure Schedule.  None of Seller, the
Business or any of the Acquired Assets is in violation in any material respect
of or is being operated in violation in any material respect of the terms of any
Permit, and there is no pending or, to Seller’s knowledge, threatened
termination, expiration or revocation thereof.

(d) Except as set forth on Section 3.12(d) of the Disclosure Schedule, the
execution and delivery of this Agreement and the Ancillary Agreements and the
consummation of any of the transactions contemplated hereby or thereby will not:
(i) require any assignment, consent, waiver or other action in respect of any
Permit; or (ii) result in the termination or modification of any Permit.

3.13 Entire Business.  Other than the Existing Lease, the Permits listed on
Section 3.12(c) of the Disclosure Schedule, the Seller’s prior employees and
consultants, cash to fund operations, and the Excluded Assets, the Acquired
Assets constitute all of the assets, properties and rights related to, used in
or held for use in the Business as heretofore conducted.

3.14 Transactions with Affiliates.  No officer or director of Seller (nor to
Seller’s knowledge any immediate family member of any of such Persons), has,
directly or indirectly, (a) any interest in any third party that purchases from
or sells or furnishes to Seller any goods or services or (b) any interest in any
Contract to which Seller is a party (except for normal compensation for services
as an officer or director).

25

--------------------------------------------------------------------------------

 

3.15 Contracts.

(a) Section 3.15 of the Disclosure Schedule sets forth, as of the date of this
Agreement, a true and complete list of each Contract (whether or not such
Contract is an Assumed Contract) of Seller under which Seller or any Subsidiary
of Seller has ongoing executory obligations or the ability to enforce rights
thereunder and that is included within any of the following categories (the
“Material Contracts”):

(i) any Contract for the purchase of materials, supplies, equipment or services
under which (i) Seller has made payments in excess of $10,000 during the twelve
months immediately preceding the date of this Agreement and (ii) it is
reasonably anticipated that Seller will make payments in excess of $10,000
during the twelve months immediately following the date of this Agreement;

(ii) any Contract pursuant to which Seller is obligated to provide services at a
price fixed (but excluding warranty and maintenance Contracts);

(iii) any warranty or maintenance Contract pursuant to which Seller is obligated
to provide services at a price fixed, for which the fully burdened cost of
complete performance by Seller currently exceeds or is reasonably expected by
Seller to exceed such price;

(iv) any Contract that expires (or may be renewed at the option of any Person
other than Seller so as to expire) more than one year after the date of this
Agreement, including any Contract under which Seller is required to provide
support, maintenance, development or other services to any Person for a period
of more than one year after the date of this Agreement;

(v) any Contract that Seller is not able to terminate at any time, without
penalty, upon less than thirty-five (35) days’ notice to the other party to such
Contract;

(vi) any Contract containing covenants limiting the freedom of the Seller to
compete or engage in any line of business or with any Person or in any
geographic area or market, including any Contract granting to any Person any
“most favored nation” pricing, exclusive sales, distribution, marketing or other
exclusive rights, rights of refusal, rights of first negotiation or similar
rights or terms;

(vii) any trust indenture, mortgage, promissory note, loan agreement or other
Contract for the borrowing of money, or any Contract for any leasing transaction
of the type required to be capitalized in accordance with GAAP;

(viii) any executory Contract for any capital expenditure in excess of $10,000
individually or $25,000 in the aggregate;

(ix) any Contract in accordance with which the Seller or any of its Subsidiaries
is a lessor or lessee of any real or personal property;

(x) any Contract providing a third party with rights to, or based upon, any
owned Seller Intellectual Property including any nondisclosure or
confidentiality agreements;

(xi) the Inbound Licenses;

(xii) any Contract with any related party or any Person with whom Seller does
not deal at arms’ length;

(xiii) any Contract relating to the disposition or acquisition of assets or any
interest in any business enterprise, except for the sale of products or services
in the ordinary course of business;

(xiv) any Contract with any Governmental Authority;

26

--------------------------------------------------------------------------------

 

(xv) any Contract under which the entering into this Agreement or the
consummation of the transactions contemplated hereby would give rise to, or
trigger the application of, any rights of any third party or any obligations
that would come into effect upon the consummation of the transactions;

(xvi) any Contract relating to settlement of any Action;

(xvii) any Contract for the lease of personal property or equipment; and

(xviii) any Contract with any investment banker, broker, advisor or similar
Person in connection with this Agreement and the transactions contemplated
hereby.

(b) Each Material Contract that is an Assumed Contract (the “Assumed Material
Contracts”) is in executed, written form, and a true and complete copy of each
Assumed Material Contract has been provided to Buyer. Except as set forth on
Section 3.15(b)(i) of the Disclosure Schedule, neither Seller nor, to the
knowledge of Seller, any other party to any Assumed Material Contract is in any
material respect in violation or breach of, or in material default under, nor
has there occurred an event or condition that with the passage of time or giving
of notice (or both) would constitute a material default under, or permit the
acceleration of any rights under or termination of, any Assumed Material
Contract. Seller has not released any of its material rights under any Assumed
Material Contract. Except as set forth on Section 3.15(b)(ii) of the Disclosure
Schedule, neither Seller nor any counterparty to an Assumed Material Contact has
given any written notice of its intention to terminate nor has otherwise sought
to repudiate or disclaim any Assumed Material Contract. No counterparty to any
Assumed Material Contract has notified Seller in writing of the assertion of any
right to renegotiate the terms or conditions of such Assumed Material Contract.

(c) Except as set forth on Section 3.15(c)(i) of the Disclosure Schedule, each
Assumed Contract is in full force and effect and constitutes a legal, valid and
binding agreement, enforceable against Seller or a Subsidiary of Seller as party
thereto and, to the knowledge of Seller, each other party thereto, in accordance
with its terms, except that the enforcement hereof or thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
relating to the rights of creditors and general principles of equity applicable
to specific performance, injunctive relief and other equitable remedies. Except
as set forth on Section 3.15(c)(ii) of the Disclosure Schedule, Seller has
performed all of the material obligations required to be performed by it, and is
entitled to all benefits, under the Assumed Contract.

(d) There is no dispute regarding the enforceability, validity or scope of any
Assumed Contract, or performance under any such Assumed Contract, including with
respect to any payments to be made or received by Seller thereunder. There are
no IP Contracts included in the Assumed Contracts under which there is any
dispute regarding the validity or scope of such Assumed Contract or performance
under such Assumed Contract, including with respect to any payments to be made
or received by Seller thereunder. Seller has not received any written notice,
and to Seller’s knowledge, Seller has no reason to believe, that any
counterparty to an IP Contract with Seller will not license Intellectual
Property to or from Buyer immediately following the Closing Date on terms and
conditions materially similar to those used in its current licenses to or from
Seller.

(e) To Seller’s knowledge, no director, agent, employee or consultant or other
independent contractor of Seller is a party to, or is otherwise bound by, any
Contract, including any confidentiality, noncompetition or proprietary rights
agreement, with any other Person that in any way adversely affects (i) the
performance of his or her duties for Seller or (ii) his or her ability to assign
to Seller rights to any invention, improvement, discovery or information
relating to the Business.

(f) Assuming the Required Consents are obtained, all Assumed Contracts will
continue to be in full force and effect with respect to the Business and the
Acquired Assets immediately after the consummation of the transactions
contemplated hereby.

3.16 Intellectual Property.

(a) Section 3.16(a) of the Disclosure Schedule sets forth a complete and
accurate list of all Registered Intellectual Property and material unregistered
Trademarks and Copyrights. For each item of Registered

27

--------------------------------------------------------------------------------

 

Intellectual Property, Section 3.16(a) of the Disclosure Schedule indicates, as
applicable, the owner of such Intellectual Property, the countries in which such
Intellectual Property is patented, registered, or pending, the patent or
application number, and the filing and expiration dates thereof.

(b) To the extent Seller has been granted rights to or in any Intellectual
Property from a third party, (i) all such third-party rights or third-party
Intellectual Property incorporated, used or embedded in the Covered Products and
applicable Contracts have been identified in Section 3.16(b)(i) of the
Disclosure Schedule, (ii) all such third-party rights or third-party
Intellectual Property otherwise required for the manufacture, testing,
validation and operations of the Covered Products, have been identified in
Section 3.16(b)(ii) of the Disclosure Schedule, and (iii) all such third-party
rights or third-party Intellectual Property otherwise used in or necessary to
the conduct of the Business heretofore have been identified in Section
3.16(b)(iii) of the Disclosure Schedule (the third-party rights and Intellectual
Property described in clauses (i), (ii) and (iii), the “Inbound Licenses”).
Except as set forth in Section 3.16(b)(iv) of the Disclosure Schedule, no
royalties or payments are due now or in the future, and there are no obligations
to provide access to any third party to, or permit any third party to copy,
modify or distribute, any Assigned Intellectual Property. Except as set forth on
Section 3.16(b)(v) of the Disclosure Schedule, no Person who has licensed
Intellectual Property to Seller has ownership or any exclusive rights to any
improvements, derivative works and other modifications made by Seller that are
included in any Covered Products.

(c) Except for the Inbound Licenses, all right, title and interest in and to all
of the Covered Products and Intellectual Property practiced, used or
incorporated by Seller in the Business, as applicable, and the design,
development, license or sale of the Covered Products, is owned solely by Seller
and is fully transferable, alienable and licensable by Seller without
restriction and without payment to any Person, and Seller has the sole and
exclusive rights to practice and use such Intellectual Property, free from any
Encumbrances (other than Permitted Encumbrances). Except pursuant to a written
IP Contract listed in Section 3.16(c) of the Disclosure Schedule, Seller has not
licensed or otherwise granted any right to any Person under any Assigned
Intellectual Property or has otherwise agreed not to assert any such
Intellectual Property against any Person. The Intellectual Property incorporated
or used in or required for the Business and Covered Products comprises entirely
the Assigned Intellectual Property and the Intellectual Property licensed to the
Seller under the Inbound Licenses. There is no custom Software developed by or
on behalf of Seller for any third party that Seller did not retain ownership of.

(d) There is no Action that is pending or, to the knowledge of Seller,
threatened that (i) challenges the rights of Seller in respect of any
Intellectual Property or Covered Product, other than office actions rejecting or
objecting to the rights sought during prosecution of applications for Patents,
Copyright registrations and Trademark registrations, (ii) asserts that the
operation of the Business is, was or will be infringing or otherwise in
violation of any Intellectual Property of any third party, or (iii) claims that
any default exists under any IP Contract. None of the Assigned Intellectual
Property is or has been subject to any Governmental Order, and Seller has not
been subject to any Governmental Order in respect of any other Person’s
Intellectual Property.

(e) All Assigned Intellectual Property, including Intellectual Property used in
the Covered Products, was created solely by either (i) employees of Seller
acting within the scope of their employment who have validly and irrevocably
assigned, in a valid written assignment, all of their rights, including
Intellectual Property rights, therein to Seller, and have waived, subject to
limitations of applicable law any unassignable rights such as moral rights that
they may possess in the Intellectual Property or (ii) third parties who have
validly and irrevocably assigned, in a valid written assignment, all of their
rights, including all Intellectual Property rights, therein to Seller, and have
waived, subject to limitations of applicable law any unassignable rights such as
moral rights that they may possess in the Intellectual Property.

(f) Seller has taken commercially reasonable measures to safeguard and maintain
the confidentiality of all Trade Secrets that are part of the Assigned
Intellectual Property. Seller has, and has been enforcing, a policy requiring
each Worker to execute a proprietary information and invention assignment
agreement substantially in Seller’s standard forms, and all Workers have
executed such agreements in Seller’s standard forms, which forms are attached as
Section 3.16(f)(i) of the Disclosure Schedule and each such executed agreement
has been provided to Buyer. Except as set forth in Section 3.16(f)(iii) of the
Disclosure Schedules, there has not been any breach by any Worker of any such
agreement.

28

--------------------------------------------------------------------------------

 

(g) No Assigned Intellectual Property was developed by or on behalf of, or using
grants or any other subsidies of, any Governmental Authority or any university,
and no government funding, facilities, then-faculty or then-students of a
university, college, other educational institution or research center was used
in the development of any Assigned Intellectual Property.

(h) Seller has not transferred ownership of, or granted any exclusive license or
exclusive right to use, or authorized the retention of any joint ownership
rights in or to any Assigned Intellectual Property to any other Person. No
Person who has licensed Intellectual Property to Seller that is or was practiced
or used in the Business has ownership rights or license rights to improvements
made by Seller in such Intellectual Property.

(i) None of Seller, the Covered Products or the operation of the Business as
currently conducted and as has been conducted in the last six years, does not
infringe, violate or misappropriate, and has not infringed, violated or
misappropriated, any Intellectual Property right or other rights (including
rights of privacy or publicity) of any Person, or constitutes or constituted
unfair competition or trade practices under the laws of any jurisdiction. Seller
has not received any written notice from any Person claiming or suggesting that
Seller, the Covered Products or the operation of the Business infringes or
misappropriates any Intellectual Property right of any Person or constitutes
unfair competition or trade practices under the laws of any jurisdiction (nor to
the knowledge of Seller is there any Basis therefor).

(j) Each item of Registered Intellectual Property is valid, enforceable and
subsisting, and all necessary documents and certificates in connection with such
Registered Intellectual Property have been filed with the relevant Governmental
Authorities for the purposes of prosecuting or maintaining, as applicable, such
Registered Intellectual Property. To the knowledge of Seller, no facts or
circumstances exist, including any information or fact that would constitute
prior art and/or a public use that would render any of the Assigned Intellectual
Property invalid or unenforceable. All fees, annuities, royalties, honoraria and
other payments that are or were due from Seller on or before the date of this
Agreement for any of the Assigned Intellectual Property or the IP Contracts have
been paid. There are no actions that must be taken within sixty days after the
Closing Date, including the payment of any fees or royalties under any IP
Contract or the payment of any registration, maintenance or renewal fees or the
filing of any documents, applications or certificates for the purposes of
prosecuting, maintaining, perfecting, preserving or renewing any Registered
Intellectual Property.

(k) In each instance where Seller has acquired any Assigned Intellectual
Property from any Person, Seller has obtained a valid and enforceable assignment
irrevocably transferring all rights in such Assigned Intellectual Property
(including the right to seek past and future damages with respect thereto) to
Seller and, to the maximum extent provided for by, and in accordance with,
applicable Laws, Seller has recorded each such assignment with the relevant
Governmental Authorities, including the United States Patent and Trademark
Office, the United States Copyright Office, or their respective equivalents in
any relevant foreign jurisdiction, as the case may be.

(l) Neither this Agreement nor the transactions contemplated by this Agreement,
including the assignment to Buyer of any Assigned Intellectual Property or
Assumed Contracts, will result, as a consequence of any actions (including the
existence of an Assumed Contract) or inactions of Seller taken prior to Closing,
in: (i) Seller or any of its Subsidiaries granting to any third party any right
to or with respect to any Intellectual Property owned by, or licensed to, any of
them (other than the assignment of the Assigned Intellectual Property to Buyer
as contemplated by this Agreement); (ii) Buyer or any of its Subsidiaries being
bound by, or subject to, any non compete or other material restriction on the
operation or scope of their respective businesses; (iii) Buyer or any of its
Subsidiaries being obligated to pay any royalties or other material amounts to
any Person in excess of those payable by any of them, respectively, in the
absence of this Agreement or the transactions contemplated hereby; or (iv) the
forfeiture or termination, or will give rise to a right of forfeiture or
termination, of any of the Assigned Intellectual Property or any IP Contract.

(m) No Assigned Intellectual Property has been permitted to lapse or enter the
public domain.

(n) Seller has (i) complied in all material respects with its published privacy
policies and internal privacy policies and guidelines and, to the knowledge of
Seller, all Laws relating to data privacy, data protection and data security,
including with respect to the collection, storage, transmission, transfer
(including cross-border transfers), disclosure and use of Personally
Identifiable Information and (ii) taken commercially reasonable measures,
including operational, managerial, physical and technical measures, to ensure
that Personally Identifiable Information is protected against loss, damage, and
unauthorized and unlawful access, use, modification or other misuse. There has
been no loss,

29

--------------------------------------------------------------------------------

 

damage or unauthorized access, use, unauthorized transmission, modification or
other misuse of any such Personally Identifiable Information by Seller, and, to
the knowledge of Seller, its contractors and agents. No Person (including any
Governmental Authority) has made any claim or commenced any action with respect
to loss, damage or unauthorized access, use, unauthorized transmission,
modification or other misuse of any Personally Identifiable Information by
Seller or any of its employees or contractors and, to the knowledge of Seller,
there is no reasonable basis for any such claim or action. The execution,
delivery and performance of this Agreement and the transactions contemplated
hereby comply with Seller’s applicable privacy policies and with all Laws
relating to data privacy, data protection and data security (including any such
Laws in the jurisdictions where the applicable information is collected). Seller
has at all times made all disclosures to, and obtained any necessary consents
from, users, customers, employees, contractors, Governmental Authorities and
other applicable Persons required by Laws related to data privacy, data
protection and data security and has filed any required registrations with the
applicable data protection authority.

3.17 Restrictions on Business Activities. There is no Contract (including
covenants not to compete) or Governmental Order binding upon Seller that has or
could reasonably be expected to have, whether before or after consummation of
the transactions contemplated hereby, the effect of prohibiting or impairing any
current or future business practice of Seller, the conduct of the Business by
Seller as currently conducted, the ownership by Buyer of the Acquired Assets,
the transfer of the Acquired Assets to Buyer or the conduct of the Business
after the Closing by Buyer. Without limiting the foregoing, Seller has not
entered into any customer or other Contract: (a) under which Seller grants “most
favored nation” pricing, exclusive sales, distribution, marketing or other
exclusive rights, rights of refusal, rights of first negotiation or similar
rights or terms to any Person, or which restricts the right of Seller to license
or provide the Covered Products in any manner (including pricing terms); (b)
under which Seller is, and the Assumed Contracts will not result in Buyer being,
restricted from selling, licensing or otherwise distributing any of the Assigned
Intellectual Property or Covered Products to, or from providing services to,
customers or potential customers, in any geographic area, during any period of
time or in any segment of the market; or (c) that limits the right of Seller to
purchase or otherwise obtain any software, products or services material to the
development or provision of the Covered Products.

3.18 Regulatory Matters.

(a) The Business and the Covered Products are in compliance in all material
respects with all current applicable Law, rules, regulations, standards, guides
or orders administered, issued or enforced by the FDA or any other Governmental
Authority having regulatory authority or jurisdiction over the Business and the
Covered Products and related assets used or useful in the Business. Except as
set forth in Section 3.18 of the Disclosure Schedules, as of November 13, 2015
(the date Seller ceased conducting the Business), Seller had such permits,
licenses, clearances, registrations, exemptions, patents, franchises, and other
approvals, consents and other authorizations issued by the appropriate domestic
or foreign regional, federal, state, or local regulatory agencies or bodies
necessary to conduct the Business as conducted as of such date, including,
without limitation, an Investigational New Drug Application (“IND”) as required
by the FDA, the EMA or any other permits, licenses, clearances, registrations,
exemptions, patents, franchises, and other approvals, consents and other
authorizations issued by domestic or foreign regional, federal, state, or local
agencies or bodies engaged in the regulation of pharmaceuticals such as those
being developed by the Seller and its Subsidiaries (collectively, the
“Regulatory Permits”); the Seller is and since January 1, 2014 has been in
compliance in all material respects with the requirements of the Regulatory
Permits, and all of such Regulatory Permits are valid and in full force and
effect; the Seller has not received any written notice of proceedings relating
to the revocation, termination, modification or impairment of rights of any of
the Regulatory Permits that, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, could reasonably be expected to
result in a Seller Material Adverse Effect; the Seller has not failed to submit
to the FDA or EMA any IND, BLA, NDA or MAA necessary to conduct the Business,
any such filings that were required to be made were in material compliance with
applicable laws when filed, and no material deficiencies have been asserted by
the FDA or EMA with respect to any such filings or submissions that were made.

(b) Seller and, to Seller’s knowledge, its suppliers and manufacturers are in
compliance in all material respects with all applicable Laws, rules,
regulations, standards, guides or orders administered or issued by the FDA or
any other Governmental Authority relating to the methods and materials used in,
and the facilities and controls used for, the design, manufacture, processing,
packaging, labeling, storage and distribution of the Covered Products, including
applicable quality system regulations, which incorporate current Good
Manufacturing Practice requirements.  Further, no governmental action (excluding
any legislation that has been or may be proposed) has been

30

--------------------------------------------------------------------------------

 

taken or, to Seller’s knowledge, is in the process of being taken that could
slow, halt or enjoin the development and manufacturing of the Covered Products
and the Business or subject the development and manufacturing of the Covered
Products and the Business to regulatory enforcement action.  

(c) Neither Seller nor, to Seller’s knowledge its manufacturers or suppliers,
has received from the FDA or any other Governmental Authority any notice of
adverse findings, FDA Form 483 inspectional observations, regulatory letters,
notices of violations, warning letters, Section 305 criminal proceeding notices
under the Federal Food, Drug and Cosmetic Act or other similar communication
from the FDA or other Governmental Authority, and there have been no seizures
conducted or, to Seller’s knowledge, threatened by the FDA or other Governmental
Authority, and no recalls, market withdrawals, field notifications,
notifications of misbranding or adulteration, or safety alerts conducted,
requested or, to knowledge of Seller, threatened by the FDA or other
Governmental Authority relating to the Business or to the Products.  Seller has
no knowledge of any facts which would furnish any reasonable basis for Seller to
receive any of the communications referenced in the previous sentence.

(d) Seller has not failed to file with the applicable regulatory authorities
(including, without limitation, the FDA, EMA or any other Governmental Authority
performing functions similar to those performed by the FDA or EMA) any required
filing, declaration, listing, registration, report or submission, except for
such failures that, individually or in the aggregate, could not reasonably be
expected to have a Seller Material Adverse Effect; all such filings,
declarations, listings, registrations, reports or submissions were in compliance
in all material respects with applicable laws when filed and no deficiencies
have been asserted by any applicable Governmental Authority with respect to any
such filings, declarations, listings, registrations, reports or submissions,
except for any deficiencies that, individually or in the aggregate, could not
reasonably be expected to have a Seller Material Adverse Effect.  Seller has
provided to Buyer true, accurate and complete copies of all regulatory filings,
declarations, listings, registrations, reports and submissions.  No filing or
submission to the FDA or any other Governmental Authority that is the basis for
any approval or clearance contains any material omission or material false
information.

(e) The studies, tests and preclinical and clinical investigations conducted by
or on behalf of the Seller were conducted in all material respects in accordance
with established protocols, procedures and controls pursuant to accepted
professional scientific standards and all applicable Laws and Regulatory
Permits, including, without limitation, the Federal Food, Drug, and Cosmetic Act
and its implementing regulations set forth at 21 C.F.R. Parts 50, 54, 56, 58,
and 312; and the Seller has not received any notices or correspondence from any
Governmental Authority requiring the termination,

(f) suspension or material modification of any studies, tests or preclinical or
clinical investigations conducted by or on behalf of the Seller. 

(g) Seller is not aware of any facts which are reasonably likely to require a
change in the manufacturing, marketing classification, labeling or intended use
of any Covered Products.

3.19 Brokers.  No agent, broker, investment banker, financial advisor or other
firm or Person is entitled to any brokerage, finder’s, financial advisor’s or
other similar fee or commission for which Buyer or any of its Subsidiaries could
become liable in connection with the transactions contemplated by this Agreement
as a result of any action taken by or on behalf of Seller or any of its
Subsidiaries.

3.20 Solvency.

(a) No Governmental Order has been made or petition presented, or resolution
passed for the winding-up or liquidation of Seller and there is not outstanding:

(i) any petition or Governmental Order for the winding-up of Seller;

(ii) any appointment of a receiver over the whole or part of the undertaking or
assets of Seller;

(iii) any petition or Governmental Order for administration of Seller;

 

 

31

--------------------------------------------------------------------------------

 

(iv) any voluntary arrangement between Seller and its creditors (other than for
certain holders of the Indebtedness to have the option to convert their
indebtedness from the Company into capital stock of the Company);

(v) any distress or execution or other process levied in respect of Seller which
remains undischarged; or

(vi) any unfulfilled or unsatisfied Governmental Order against Seller.

(b) The consideration received by Seller hereunder constitutes reasonably
equivalent consideration for Seller’s entrance into the transactions
contemplated by this Agreement.

3.21 Title to, and Condition of, Acquired Assets.  

(a) Seller owns, and has good and valid title to, all of the Acquired Assets
free and clear of any Encumbrances other than Permitted Encumbrances and, upon
consummation of the transactions contemplated hereby, assuming receipt of all
Required Consents and the Required Vote, Seller will transfer to Buyer good
title to all of the Acquired Assets, free and clear of any Encumbrances other
than Permitted Encumbrances. Seller has not sold or otherwise transferred, or
leased or licensed, any Acquired Asset to any other Person.

(b) Subject to the updating of certain qualification and validation procedures
and certain recalibrations which, in the aggregate, will not involve more than
$*** of expense, all tangible assets included in the Acquired Assets are (i) in
good working condition and repair (other than ordinary wear and tear not caused
by neglect) and (ii) usable by Buyer in the ordinary course of business to
operate the Business on the Closing Date.

3.22 Environmental Matters.  Seller has since January 1, 2014 been, and is, in
material compliance with all applicable Environmental Laws, which compliance
includes the possession and compliance by the Seller of, and maintenance of, all
applicable Environmental Permits and other required authorizations from any
Governmental Authority required under applicable Environmental Laws, and
compliance with the terms and conditions thereof.  Seller has not (a) produced,
processed, manufactured, generated, transported, treated, handled, used, stored,
disposed of or released any Hazardous Substances, except in compliance with
applicable Environmental Laws, or (b) exposed any employee or any Third Party to
any Hazardous Substances under circumstances reasonably expected to give rise to
any Liability under any applicable Environmental Law.  Seller has not received
any notice or other communication (in writing), whether from a Governmental
Authority, citizens group, employee or otherwise, that alleges (i) that Seller
is not in compliance with any Environmental Law, (ii) any Liability under any
Environmental Law or (iii) seeks to impose any financial responsibility for any
investigation, cleanup, removal, containment or any other remediation under any
Environmental Law, and, to the knowledge of Seller, there are no circumstances
that could reasonably be expected to materially prevent or interfere with
Seller’s compliance with any applicable Environmental Law in the future.  Seller
is not subject to any order or other proceeding or written agreement by or with
any Governmental Authority or Third Party imposing any Liability with respect to
any of the foregoing.  To the knowledge of Seller, there are no environmental
assessments or environmental audit reports or other similar environmental
studies or analyses in the possession of or, to the knowledge of Seller,
reasonably available to Seller relating to the Leased Premises.

3.23 Disclosure.  To the knowledge of Seller, neither this Agreement, any of the
Ancillary Agreements, the schedules, attachments or exhibits hereto, nor any
other written material delivered to Buyer or any of its respective directors,
officers, employees, representatives or agents contains any untrue statement of
a material fact or omits a material fact necessary to make the statements
contained herein or therein, taken as a whole, in light of the circumstances in
which they were made, not misleading.

3.24 No Other Representations or Warranties; Disclosure.  Except for the
representations and warranties contained in this ARTICLE 3 (including the
related portions of the Disclosure Schedule), neither the Seller nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of the Seller, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Seller or the Business furnished or made available to Buyer or its
representatives (including, but not limited to, (a) any information regarding
the Seller or the Business provided at any management presentation related to

32

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

--------------------------------------------------------------------------------

 

the transactions contemplated by this Agreement, (b) any information
communicated by or made available through the data room or due diligence
process, or (c) any financial projection or forecast relating to the Business
(collectively, the “Disclaimed Information”)) or as to the future revenue,
profitability or success of the Business, or any representation or warranty
arising from statute or otherwise in Law.  

ARTICLE 4

Representations and Warranties of Buyer

Buyer hereby represents and warrants to Seller as follows:

4.1 Organization and Good Standing.  Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation. Buyer has all requisite corporate power and authority to own,
license, use, lease and operate its properties and to carry on its business.
Buyer is duly qualified, licensed or admitted to transact business and is in
good standing in each jurisdiction in which it owns, licenses, uses or leases
property or operates its business or the nature of its business makes such
qualification necessary, except to the extent that the failure to be so licensed
or qualified would not reasonably be expected to have a material adverse effect
upon Buyer.

4.2 Authority.  Buyer has all requisite corporate power and authority to
execute, deliver and perform under this Agreement and the Ancillary Agreements
to which Buyer is a party and to effect the transaction contemplated hereby and
thereby, and the execution, delivery and performance by Buyer of this Agreement
and such Ancillary Agreements have been duly authorized by all requisite
corporate action by Buyer. This Agreement has been duly executed and delivered
by Buyer, and this Agreement is, and the Ancillary Agreements to which Buyer is
a party (assuming that this Agreement and such Ancillary Agreements constitute
valid and legally binding obligations of the other parties thereto) when
executed and delivered by Buyer will be, valid and legally binding obligations
of Buyer, enforceable against Buyer in accordance with their respective terms,
except that the enforcement hereof or thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws relating to the
rights of creditors and general principles of equity applicable to specific
performance, injunctive relief and other equitable remedies.

4.3 Approvals; Non-Contravention.

(a) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Person is required to be obtained by Buyer in
connection with the execution and delivery of this Agreement or the Ancillary
Agreements to which Buyer is a party or for the consummation of the transactions
contemplated hereby or thereby by Buyer.

(b) The execution, delivery and performance of this Agreement and each Ancillary
Agreement (to which Buyer is a party) by Buyer, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (i) result in
a breach or violation of any provision of the certificate of incorporation,
bylaws or similar organizational documents of Buyer; (ii) violate or conflict
with, in any material respect, or result in a material breach of or constitute
(with notice or lapse of time, or both) an occurrence of material default under
any provision of, result in the acceleration or cancellation of any obligation
under, give rise to any material claim, give any Person additional rights or
compensation under or give rise to any right by any party to terminate or amend
its obligations under, any mortgage, deed of trust, conveyance to secure debt,
note, loan, indenture, Encumbrance, Contract, Permit, order, judgment, decree or
other arrangement to which Buyer is a party or by which it is bound; or (iii)
violate, in any material respect, any Law of any Governmental Authority having
jurisdiction over Buyer.

4.4 Capitalization.  Buyer has taken all actions necessary to authorize and
approve the issuance of the Closing Shares and Escrow Shares to be issued under
this Agreement and, upon issuance, the Closing Shares and Escrow Shares to be
issued pursuant to this Agreement (including any shares of Common Stock of Buyer
to be issued to Seller as Milestone Payments or Earn-Out Payments) will be
validly issued, fully paid and nonassessable. There are no statutory or
contractual stockholder preemptive rights or rights of refusal with respect to
such issuance of the Closing Shares and Escrow Shares upon consummation of the
transaction contemplated by this Agreement.

33

--------------------------------------------------------------------------------

 

4.5 SEC Documents.  Buyer has filed all required reports, schedules, forms,
statements and other documents required to be filed by Buyer with the Securities
and Exchange Commission (the “SEC”) since December 31, 2014 (the “SEC
Documents”). As of their respective dates, the SEC Documents complied in all
material respects with applicable requirements of the Securities Act and the
Securities Exchange Act of 1934, as amended, as the case may be, and the rules
and regulations of the SEC promulgated thereunder applicable to such SEC
Documents.  The financial statements of Buyer included in Buyer’s Form 10-K for
the year ended December 31, 2015 and Buyer’s quarterly report on Form 10-Q for
the quarterly period ended September 30, 2016 comply in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the consolidated financial
position of Buyer and its consolidated Subsidiaries as of the dates thereof and
the consolidated results of their operation and cash flows for the periods then
ending in accordance with GAAP (subject, in the case of the unaudited
statements, to normal year-end audit adjustments). None of the SEC Documents
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not false or
misleading. 

4.6 Brokers.  No agent, broker, investment banker, financial advisor or other
firm or Person is entitled to any brokerage, finder’s, financial advisor’s or
other similar fee or commission for which Seller or any of its Affiliates could
become liable in connection with the transactions contemplated by this Agreement
as a result of any action taken by or on behalf of Buyer or any of its
Affiliates.

4.7 Sufficiency of Funds.  Buyer has sufficient cash on hand or other sources of
immediately available funds to enable it to satisfy the payment obligations
created by this Agreement which are payable within sixty (60) days of
Closing.  In addition, Buyer has access to an equity credit line under which it
can raise a total of up to $20,000,000, and Buyer believes that this amount will
be sufficient to develop and commercialize the Generic Product.

4.8 Going Concern.  Buyer acknowledges and agrees that Seller (a) has not
conducted the Business since November 13, 2015, (b) has only one employee, and
(c) is not a going concern.  

4.9 Independent Investigation.  Buyer has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Business, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Seller for such purpose.  Buyer acknowledges and agrees that: (a) in making
its decision to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer has relied solely upon its own investigation and the
express representations and warranties of the Seller set forth in ARTICLE 3 of
this Agreement (including the related portions of the Disclosure Schedule) and
is not relying on any other information (including, but not limited to, the
Disclaimed Information); and (b) neither the Seller nor any other Person has
made any representation or warranty as to Seller, the Business or this
Agreement, except as expressly set forth in ARTICLE 3 of this Agreement
(including the related portions of the Disclosure Schedule).  Without limiting
the foregoing, Buyer has not relied upon, and the Seller should not have any
liability with respect to, the Disclaimed Information.

ARTICLE 5

Covenants

5.1 Access to Information. After the Closing, Seller and Buyer each shall, and
shall cause its respective Affiliates to, provide to each other and to their
respective Representatives, upon request, reasonable access for inspection and
copying of all information and documents existing as of the Closing Date and
relating to the Business, the Acquired Assets or the Assumed Liabilities, and
shall use commercially reasonable efforts to make its respective personnel
reasonably available for interviews, depositions and testimony in any legal
matter concerning transactions contemplated by this Agreement, the operations or
activities relating to the Business, the Acquired Assets or the Assumed
Liabilities and as otherwise may be necessary or desirable to enable the Party
requesting such assistance to: (a) comply with any reporting, filing or other
requirements imposed by any Governmental Authority, (b) assert or defend any
Action or allegation in any Action, other than Actions or allegations that one
Party to this Agreement has asserted against the other Party, or (c) subject to
clause (b) above, perform its obligations under this Agreement. The Party
requesting such information or assistance shall reimburse the other Party for
all reasonable out-of-pocket costs and expenses incurred by such Party in
providing such information and in rendering such assistance. The access to

34

--------------------------------------------------------------------------------

 

information and documents contemplated by this Section 5.1 shall be during
normal business hours and upon reasonable prior notice and shall be subject to
such reasonable limitations as the Party having custody or control thereof may
impose to preserve the confidentiality of information contained therein. Until
the first anniversary of the Closing Date, no Party will destroy or otherwise
dispose of any such books, records and other data unless such Party shall first
offer in writing to surrender such books, records and other data to Buyer (if
Seller seeks to undertake the destruction or disposition) or Seller (if Buyer
seeks to undertake the destruction or disposition) and the offeree does not
agree in writing to take possession thereof during the ten-day period after such
offer is made.

5.2 Confidentiality.

(a) All obligations of Buyer and its Affiliates under the Mutual Non-Disclosure
Agreement, dated as of July 14, 2016, by and between Seller and Buyer (the
“Confidentiality Agreement”) in respect hereof or the information contained
herein and the information delivered to Buyer or its authorized Representatives
pursuant hereto relating to the Business, the Acquired Assets or the Assumed
Liabilities shall terminate simultaneously with the Closing.

(b) From the Effective Date, Seller shall hold in strict confidence from any
Person and shall not, directly or indirectly, disclose, divulge or make any use
of, and shall cause their respective Affiliates and their and their Affiliates’
respective Representatives to hold in strict confidence from any Person and to
not, directly or indirectly, disclose, divulge or make any use of, any
Confidential Information, including disclosure to journalists, customers,
vendors, employees and consultants of Seller, participants or analysts in the
industry in which the Business is conducted or through social media; provided
that Seller may disclose the existence and the terms of this Agreement to (i)
its stockholders as is necessary to solicit and obtain their approval of this
Agreement and the transactions contemplated herein and (ii) certain holders of
Seller’s Indebtedness as is necessary to solicit their approval to convert such
Indebtedness into capital stock of the Seller; provided further that such
stockholder and holders of Seller’s Indebtedness agree to keep the existence and
terms of this Agreement confidential. As used in this Agreement, the term
“Confidential Information” shall mean and include all information included in
the Business Records or relating to the Acquired Assets, the Assumed Liabilities
or the Business (including all Trade Secrets within the Assigned Intellectual
Property and any information of a Party that is or would have been “Confidential
Information” as defined in and subject to the Confidentiality Agreement) and the
existence and terms of this Agreement.

(c) Notwithstanding the foregoing, nothing herein shall restrict Seller, its
Affiliates or their respective Representatives from using or disclosing any
Confidential Information to the extent that (i) such Confidential Information is
or becomes (through no improper action or inaction by Seller, any of its
Affiliates or their respective Representatives) generally available to the
public after the Closing, or (ii) such disclosure is required by Law or by oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process, as long
as Seller, its Affiliates or their respective Representatives, as permitted by
Law, promptly notify Buyer of such requirement so that Buyer has an opportunity
to seek, at its expense, an appropriate protective or similar order.

(d) Seller, on behalf of itself, its Affiliates and their respective
Representatives, acknowledges that in view of the nature of the Confidential
Information and the objectives of the Parties in entering into this Agreement,
the restrictions contained in this Section 5.2 are reasonable and necessary to
protect the legitimate business interests of Buyer after the Closing, and that
any breach or threatened breach of the provisions of this Section 5.2 will cause
irreparable injury to Buyer for which an adequate monetary remedy does not
exist.  Accordingly, in the event of any such breach or threatened breach of
this Section 5.2, Buyer shall be entitled, in addition to the exercise of other
remedies, to seek and obtain injunctive relief, without the proof of actual
damage or any bond or similar security being posted, restraining Seller, any
Affiliate of Seller or their respective Representatives from committing such
breach or threatened breach.

5.3 Commercially Reasonable Efforts.  From time to time after the Closing,
without additional consideration, each of the Parties shall (or, if appropriate,
cause their respective Affiliates to) execute and deliver such further documents
and instruments and take such other actions as may be necessary to make
effective the transactions contemplated by this Agreement and the Ancillary
Agreements.  If any Party hereto (or any of its Affiliates) shall following the
Closing have in its possession any asset or right that under this Agreement
should have been delivered to the other, such Party shall promptly deliver or
caused to be delivered such asset or right to the other without charge or
further consideration.

35

--------------------------------------------------------------------------------

 

5.4 Tax Matters.

(a) Any transfer, sales, use, recording, value-added or similar Taxes (including
any registration and/or stamp Taxes, levies and duties) that may be imposed by
reason of the sale, assignment, transfer and delivery of the Acquired Assets to
Buyer or its permitted assignees, the assumption by Buyer or its permitted
assignees of the Assumed Liabilities or in connection with the Ancillary
Agreements (“Transfer Taxes”) shall be the responsibility of and timely paid by
Buyer, and Buyer, at its own expense, shall timely file all Tax Returns required
to be filed in connection with the payment of such Taxes. The Parties hereto and
their Affiliates shall cooperate in connection with the filing of any Tax Return
for Transfer Taxes including joining in the execution of such Tax Return for
Transfer Taxes and in obtaining all available exemptions from such Transfer
Taxes. If Seller is required by Law to remit payment for Transfer Taxes, Buyer
shall promptly reimburse Seller for such Transfer Taxes actually paid by Seller.

(b) Seller shall be responsible for and will perform all Tax withholding,
payment and reporting duties with respect to any wages and other compensation to
any Worker in connection with the operation or conduct of the Business for any
period or portion thereof ending prior to or on the Closing Date, and Buyer
shall be responsible for and will perform all Tax withholding, payment and
reporting duties with respect to any wages and other compensation paid by Buyer
to any Transferred Worker in connection with the operation or conduct of the
Business after the Closing Date.

(c) In connection with the preparation of Tax Returns, audit examinations and
any administrative or judicial proceedings relating to Taxes, Seller, on the one
hand, and Buyer, on the other hand, shall cooperate fully with each other,
including the furnishing or making available at reasonable times of records,
personnel or other materials necessary for the preparation of such Tax Returns,
the conduct of audit examinations or the defense of claims by Governmental
Authorities as to the imposition of Taxes. Materials provided pursuant to this
Section 5.4(c) shall be “Confidential Information.”

(d) Within 120 days of the Closing Date, Buyer shall deliver to Seller a
schedule setting forth the allocation of the Purchase Consideration (taking into
account any adjustments thereto) among the Acquired Assets and other covenants
or agreements set forth in this Agreement and/or the Ancillary Agreements (the
“Allocation Schedule”). Buyer agrees to prepare the Allocation Schedule in good
faith.  Seller and Buyer each shall report the federal, state, local and foreign
income and other Tax consequences of the transactions contemplated by this
Agreement in a manner consistent with the Allocation Schedule. Except as
otherwise required pursuant to a “determination” within the meaning of Section
1313(a) of the Code (or any comparable provision of state, local or foreign
Law), neither Buyer nor Seller (nor any permitted assignee of Buyer) shall take
a position inconsistent with such allocations on any Tax Return (including any
forms required to be filed pursuant to Section 1060 of the Code), or otherwise.
Within a reasonable period before the due date of such statements, Seller and
Buyer shall cooperate with the other in preparing IRS Form 8594 or any
equivalent statements required by any Governmental Authority charged with
collection of any Tax.

(e) Notwithstanding any other provision of this Agreement, all payments under
this Agreement will be made without deduction or withholding for or on account
of any Taxes.

(f) All real property Taxes, personal property Taxes, and similar ad valorem
obligations imposed on or with respect to the Acquired Assets (“Property Taxes”)
for any Tax year period beginning on or before the Closing Date and ending after
the Closing Date shall be prorated between Seller and Buyer as of the close of
business on the Closing Date on a daily basis and such proration shall be deemed
final. Seller shall be responsible for all such Property Taxes accruing under
such daily proration methodology during any period up to and including the
Closing Date. Buyer shall be responsible for all such Property Taxes accruing
under such daily proration methodology during any period beginning on the day
after the Closing Date. With respect to Property Taxes described in this
Section 5.4(f), Seller shall prepare and timely file all Tax Returns filed or
required to be filed before the Closing Date with respect to such Property Taxes
and Buyer shall prepare and timely file all Tax Returns due and payable after
the Closing Date with respect to such Property Taxes. If one Party remits to the
appropriate Governmental Authority payment for Property Taxes, which are subject
to proration under this Section 5.4(f) and such payment includes the other
Party’s share of such Property Taxes, such other Party shall promptly reimburse
the remitting Party for its share of such Property Taxes. Any such
reimbursements shall be made within five Business Days of the Party making such
payment to the appropriate Governmental Authority; provided that, the Party
requesting reimbursement of Property Taxes shall provide the other Party with a
written notice indicating the amount due and the computation thereof.

36

--------------------------------------------------------------------------------

 

5.5 Non-Competition; Non-Solicitation; Non-Disparagement.  

(a) Seller understands that Buyer shall be entitled to protect and preserve the
going-concern value of the Business to the extent permitted by Law and not
otherwise provided pursuant to this Agreement and that Buyer would not have
entered into this Agreement absent the provisions of this Section 5.5.
Therefore, from the Closing Date until the fifth anniversary of the Closing Date
(the “Restricted Period”), Seller shall not, and shall cause the individuals on
Section 5.5(a) of the Disclosure Schedule (the “Restricted Persons”) not to,
directly or indirectly, engage in a Competitive Business Activity (as defined
below) anywhere in the world (the “Restricted Territory”). For all purposes
hereof, the term “Competitive Business Activity” shall mean directly or
indirectly: (i) engaging in, or managing, advising, instructing or directing
persons engaged in, any business that creates, designs, develops, manufactures,
markets, licenses, distributes, sells, implements, supports or otherwise
exploits any service or product which is substitutable for or includes the same
or substantially similar functionality (or intended functionality) as the
Covered Products; (ii) acquiring or having an ownership interest in any entity
that creates, designs, develops, manufactures, markets, licenses, distributes,
sells, implements or supports any product or service which is substitutable for
or includes the same or substantially similar functionality (or intended
functionality) as the Covered Products (except for passive ownership of (A)
Buyer or a Successor Entity, as applicable (B) one percent or less of any entity
whose securities have been registered under the Securities Act or Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or whose
equity securities are listed on any other major national or international stock
exchange (a “Public Company”) or (C) one percent or less of any entity other
than a Public Company); (iii) participating in any capacity (whether as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director, joint venturer or otherwise) in the financing,
operation, management or control of any firm, partnership, corporation, entity
or business that creates, designs, develops, manufactures, licenses, markets,
distributes, sells, implements or supports any product or service which is
substitutable for or includes the same or substantially similar functionality
(or intended functionality) as the Covered Products; or (iv) utilizing their
knowledge of the Business or their relationships with customers, suppliers or
others to (A) engage or facilitate others to engage in any facet of the Business
in the Restricted Territory; or (B) induce or encourage such customers,
suppliers or others to cease buying from, supplying to or otherwise working
with, the Buyer.

(b) During the Restricted Period, Seller and the Restricted Persons shall not,
directly or indirectly, solicit or recruit (as an employee or contractor) any
individual who is known by Seller or such Restricted Person to be an employee or
contractor of Buyer or permitted assignees or induce any such individual who is
known by Seller or such Restricted Person to be an employee or contractor of
Buyer or any of its Affiliates or permitted assignees to terminate such
individual’s employment or independent contractor relationship with Buyer or any
of its Affiliates or their permitted assignees or successors.

(c) Neither Seller nor any of its officers or members of its Board of Directors
(as currently constituted) shall make, directly or indirectly, any written or
oral communications that would reasonably be considered to be disparaging of
Buyer in any respect, including, but not limited to, communications with respect
to Buyer’s business, technology, products, prospects, executives, officers,
directors, former executives, consultants, contractors or agents. Nothing in
this Section 5.5(c) shall preclude the giving of truthful testimony in any
deposition or judicial or administrative proceeding.  Moreover, nothing in this
Section 5.5(c) applies to communications made to immediate family members of
Seller’s officers or Board of Directors (provided that such family members do
not use such communications for purposes of making disparaging comments or
communications about Buyer), or communications by authorized representatives of
Seller to Seller’s attorneys, or to pleadings or other documents in any
proceeding to enforce this Agreement

(d) Neither Buyer nor any of its officers, members of its Board of Directors or
Affiliates shall make, directly or indirectly, any written or oral
communications that would reasonably be considered to be disparaging of Seller
in any respect, including, but not limited to, communications with respect to
Seller’s executives, officers, directors, former executives, consultants,
contractors or agents.  Nothing in this Section 5.5(d) shall preclude the giving
of truthful testimony in any deposition or judicial or administrative
proceeding.  Moreover, nothing in this Section 5.5(d) applies to communications
made to immediate family members of Buyer’s officers or Board of Directors
(provided that such family members do not use such communications for purposes
of making disparaging comments or communications about Seller), or
communications by authorized representatives of Buyer to Buyer’s attorneys, or
to pleadings or other documents in any proceeding to enforce this
Agreement.  Nothing in this Section 5.5(d) will prevent Buyer from making public
disclosures which, based on the advice of Buyer’s legal counsel, are required to
be made pursuant to applicable securities laws.

37

--------------------------------------------------------------------------------

 

(e) Seller and Buyer recognize that the Laws and public policies of various
countries, states, cities or other political subdivisions may differ as to the
validity and enforceability of covenants similar to those set forth in this
Section 5.5. The covenants contained in this Section 5.5 shall be construed as a
series of separate covenants, one for each country, province, state, city or
other political subdivision. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in this
Section 5.5. It is the intention of the Parties that the provisions of this
Section 5.5 be enforced to the fullest extent permissible under the Laws and
policies of each jurisdiction in which enforcement may be sought, and that the
unenforceability (or the modification to conform to such Laws or policies) of
any provision of this Section 5.5 (or part thereof) shall not render
unenforceable, or impair, any other provision of this Section 5.5. Seller, on
behalf of itself and its Representatives and the Restricted Persons, expressly
authorizes the enforcement of the covenants set forth in this Section 5.5 by
Buyer and any Affiliates of Buyer, the permitted assigns of Buyer and any
Affiliates of Buyer and any successors of Buyer and any Affiliates of Buyer. If
the provisions of this Section 5.5 are deemed to exceed the time, geographic or
scope limitations permitted by applicable Law, then such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable Law.

(f) Seller acknowledges that (i) the goodwill associated with the Business prior
to the Closing is an integral component of the value of the Business to Buyer
and is reflected in the Purchase Consideration, and (ii) each agreement of
Seller set forth in this Section 5.5 is necessary to preserve the value of the
Business for Buyer following the transactions contemplated by this Agreement.
Seller also acknowledges that the limitations of time, geography and scope of
activity agreed to in this Agreement are reasonable and necessary to protect the
legitimate business interests of Buyer, which include the interests of Buyer to
protect (A) valuable Confidential Information, (B) substantial relationships
with customers, and (C) customer goodwill associated with the ongoing business,
because, among other things, (1) Seller and Buyer are engaged in a highly
competitive industry, (2) the Competitive Business Activities are substantially
similar to the Business and (3) Seller has access to, and is expected to
continue to have access to, trade secrets and know-how of the Business.

(g) Seller and Buyer recognize, acknowledge and agree that any remedy at Law for
any breach of the provisions of this Section 5.5 would be inadequate.
Accordingly, Seller agrees that if Seller breaches, or threatens to breach, any
provision of this Section 5.5, Buyer will have available, in addition to any
other right or remedy otherwise available, the right to seek preliminary and
permanent injunctive relief and other equitable relief to prevent or curtail any
such breach or threatened breach and to specific performance of any covenant
contained in this Section 5.5, in each case without the proof of actual damage
or any bond or similar security being posted, in order that the breach or
threatened breach of such provisions may be effectively restrained. Seller
further agrees that it will not assert as a claim or defense in any Action to
enforce any provision hereof that Buyer has or had an adequate remedy at law. No
specification in this Section 5.5 of a specific legal or equitable remedy shall
be construed as a waiver or prohibition against the pursuit of other legal or
equitable remedies in the event of a breach or threatened breach of this Section
5.5.

5.6 Assignment of Rights.

(a) Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Acquired Asset, including any Assumed Contract, if such assignment, without the
consent of a third party, would constitute a breach or result in the
contravention or cancellation of such Acquired Asset (“Nonassignable Assets”)
unless and until such consent shall have been obtained. Seller will use
commercially reasonable efforts to obtain the consent of the other party to any
such Acquired Asset or any claim, right or any benefit arising thereunder for
the assignment thereof to Buyer. In the event consents to the assignment thereof
cannot be obtained prior to the Closing, such Nonassignable Assets shall be
held, as of and from the Closing Date, by Seller in trust for Buyer and the
covenants and obligations thereunder shall be performed by Buyer, at Buyer’s
sole cost and in Seller’s name, and all benefits and obligations existing
thereunder shall be for the account of Buyer. Seller shall take or cause to be
taken, at Buyer’s sole cost, such actions in its name or otherwise as Buyer may
reasonably request so as to provide Buyer with the benefits of the Nonassignable
Assets and to effect collection of money or other consideration that becomes due
and payable under the Nonassignable Assets, and Seller shall promptly pay over
to Buyer all money or other consideration received by it in respect of all
Nonassignable Assets. As of and from the Closing Date, Seller authorizes Buyer,
except to the extent prohibited by the terms of the Nonassignable Assets, to
perform all the obligations and/or receive all the benefits of Seller under the
Nonassignable Assets. Seller shall not modify or amend any Assumed Contract
included in the Nonassignable Assets without the prior written consent of Buyer.

38

--------------------------------------------------------------------------------

 

(b) The provisions of Section 5.6(a) shall not limit, modify or otherwise affect
any representation or warranty of Seller under this Agreement. Accordingly,
nothing in Section 5.6(a) shall affect Buyer’s other rights under this
Agreement. In the event that it is learned by either Party hereto following the
execution and delivery of this Agreement that Section 3.16(a) of the Disclosure
Schedule failed to include or describe any additional Intellectual Property,
causing the representations and warranties made by Seller in Section 3.16(a) not
to be true and correct in all respects as of the date hereof, then (i) such
Party shall promptly thereafter notify the other Party, and (ii) Seller shall
take such actions as reasonably requested by Buyer in writing to ensure that
Buyer is entitled to the same rights with respect to such additional
Intellectual Property that Buyer would have enjoyed if such additional
Intellectual Property had always been included or described in such applicable
Section(s) of the Disclosure Schedule.

5.7 Transferred Worker.

(a) Buyer (or one or more of its permitted assignees) has made an offer to
employ the individual listed on Section 5.7 of the Disclosure Schedule as
employee of Buyer (or one or more of its permitted assignees) effective upon the
Closing. The Seller consents to such individual becoming employed by Buyer (or
one or more of its permitted assignees).  Such Individual, if he accepts such
offer and commences employment with Buyer (or one or more of its permitted
assignees) upon or within 30 days after the Closing, is referred to as the
“Transferred Worker” as of the effective day of his employment with Buyer (or
its applicable permitted assignees).

(b) Seller shall pay the Transferred Worker any and all compensation and other
employment benefits due to such Transferred Worker through the Closing Date,
including any payments with respect to paid time off, severance or prior notice
of termination.

(c) Buyer shall not assume any Seller Plan or any Liabilities thereunder.

(d) Seller will, at its own expense, give all notices and other information
required to be given by Seller or its Affiliates to the Workers, any labor or
trade union, works council or any other employee representative body, and any
applicable Governmental Entity under the WARN Act, the National Labor Relations
Act, the Code and other Laws in connection with the execution of this Agreement
or the consummation of the transactions contemplated hereby.

(e) Nothing in this Agreement shall require Buyer or its permitted assignees or
Affiliates to employ or engage the Transferred Worker on anything other than an
at-will basis, terminable at any time with or without cause, except if and to
the extent otherwise required by Law.  Nothing in this Agreement, whether
express or implied, shall be construed to (1) create any third-party beneficiary
or other rights in any Worker of the Seller or its Affiliates (including any
dependent or beneficiary thereof) or any other Person (including any union,
works council, or collective bargaining representative or any participant in any
Seller Plan (or any dependent or beneficiary thereof)), (2) interfere with the
rights of Buyer to amend or terminate any employee benefit plans at any time (to
the extent permitted by applicable Law), discharge or discipline the Transferred
Worker, or change the terms of employment or engagement of the Transferred
Worker (to the extent permitted by applicable Law), or (3) amend any employee
benefit plan of Buyer or its permitted assignees or Affiliates.  

5.8 Bulk Sale Filings.  Buyer hereby waives, in connection with the transactions
contemplated by this Agreement, compliance with the “bulk sales” provision of
Article 6 of the Uniform Commercial Code as it is in effect in the states where
Seller owns assets to be conveyed to Buyer (or any of its Subsidiaries)
hereunder and other similar bulk transfer notice provisions.

5.9 Public Announcements. Seller shall not issue, and Seller shall cause its
Affiliates to refrain from issuing, any press release or other public
announcement concerning the existence of this Agreement, the terms of the
transactions contemplated by this Agreement or otherwise relating to the subject
matter of this Agreement without the prior written consent of Buyer.

39

--------------------------------------------------------------------------------

 

5.10 Distribution.

(a) Before Seller distributes any portion of the Purchase Consideration to any
holder of capital stock of Seller, Seller shall either set aside a sufficient
amount of the Purchase Consideration or use the proceeds that Seller receives
from the Purchase Consideration or otherwise make arrangements to (i) repay all
known Liabilities including its Liabilities under Excluded Contracts, but
excluding Assumed Liabilities, and (ii) establish adequate reserves for all
contingent, conditional or unmatured Liabilities, but excluding Assumed
Liabilities, and for Actions that have been made known to Seller or that have
not arisen but are reasonably likely to become known or to arise after the date
of dissolution, liquidation or wind-up of Seller. Seller further agrees not to
file a voluntary bankruptcy petition for at least 90 days following the Closing
Date.

(b) Section 5.10 of the Disclosure Schedule sets forth (i) an estimated balance
sheet of the Seller as of December 31, 2016 (without giving effect to the
transactions contemplated hereby) (the “Closing Date Balance Sheet”) that (A)
has been prepared in accordance with GAAP applied using the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies that were
used in the preparation of the Financial Statements and (B) represents the
Seller’s good faith, best estimate, based on information known to Seller as of
December 31, 2016, of the items included therein, (ii) the aggregate amount of
Indebtedness of Seller that is outstanding as of December 31, 2016, including an
itemized list of each component thereof and the Persons to whom such
Indebtedness is owed, (iii) a list of all known Liabilities of Seller that are
not set forth on the Closing Date Balance Sheet, and (iv) for each Liability
referenced on Section 5.10 of the Disclosure Schedule, Seller’s intentions with
respect to the discharge of or reservation for such Liability, including the
source of funds required for, and the proposed timing of, each such discharge or
reservation. Seller shall discharge or reserve for the Liabilities set forth on
Section 5.10 of the Disclosure Schedule in accordance with the arrangements set
forth thereon.

(c) In the event that Seller winds up its business and dissolves or liquidates,
it shall do so only in accordance with all applicable Laws, including the Laws
of the State of Delaware.

5.11 Attorney-in Fact.  Seller, on behalf of itself and its Affiliates, hereby
constitutes and appoints Buyer and its permitted assigns and successors the true
and lawful attorneys of Seller and its Affiliates, as applicable, with full
power of substitution, in the name of Seller and its Affiliates, as applicable,
but on behalf of and for the benefit of Buyer and its Affiliates, to: (a) demand
and receive from time to time any and all of the Acquired Assets and to make
endorsements and give receipts and releases for and in respect of the same and
any part thereof; (b) institute, prosecute, compromise and settle any and all
Actions that Buyer in its sole discretion may deem proper in order to collect,
assert or enforce any claim, right, title or interest of any kind in or to the
Acquired Assets; and (c) defend or compromise any or all Actions in respect of
any of the Acquired Assets. Buyer shall be entitled to retain for its own
account any amounts collected pursuant to the foregoing powers, including any
amounts payable as interest in respect thereof. Seller hereby acknowledges that
the appointment hereby made and the powers hereby granted are coupled with an
interest and are not and shall not be revocable by it in any manner or for any
reason.

40

--------------------------------------------------------------------------------

 

5.12 Commercially Reasonable Efforts; Progress Reports.  

(a) (i) Buyer will, or (ii) if Buyer or its successors sells, assigns or
otherwise transfers the rights to a Covered Product to an Affiliate or Third
Party, or such Affiliate or Third Party sells, assigns or otherwise transfers
the rights to a Covered Product to another Third Party (in each case, a
“Successor Entity”), the Successor Entity will, use Commercially Reasonable
Efforts to develop and commercialize each of the Covered Products.  Without
limiting any other provision of this Agreement, Buyer or Successor Entity, as
applicable, shall, on a semi-annual basis, provide Seller a written report
(each, a “Progress Report”), with the first Progress Report being provided to
Seller on the last day of the month in which the six-month anniversary of the
Closing Date occurs and each subsequent Progress Report to follow every six
months thereafter, describing in reasonable detail: (i) Buyer’s, Successor
Entity’s, or Third Party (Sub)Licensee’s, as applicable, progress in the
development or commercialization of the Covered Products during the preceding
six (6) month period (including a summary of total investments, both expense and
capital expenditures, in developing and commercializing each Covered Product
during such period), all clinical studies completed or then in progress, any
material regulatory activities, pre-launch activities and commercial launch of
each Covered Product, and (ii) Buyer’s, Successor Entity’s, Third Party
(Sub)Licensee’s, as applicable, then-current schedule of forecasted development
and commercialization plans for each Covered Product for the following six (6)
month period.  All contents of all Progress Reports shall constitute
Confidential Information of Buyer or Successor Entity, as applicable, and shall
be subject to the confidentiality and non-use provisions set forth in this
Agreement.

(b) Buyer agrees and covenants that in the event that Buyer or its successors or
any Successor Entity sells, assigns or otherwise transfers the rights to a
Covered Product to a Third Party, as a condition to any such sale, assignment or
transfer, such Third Party shall enter into a written agreement whereby it
assumes all of the obligations of Buyer, Buyer’s successors, or Successor
Entity, as applicable, set forth in this Section 5.12 (including the obligations
to use Commercially Reasonable Efforts to develop and commercialize each of the
Covered Products and to provide the Progress Reports to Seller with respect to
the Covered Products) and in Sections 5.16 and 5.17, and shall provide Seller
with a written acknowledgment of such written agreement. Buyer shall give Seller
written notice promptly after consummation of such sale, assignment or other
transfer.  

(c) Buyer agrees and covenants that in the event that Buyer, Buyer’s successors,
or any Successor Entity, as applicable, licenses or sublicenses the rights to a
Covered Product to a Third Party (the “Third Party (Sub)Licensee”), the Third
Party (Sub)Licensee shall enter into a written agreement (the “Written
Agreement”) with Buyer, Buyer’s successors, or any Successor Entity, as
applicable, whereby such Third Party (Sub)Licensee agrees in writing to be bound
by terms and conditions that (i) are consistent with the terms and conditions
set forth in Sections 5.12, 5.13, 5.14, 5.16 and 5.17 of this Agreement, (ii)
provide Seller with the same rights (other than the right to be a party to, or
named as an express third party beneficiary in, such Written Agreement) and
payments if such rights to the Covered Product had not been licensed and Buyer,
Buyer’s successors or any Successor Entity, as applicable, were developing and
commercializing such Covered Product to the same extent as such Third Party
(Sub)Licensee, (iii) provide Buyer, Buyer’s successors, or any Successor Entity
with rights to enforce such Third Party (Sub)Licensee’s obligations under such
Written Agreement and (iv) do not otherwise limit, restrict or diminish Seller’s
rights under this Agreement, and Buyer or its successors or any Successor
Entity, as applicable, shall remain responsible for the performance of this
Agreement and the performance of such Third Party (Sub)Licensee hereunder, and
shall cause such Third Party (Sub)Licensee to allow Buyer or its successors or
any Successor Entity, as applicable, to comply with all of the terms and
conditions of this Agreement (including, without limitation, the terms and
conditions set forth in Sections 5.12, 5.13, 5.14, 5.16 and 5.17 of this
Agreement). Buyer or any Successor Entity shall provide Seller written notice
promptly after the consummation of any such license or sublicense, which notice
shall contain a copy of such Written Agreement.  Buyer, Buyer’s successors or
any Successor Entity, as applicable, shall, at their expense, take all actions
reasonably requested by Seller to enforce their rights under such Written
Agreement to permit Seller to receive the benefits and payments it is entitled
to under Sections 5.12, 5.13, 5.14, 5.16 and 5.17 of this Agreement.

 

 

 

41

--------------------------------------------------------------------------------

 

5.13 Milestone Payments; Generic Product.

(a) Commercialization Milestones.  Buyer or Successor Entity, as applicable,
shall pay to Seller in United States dollars the amounts set forth in the
following tables (each, a “Commercialization Milestone Payment,”) upon the
Annual Net Sales of the Generic Product first meeting or exceeding the
corresponding amounts set forth in the following tables (each, a
“Commercialization Milestone Event”):

 

Global Commercialization Milestone Event

 

Commercialization Milestone

Payment

Global Annual Net Sales of the Generic Product meets or exceeds $***

 

$***

Global Annual Net Sales of the Generic Product meets or exceeds $***

 

$***

Global Annual Net Sales of the Generic Product meets or exceeds $***

 

$***

 

European Commercialization Milestone Event

 

Commercialization Milestone

Payment

If the Generic Product is the First EMA Generic and Annual Net Sales in the
European Union meet or exceed $*** on or prior to the fifth (5th) anniversary of
the first commercial sale made in the European Union

 

$***

If the Generic Product is a Following EMA Generic and Annual Net Sales in the
European Union meet or exceed $*** on or prior to the fifth (5th) anniversary of
the first commercial sale made in the European Union

 

$***

North America Commercialization Milestone Event

 

Commercialization Milestone Payment

If Annual Net Sales in North America meet or exceed $*** on or prior to the
third (3rd) anniversary of the first commercial sale of the Generic Product made
in North America

 

$***

If Annual Net Sales in North America meet or exceed $*** prior to the fifth
(5th) anniversary of the first commercial sale of the Generic Product made in
North America

 

$***

 

For clarity, if more than one Commercialization Milestone Event is achieved in a
particular year, all corresponding Commercialization Milestone Payments for each
such Commercialization Milestone Event so achieved in such year shall be due and
paid as described in Section 5.13(a); however, it is understood that each
Commercialization Milestone Payment shall be payable only once upon the first
achievement of the applicable Commercialization Milestone Event.

(b) The Commercialization Milestone Payments set forth in Section 5.13(a) shall
each be due and payable to Seller within thirty (30) days of the completion of
Buyer’s or Successor Entity’s, as applicable, financial statements for the
calendar year in which Annual Net Sales achieve the specified target, provided
that in any event Buyer or Successor Entity, as applicable, shall pay any
Commercialization Milestone Payment due within ninety (90) days after the
Buyer’s or Successor Entity’s, as applicable, calendar yearend during which such
Commercialization Milestone Event(s) was achieved.  Each Commercialization
Milestone Payment to Seller shall be accompanied with reasonably detailed
information about the calculation of the Commercialization Milestone
Payment.  Buyer, Buyer’s successors, or any Successor Entity, as applicable,
shall not take or omit to take any action with the intention (or primary
purpose) of reducing, delaying or avoiding payment of a Commercialization
Milestone Payment.

42

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

--------------------------------------------------------------------------------

 

(c) Buyer agrees and covenants that in the event that Buyer or its successors or
any Successor Entity sells, assigns or otherwise transfers the rights to the
Generic Product to a Third Party, as a condition to any such sale, assignment or
transfer, such Third Party shall enter into a written agreement whereby it
assumes all of the obligations of Buyer, Buyer’s successors, or Successor
Entity, as applicable, set forth in this Sections 5.13 (including the
obligations to make the Commercialization Milestone Payments and the reporting
obligations set forth in the last sentence of Section 5.13(b)) and in Sections
5.16 and 5.17, and shall provide Seller with written acknowledgment of such
written agreement. Buyer shall give Seller written notice promptly after the
consummation of such sale assignment or other transfer.  

5.14 Earn-Out Payments.  

(a) During the Generic Earn-Out Period, Buyer or Successor Entity, as
applicable, shall pay to Seller in United States dollars earn-out payments (the
“Generic Earn-Out Payments”) equal to *** percent (***%) (the “Initial Earn-Out
Factor”) of global Net Sales of the Generic Product, provided, however, the
Initial Earn-Out Factor shall be reduced from *** percent (***%) to *** percent
(***%) for global Net Sales in the European Union if the Generic Product is not
the First EMA Generic.  For avoidance of doubt, regardless if the Generic
Product is the First EMA Generic or a Following EMA Generic, the Initial
Earn-Out Factor shall be *** percent (***%) for any and all Net Sales of the
Generic Product anywhere in the ROW.  “Generic Earn-Out Period” means the period
commencing upon the date that Buyer or Successor Entity, as applicable, has
achieved aggregate global Net Sales of the Generic Product of at least $*** (the
“Earn-Out Commencement Date”) and ending upon the earlier of (i) the date that
is ten (10) years after the Earn-Out Commencement Date or (ii) the date on which
Seller has received an aggregate of $100,000,000 in total Earn-Out Payments from
global Net Sales of the Covered Products (the “Earn-Out Cap”). Buyer, Buyer’s
successors, or any Successor Entity, as applicable, shall not take or omit to
take any action with the intention (or primary purpose) of reducing, delaying or
avoiding payment of a Generic Earn-Out Payment.

(b) During the Patented Earn-Out Period, Buyer or Successor Entity, as
applicable, shall pay to Seller in United States dollars earn-out payments (the
“Patented Earn-Out Payments” and, together with the Generic Earn-Out Payments,
collectively, the “Earn-Out Payments”) equal to *** percent (***%) of global Net
Sales of the Patented Product.  “Patented Earn-Out Period” means, on a
country-by-country basis, a period commencing upon the date that Buyer or
Successor Entity, as applicable, has achieved aggregate global Net Sales of the
Patented Product of at least $***, and ending, on a country-by-country basis,
upon the earlier of (i) the expiration of the last Valid Claim relating to the
Patented Product in such country or (ii) the date on which Seller has received
aggregate Earn-Out Payments equal to the Earn-Out Cap.  For the avoidance of
doubt, in the event Buyer or Successor Entity, as applicable, in its discretion,
combines the Patented Product with radiotherapy, Earn-Out Payments will be due
under this Section 5.14(b) from the global Net Sales of such product.  Buyer,
Buyer’s successors, or any Successor Entity, as applicable, shall not take or
omit to take any action with the intention (or primary purpose) of reducing,
delaying or avoiding payment of a Patented Earn-Out Payment.

(c) The following adjustments shall be made, with respect to the Generic
Product, on a country-by-country basis, to the payment obligations described in
Section 5.14(a) above.  If, on a county-by-country basis, it is in Buyer’s good
faith opinion necessary for Buyer to license one or more patents (“IP Rights”)
from one or more Third Parties to research, develop, have developed, make, have
made, use, have used, offer for sale, have offered for sale, sell, have sold,
import, have imported or otherwise exploit or commercialize the Generic Product
in such country, then Buyer may, in its sole discretion, negotiate and obtain a
license under such IP Right(s) (each such Third Party license referred to herein
as an “Additional Third Party Generic License”).  The portion of any Generic
Earn-Out Payment associated with Net Sales in a country whereby the Buyer
obtained an Additional Third Party Generic License in such country shall be
reduced by the amount of royalties (the “ATPGL Royalties”) Buyer paid for such
Additional Third Party Generic License.  For the avoidance of doubt, any ATPGL
Royalties Buyer pays for an Additional Third Party Generic License may only be
deducted from a Generic Earn-Out Payment once.  Subject to the foregoing, Buyer
or Successor Entity, as applicable, may carry over and apply any ATPGL Royalties
that are paid for in a calendar quarter, but are not applied against a Generic
Earn-Out Payment in such calendar quarter, to any subsequent calendar
quarter(s), provided that Buyer shall apply any available ATPGL Royalties at the
first opportunity to do so (i.e., the Buyer will not hold ATPGL Royalties in
reserve and carry them over to subsequent calendar quarters when they could
otherwise have been applied to reduce Generic Earn-Out Payments then due).

43

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

--------------------------------------------------------------------------------

 

(d) The following adjustments shall be made, with respect to the Patented
Product on a country-by-country basis, to the payment obligations described in
Section 5.14(b) above.  If, on a country-by-country basis, it is in Buyer’s good
faith opinion necessary for Buyer to license one or more IP Rights from one or
more Third Parties in order to research, develop, have developed, make, have
made, use, have used, offer for sale, have offered for sale, sell, have sold,
import, have imported or otherwise exploit or commercialize the Patented Product
in such country, then Buyer may, in its sole discretion, negotiate and obtain a
license under such IP Right(s) (each such Third Party license referred to herein
as an “Additional Third Party Patent License”).  The portion of any Patented
Earn-Out Payment associated with Net Sales from a country whereby the Buyer
obtained an Additional Third Party Patent License in such country shall be
reduced by an amount equal to *** percent (***%) of royalties (the “ATPPL
Royalties”) Buyer paid for such Additional Third Party Patent License.  For the
avoidance of doubt, *** percent (***%) of any royalties Buyer pays for an
Additional Third Party Patent License may only be deducted from a Patent
Earn-Out Payment once and Buyer shall be solely responsible for the other ***
percent (***%) of the royalties Buyer pays for an Additional Third Party Patent
License.  Subject to the foregoing, Buyer or Successor Entity, as applicable,
may carry over and apply any ATPPL Royalties that are paid for in a calendar
quarter, but are not applied against a Patented Earn-Out Payment in such
calendar quarter, to any subsequent calendar quarter(s), provided that Buyer
shall apply any available ATPPL Royalties at the first opportunity to do so
(i.e., the Buyer will not hold ATPPL Royalties in reserve and carry them over to
subsequent calendar quarters when they could otherwise have been applied to
reduce a Patent Earn-Out Payments then due).

(e) After the first commercial sale of a Covered Product and through the later
of the expiration of the Patented Earn-Out Period or Generic Earn-Out Period,
Buyer or Successor Entity, as applicable, shall furnish to Seller a written
report, within forty-five (45) days after the end of each calendar quarter (or
portion thereof if the Earn-Out Period terminates during a calendar quarter),
reporting (i) the amount of gross sales of the Covered Products (on a Covered
Product-by-Covered Product, country-by-country and sales region-by-sales region
basis), (ii) the amount of global Net Sales of the Covered Products (on a
Covered Product-by-Covered Product, country-by-country and sales region-by-sales
region basis), (iii) the amount of royalties that Buyer paid for any Additional
Third Party Generic License and Additional Third Party License (on a Covered
Product-by-Covered Product, country-by-country and sales region-by-sales region
basis) and (iv) Earn-Out Payments due to Seller for such calendar quarter (or
portion thereof).

(f) Buyer agrees and covenants that in the event that Buyer or its successors or
any Successor Entity sells assigns or otherwise transfers the rights to a
Covered Product to a Third Party, a condition to any such sale assignment or
transfer will be that Buyer, Buyer’s successors, or Successor Entity, as
applicable, shall enter into a written agreement whereby it assumes all of the
obligations of Buyer, Buyer’s successors, or Successor Entity, as applicable,
set forth in this Sections 5.14 (including the obligations to make the Earn-Out
Payments and the reporting obligations set forth in Section 5.14(e)) and in
Sections 5.16 and 5.17, and shall provide Seller with written acknowledgment of
such written agreement. Buyer shall give Seller written notice promptly after
the consummation of such sale, assignment or other transfer.  

5.15 License/Transfer Payment.  

(a) If Buyer or its Affiliates enter into a Qualifying Transaction, Buyer shall
pay to Seller the following payment in United States dollars (the
“License/Transfer Payment”):

(i) Buyer shall pay to Seller *** percent (***%) of the first $*** of the
License/Transfer Fee, then

(ii) Buyer shall pay to Seller *** percent (***%) of that portion of the
License/Transfer Fee that exceeds $***;

provided that in no event shall the License/Transfer Payment to Seller pursuant
to this Section 5.15(a) exceed $50,000,000.

(b) The License/Transfer Payment shall be paid by Buyer to Seller within thirty
(30) days of Buyer or its Affiliates receiving the corresponding
License/Transfer Fee from the Third Party in the Qualifying Transaction.  If
Buyer or its Affiliates receive the License/Transfer Fee in installments, then
Buyer shall pay to Seller within thirty

44

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

--------------------------------------------------------------------------------

 

(30) days after receipt of each installment, Seller’s proportionate amount of
such installment payment, in each case based upon the percentages (and subject
to the caps) above.  Buyer shall deliver with any License/Transfer Payment a
calculation of the License/Transfer Fee (or installment thereof) and the
License/Transfer Payment.  Buyer or its Affiliates shall not take or omit to
take any action with the intention (or primary purpose) of reducing, delaying or
avoiding payment of the License/Transfer Payment.

(c) Buyer or its Affiliates shall give Seller written notice of any Qualifying
Transaction at least thirty (30) days prior to the consummation of such
Qualifying Transaction.

5.16 Sales of Competing Product.  If Buyer or Successor Entity, as applicable,
commences commercial sales of a Competing Product prior to the satisfaction of
the Earn-Out Cap, then fifty percent (50%) of all net sales (calculated using
the same criteria utilized in the definition of Net Sales) of the Competing
Product will be deemed Net Sales of the Generic Product and included in the
calculation of the Commercialization Milestone Payments pursuant to Section
5.13(a) and the Generic Earn-Out Payments pursuant to Section 5.14.  The
preceding sentence shall not apply in the event of a Generic Product
Failure.  “Generic Product Failure” means (i) any failure to receive EMA market
authorization for the Generic Product by the seven-year anniversary of the
Closing Date, other than as the result of the failure by Buyer or Successor
Entity, as applicable, to use Commercially Reasonable Efforts to obtain EMA
market authorization by such deadline; or (ii) the failure to generate at least
$*** in global Net Sales within the first two (2) full calendar years following
Buyer’s or Successor Entity’s, as applicable, receipt of EMA marketing
authorization for the Generic Product, despite use of Commercially Reasonable
Efforts to achieve such Net Sales.  

5.17 Audit and Dispute Rights.

(a) Buyer or Successor Entity, as applicable, hereby grants to Seller the right
to examine, no more than once per calendar year, (each, an “Audit”) Buyer’s or
Successor Entity’s, as applicable, books of account and records at the location
of such records in the United States during Buyer’s or Successor Entity’s, as
applicable, normal business hours, on prior written notice of at least ten (10)
days (the “Audit Notice”) for any period within the preceding five (5) Calendar
Years for any of the following purposes:  (i) to verify whether Buyer or
Successor Entity, as applicable, has complied with the covenants set forth in
Section 5.12, (ii) to verify the amount of global Annual Net Sales with respect
to the Covered Products, (iii) verify the net sales of a Competing Product, (iv)
to verify whether a Commercialization Milestone Payment is due, (v) to verify
the accuracy of any Commercialization Milestone Payment, (vi) to verify whether
an Earn-Out Payment is due, (vii) to verify the accuracy of any Earn-Out
Payment, including, without limitation, the amount of any reductions thereto as
the result of an Additional Third Party Patent License or Additional Third Party
Generic License, (viii) to verify whether a License/Transfer Payment is due, and
(ix) to verify the accuracy of any License/Transfer Payment.  

(b) For the purpose of conducting an Audit, Seller may hire one or more
auditors, attorneys or other Representatives of its choosing to assist in such
Audit, provided, that such auditors, attorneys or other Representatives must
enter into the Buyer’s and Successor Entity’s, as applicable, standard form of
confidentiality agreement.  Results of any Audit shall be made available to both
Seller and Buyer and Successor Entity, as applicable.  The independent certified
public accountant shall disclose to Seller only the amounts that the independent
certified public accountant believes to be due and payable hereunder to Seller,
details concerning any discrepancy from the amount paid and the amount due, and
shall disclose no other information revealed in such Audit.

(c) Each Audit shall be conducted at the Seller’s sole expense, unless such
Audit discloses an underpayment of more than ten percent (10%) from the amount
of total payments due for the period under Audit and such underpayment amount is
at least the amount of the fees incurred in connection with such Audit, in which
case the Buyer or Successor Entity, as applicable, shall reimburse Seller the
full costs of such Audit within thirty (30)  days of Seller’s written request
for such reimbursement.  

 

 

 

45

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

--------------------------------------------------------------------------------

 

(d) In the event that Seller does not agree with the amount of any
Commercialization Milestone Payment, Earn-Out Payment or License/Transfer
Payment (the “Disputed Item”), Seller shall be entitled to give the Buyer or
Successor Entity, as applicable, written notice (a “Dispute Notice”) of such
disagreement.  In the event that Seller delivers a Dispute Notice, Seller, on
the one hand, and Buyer or Successor Entity, as applicable, on the other hand,
shall, for a period of not less than sixty (60) days after delivery of the
Dispute Notice, attempt to mutually determine the amount of the Disputed Item
being audited and mutually determine any adjustments to such Disputed Item.  In
the event that no agreement can be reached by Seller and Buyer or Successor
Entity, as applicable, as to the calculation of the Disputed Item within sixty
(60) days after delivery of the Dispute Notice, then for a period of thirty (30)
days following the end of such sixty (60) day period either party shall have the
right to cause the determination of the Disputed Item for the period in dispute
to be submitted to arbitration by the San Diego, California office of one of the
following firms or their respective successors, so long as such firm or its
successors is not the current principal regularly engaged outside accountant to
Seller or Buyer or Successor Entity, as applicable:  Deloitte & Touche LLP, KPMG
LLP, Ernst & Young LLP and PricewaterhouseCoopers LLP, or any successor firm to
any of the foregoing (collectively, the “Accountants”); provided, however, that
the engagement and charge of the Accountants shall be limited to determining the
Disputed Item for the period in dispute, and, without limiting the foregoing,
the Accountants shall not be entitled to determine any other matter.  Seller and
Buyer or Successor Entity, as applicable, shall jointly select which of the
Accountants will perform the calculation within thirty (30) days after Seller
and Buyer or Successor Entity, as applicable, determine that they are unable to
settle the amount independently.  The Accountant selected in accordance with the
foregoing sentence shall be responsible for the determination of the Disputed
Item and shall be referred to herein as the “Appraiser.”  The Appraiser shall
determine the amount of the Disputed Item for the period in dispute within the
limitations set forth above within ninety (90) days after the date of such
Appraiser’s engagement.  Any Disputed Item determined by an Appraiser in
accordance with this Section 5.17(d) shall be deemed to be the final amount of
the Disputed Item for the applicable period.  If the determination of the
Appraiser results in any additional payment being due to Seller, Buyer or
Successor Entity, as applicable, shall make such payment on or prior to the
tenth (10th) Business Day following the Appraiser’s determination.  Seller and
Buyer or Successor Entity, as applicable, will each pay their own respective
fees and expenses (including any fees and expenses of their Representatives) in
connection with the resolution of disputes pursuant to this Section 5.17(d) and
the fees and expenses of the Appraiser shall be paid by Seller, on the one hand,
and the Buyer or Successor Entity, as applicable, on the other hand, in
proportion to the difference between the amount of the Disputed Item for the
period in dispute determined by the Appraiser and the respective amounts of the
Disputed Item for the period in dispute asserted by each party at the time of
the initial referral of the dispute to the Appraiser.

5.18 Mail.  Following the Closing, Seller shall deliver or cause to be delivered
to Buyer all mail received by Seller relating to the Business or any of the
Acquired Assets or Assumed Liabilities, whether addressed to Seller or Buyer. In
no event shall Seller open any mail addressed to Buyer.

5.19 Registration Rights.  

(a) Buyer shall use its best efforts to file within thirty (30) days of the
Closing Date with the Securities and Exchange Commission, and thereafter use its
commercially reasonable efforts to cause to be declared effective as soon as
practicable a Registration Statement on an appropriate form under the Securities
Act relating to the offer and sale of the Registrable Securities by the Holders
thereof from time to time (hereinafter, the “Shelf Registration”).  

(b) Buyer shall use its commercially reasonable efforts to keep the Registration
Statement continuously effective under the Securities Act until such time as all
of the Registrable Securities covered by the Registration Statement have been
sold thereunder or pursuant to Rule 144 of the Securities Act (“Rule 144”) or
may be sold without restriction pursuant to Rule 144 including, without
limitation, volume limitations and other restrictions of Rule 144 (the “Shelf
Registration Period”).

(c) All expenses (other than the Holders’ selling expenses) incident to Buyer’s
performance of or compliance with this Section 5.19, including, without
limitation, all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for Buyer and independent certified public accountants, underwriters
(excluding fees, discounts and commissions) and other persons retained by Buyer
(all such expenses being herein called “Registration Expenses”), shall be borne
by Buyer, except that all fees and disbursements of counsel for any Holder shall
be borne by such Holder.

46

--------------------------------------------------------------------------------

 

(d) “Holder” means (i) Seller in its capacity as a holder of record of
Registrable Securities, and (ii) any transferee of Registrable Securities from
Seller to a Third Party.

(e) “Registrable Securities” means: (i) the Closing Shares once issued, (ii) the
Escrow Shares, and (iii) any other shares of Common Stock of Buyer issued to
Seller pursuant to the terms of this Agreement, and in each case, together with
any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the
foregoing.  As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities upon expiration of the Shelf Registration
Period.  

(f) “Registration Statement” means any registration statement of Buyer which
covers all of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments, and supplements to the
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in the Registration Statement.

(g) Seller agrees and acknowledges that it will not transfer or sell more than:
(i) 150,000 shares of Registrable Securities in any calendar week or (ii)
600,000 shares of Registrable Securities in any calendar month, and that it will
promptly notify Buyer following any such transfer or sale of Registrable
Securities.  

5.20 Destruction of Assigned Intellectual Property. Within ten Business Days of
receiving written confirmation from Buyer that the Assigned Intellectual
Property has been received by Buyer, Seller shall provide Buyer with written
confirmation that all copies of any Assigned Intellectual Property in Seller’s
possession after the Closing have been destroyed.

5.21 Withholding Taxes.  In the event that Buyer or Successor Entity, as
applicable, reasonably determines after consultation with Seller that it is
required by Law to withhold tax from any Commercialization Milestone Payment or
Earn-Out Payment to Seller — Buyer or Successor Entity, as applicable, shall be
entitled to deduct and withhold such tax and shall pay the amounts of such tax
to the proper tax revenue authority in a timely manner in accordance with Law
unless and until an exemption or reduction is granted by the applicable tax or
revenue authority or Seller establishes that the applicable payment is no longer
subject to withholding or is subject to a reduced rate of withholding.  Each of
Buyer or Successor Entity, as applicable, and Seller agrees to cooperate in
claiming exemptions from such deductions or withholdings under any agreement or
treaty from time to time in effect.  If neither Party is permitted to claim an
exemption from such deductions or withholdings, Buyer or Successor Entity, as
applicable, may deduct the amount of tax required to be paid (which may include
a reduced amount if a reduction is granted by the applicable tax or revenue
authority) from the payment to be made by Buyer or Successor Entity, as
applicable, to Seller after notice in writing to Seller of such
withholding.  Within a reasonable amount of time after making such deduction,
Buyer or Successor Entity, as applicable, shall provide to Seller copies of any
tax filing or other documentation evidencing such withholding.  Any tax withheld
shall be treated as having been paid by Buyer or Successor Entity, as
applicable, to Seller for all purposes of this Agreement.  If it is determined
by the applicable tax or revenue authority that Buyer or Successor Entity, as
applicable, failed to make a withholding tax payment in connection with a
Commercialization Milestone Payment, Earn-Out Payment or License/Transfer
Payment, Seller will promptly pay to Buyer or Successor Entity, as applicable,
the amount due to enable Buyer or Successor Entity, as applicable, to make the
missed payment, provided that Buyer notifies Seller of such failure within 30
days of receiving notice of such failure from the applicable tax or revenue
authority.  If it is determined that Buyer or Successor Entity, as applicable,
overpaid withholding tax and Buyer’s or Successor Entity’s, as applicable,
assistance is required to apply for a refund to the applicable tax or revenue
authority, Buyer or Successor Entity, as applicable, shall promptly apply for
such refund and furnish such information or assistance as may be required to
Seller, and any such refund shall be paid to the Seller within 5 days of receipt
thereof.

5.22 Offer to Redeem Closing Shares and Escrow Shares.  At any time following
the Closing Date, Buyer may offer to purchase from Seller, and Seller may, but
has no obligation to, sell to Buyer, that number of Closing Shares or Escrow
Shares, and at the price per Closing Share or Escrow Share, as the Buyer and
Seller mutually agree.  

47

--------------------------------------------------------------------------------

 

ARTICLE 6

Survival; Indemnification

6.1 Indemnification by Seller. Subject to the limitations set forth in Section
6.4, from and after the Closing, Seller shall indemnify, defend and hold
harmless Buyer and its Affiliates and their respective officers, directors,
employees and agents (collectively, the “Buyer Indemnitees”) from and against
any and all Losses that are paid, suffered or incurred by any Buyer Indemnitee
to the extent that such Losses arise out of, result from, are based upon or
relate to:

(a) any actual inaccuracy in any representation or warranty made by Seller in
this Agreement or the Ancillary Agreements;

(b) any actual failure by Seller to perform or fulfill any of the covenants or
agreements required to be performed by Seller under this Agreement or the
Ancillary Agreements;

(c) the Excluded Assets and Excluded Liabilities;

(d) the failure of Seller to comply with any bulk sales or similar Laws in
connection with the transactions contemplated hereby;

(e) the ownership or operation of the Acquired Assets or the conduct of the
Business on or prior to the Closing Date; or

(f) any actual fraud by Seller.

6.2 Indemnification by Buyer.  Subject to the limitations set forth in Section
6.4, from and after the Closing, Buyer shall indemnify, defend and hold harmless
Seller and its Affiliates and their respective officers, directors, employees
and agents (collectively, the “Seller Indemnitees”) from and against any and all
Losses that are paid, suffered or incurred by any Seller Indemnitee to the
extent that such Losses arise out of, result from, are based upon or relate to:

(a) any actual inaccuracy in any representation or warranty made by Buyer in
this Agreement or the Ancillary Agreements;

(b) any actual failure by Buyer to perform or fulfill any of the covenants or
agreements required to be performed by Buyer under this Agreement or the
Ancillary Agreements;

(c) the Assumed Liabilities;

(d) the ownership or operation of the Acquired Assets or the conduct of the
Business after the Closing Date; or

(e) any actual fraud by Buyer.

6.3 Survival.  The representations and warranties of the Parties set forth in
this Agreement and the right to assert a claim for indemnification with respect
thereto pursuant to this ARTICLE 6 shall survive the execution and delivery of
this Agreement and the Closing and continue in full force and effect until the
fifteen month anniversary of the Closing Date (the “Initial Survival Period”),
provided that (i) the representations and warranties set forth in Section 3.3
(Authority), Section 3.4 (Approvals; Non-Contravention), Section 3.16
(Intellectual Property), Section 3.19 (Brokers), Section 4.2 (Authority),
Section 4.3 (Approvals; Non-Contravention), Section 4.6 (Brokers), Section 4.8
(Going Concern) and Section 4.9 (Independent Investigation) shall survive until
the five-year anniversary of the Closing Date and (ii) the representations and
warranties set forth in Section 3.21(a) (Title to, and Condition of, Acquired
Assets) and Section 4.4 (Capitalization) shall survive indefinitely.  No claim
for indemnification pursuant to Section 6.1 or Section 6.2 based on the breach
of a representation or warranty may be asserted after the date on which such
representation or warranty expires (the “Survival Expiration Date”).  A claim
for indemnification pursuant to Section 6.1 or Section 6.2 based on the breach
of a representation or warranty that is asserted in reasonable detail prior

48

--------------------------------------------------------------------------------

 

to the Survival Expiration Date for such representation or warranty may be
maintained until such claim is finally resolved in accordance with this ARTICLE
6. The covenants and other agreements in this Agreement shall survive the
execution and delivery of this Agreement and the Closing and continue in full
force and effect thereafter for long as the covenants and other agreements
remain executory in nature.

6.4 Limitations on Liability.

(a) Cap.  The aggregate liability of Seller to Buyer Indemnitees pursuant to
Section 6.1(a) shall be limited to $3,900,000; provided, however, that the
limitations set forth in this Section 6.4(a) shall not be applicable to any
Losses resulting from either (i) fraud or (ii) any actual inaccuracy in the
representations and warranties set forth in Section 3.21(a) (Title to, and
Condition of, Acquired Assets).

(b) Insurance Proceeds.  Notwithstanding anything contained herein to the
contrary, the amount of any Losses incurred or suffered by the Buyer Indemnitees
shall be calculated after giving effect to any insurance proceeds actually
received by the Buyer Indemnitees with respect to such Losses (as well any Tax
benefits realizable by the Buyer Indemnities) with respect to such Losses, less
any related costs and expenses, including the aggregate cost of pursuing any
related insurance claims and related increases in insurance premiums or other
chargebacks.  Buyer Indemnitees shall exercise commercially reasonable efforts
to obtain such insurance proceeds.  If any insurance proceeds are received by
the Buyer Indemnitees with respect to any Losses after the Seller has made a
payment to the Buyer Indemnitees with respect thereto, the Buyer Indemnitees
shall pay to Seller the sum of the amount of such proceeds up to the amount of
the Seller’s payment to the Buyer Indemnitees less any of Buyer Indemnitee’s
related costs and expenses of recovering such insurance proceeds, including the
aggregate cost of pursuing any related insurance claims and related increases in
insurance premiums or other chargebacks (the “Net Insurance Repayment”),
provided however, that in the event that the original payment to a Buyer
Indemnitee was in the form of Escrow Shares, instead of a cash payment to
Seller, Buyer agrees that, so long as the Escrow Shares have not been released
from escrow pursuant to the terms of the Escrow Agreement, Buyer shall issue and
deliver to the Escrow Agent a number of shares of Common Stock of Buyer equal to
the Net Insurance Repayment Amount, with the valuation of such shares being
issued equal to the valuation of the Escrow Shares previously obtained by the
Buyer Indemnitee (for example, if an original Claim led to the release of
100,000 Escrow Shares valued at $1.00 per share, and the Net Insurance Repayment
Amount is $85,000 then Buyer shall issue Seller 85,000 shares of Buyer Common
Stock).

(c) Disclaimer of Special Damages.  Each Party waives any rights to assert or
receive any indirect, consequential, special, exemplary or punitive damages
(including any damages on account of lost profits, diminution in value or
opportunities or business interruption or based on multiples) suffered or
incurred by such Party as a result of the breach by the other Party of any of
its representations, warranties or obligations hereunder.  

6.5 Assertion of Claims; Payment of Claims.

(a) Claim Certificate.  In connection with any claim for reimbursement of Losses
subject to indemnification under this ARTICLE 6, the Party seeking reimbursement
(the “Claimant”) shall prepare, and deliver to the Party from which
reimbursement is sought (the “Respondent”), a certificate (a “Claim
Certificate”):  (i) stating that the Claimant has paid or sustained Losses
subject to indemnification pursuant to this ARTICLE 6 and (ii) specifying in
reasonable detail the Loss included in the amount so stated.

(b) Resolution of Claims.  As soon as practicable following the delivery of a
Claim Certificate, Seller and Buyer shall attempt to agree upon the rights of
the respective parties with respect to each claim set forth therein.  If Seller
and Buyer should so agree, a written memorandum setting forth such agreement
shall be prepared and signed by Seller and Buyer, and a copy of such memorandum
shall be delivered to the Claimant and the Respondent.  Such memorandum and the
agreements contained therein shall be final and binding on Seller, Buyer, the
Claimant, the Respondent and all other Persons having any interest therein.

(c) Failure to Resolve Objections.  If Seller and Buyer cannot agree upon the
rights of the respective parties with respect to each of the claims in a Claim
Certificate within sixty (60) days after delivery of the Claim Certificate (as
such period may be extended only by mutual written agreement of Seller and
Buyer, by giving notice thereof to the Claimant and the Respondent), the
Claimant may pursue any and all legal remedies that may be available to it.

49

--------------------------------------------------------------------------------

 

(d) Entitlement to Indemnity.  Subject to the limitations set forth in Section
6.4, the Claimant shall be entitled to receive payment for all amounts that the
Respondent (i) has agreed in writing to pay, (ii) is obligated to pay pursuant
to a written memorandum between Seller and Buyer pursuant to Section 6.5(b) or
(iii) has been found liable to pay pursuant to a final, non-appealable order of
a court of competent jurisdiction.

(e) Payment of Claims.  Subject to Sections 6.6, and 6.7, the Respondent shall
pay all amounts to which a Claimant is entitled to receive pursuant to this
ARTICLE 6 promptly upon demand of the Claimant by certified check or wire
transfer of immediately available funds, as the Claimant may specify (or
alternatively, Claimant may reduce cash payments otherwise owed by Claimant to
Respondent under this Agreement); provided, however, that Seller may, at its
sole option, elect to satisfy an indemnification claims hereunder by returning
(i) Escrow Shares and Closing Shares (with the Closing Shares and any Escrow
Shares that have not been converted to Converted Property to be valued as
provided in Section 6.6(a)) equal to the indemnification claim or (ii) Converted
Property (with the Converted Property to be valued as provided in Section
6.6(b).

6.6 Recourse to Escrow Shares / Set Off.  

(a) Subject to Section 6.6(b), for so long as the Escrow Agreement is in full
force and effect and to the extent that sufficient funds are held in the escrow
account governed by the Escrow Agreement, a Buyer Indemnitee shall make a claim
first against the Escrowed Shares (with the Escrow Shares to be valued at the
volume weighted average closing price of Buyer’s Common Stock on the Nasdaq
Stock Market over the ten (10) consecutive trading days ending on the trading
day immediately prior to the date that Buyer notifies Seller of the claim for
indemnification) or Converted Property (with the Converted Property to be valued
as provided in Section 6.6(b)), as applicable, in accordance with the Escrow
Agreement for reimbursement of any amount that a Buyer Indemnitee is entitled to
receive pursuant to Section 6.5(d), and only to the extent that such entitlement
is not satisfied from the Escrow Shares or Converted Property, as applicable,
will such Buyer Indemnitee be entitled to reduce cash payments otherwise owed by
Buyer to Seller under this Agreement or a direct payment as provided in Section
6.5(e).  Escrow Shares and Converted Property will only be available for the
satisfaction of claims that are made by a Buyer Indemnitee prior to the
expiration of the Initial Survival Period.  Once all such claims made by a Buyer
Indemnitee prior to the expiration of the Initial Survival Period have been
satisfied or otherwise resolved, the Escrow Agent shall promptly deliver all
remaining Escrow Shares or Converted Property, if any, to Seller.

(b) In the event that the Escrow Shares are converted or exchanged into (i) some
other form of property following the Closing Date by virtue of a merger,
acquisition or other transaction involving Buyer (e.g., into cash or the equity
of a Third Party) or (ii) into cash pursuant to Section 5.22 (such other form of
property or cash the “Converted Property”), Seller authorizes the Escrow Agent
to hold the Converted Property in escrow pursuant to the terms of the Escrow
Agreement.  For purposes of satisfying an obligation to indemnify a Buyer
Indemnitee following the conversion or exchange of Escrow Shares into Converted
Property, the Converted Property will be valued as follows: (1) any cash held in
escrow will be valued at its face value; (2) if the Converted Property in escrow
is not traded on a nationally recognized market or exchange in the United
States, such Converted Property will be valued at the corresponding value of the
Escrow Shares (determined as of their date of conversion) which were converted
or exchanged into such Converted Property (for example, if the value on the date
of conversion of one Escrow Share was $2.00, and such Escrow Share was converted
into two shares of a Third Party, then, for purposes of satisfying Seller’s
indemnification obligations in this ARTICLE 6 the value of each share of the
Third Party will be deemed to be $1.00; or (iii) if the Converted Property in
escrow is traded on a nationally recognized market or exchange in the United
States, such Converted Property will be valued at the volume weighted average
closing price of such security on such exchange over the ten (10) consecutive
trading days ending on the trading day immediately prior to the date that Buyer
Indemnitee notifies Seller of the claim for indemnification.  With respect to
Converted Property which is utilized to satisfy Seller’s obligations to
indemnify a claim brought by a Buyer Indemnitee, such Converted Property will be
transferred to Buyer or its assignee, designee or transferee, and Seller agrees
to execute all documents, and take all other actions, reasonably necessary to
facilitate such transfer.

6.7 Exclusive Remedy.  Except for claims for specific performance of the terms
of this Agreement as further described in Section 8.9 or claims based on fraud,
the indemnification provisions set forth in this ARTICLE 6 will be the sole and
exclusive remedy of the Buyer Indemnities with respect to any and all claims
from and after the Closing relating to the subject matter of this Agreement.

50

--------------------------------------------------------------------------------

 

6.8 Investigation. No indemnitee’s rights under this ‎ARTICLE 6 will be
adversely affected by any investigation conducted, or any knowledge acquired or
capable of being acquired, by such indemnitee at any time, whether before or
after the execution or delivery of this Agreement or the Closing.  No indemnitee
shall be required to show reliance on any representation, warranty, certificate
or other agreement in order for such indemnitee to be entitled to
indemnification hereunder.

6.9 Character of Indemnity Payments.  The Parties hereby acknowledge and agree
that any indemnification payments made in accordance with ARTICLE 6 shall be
treated for all Tax purposes as an adjustment to the Purchase Consideration,
unless otherwise required by Law (including by a determination of a Tax
Authority that, under applicable Law, is not subject to further review or
appeal).

ARTICLE 7

Termination

7.1 Termination.  At any time before the Closing, this Agreement may be
terminated as follows:

(a) by mutual written consent of Buyer and Seller;

(b) by either Seller or Buyer, if the Closing shall not have occurred on or
before February 28, 2017 (the “Termination Date”), except that the right to
terminate this Agreement under this Section 7.1(b) shall not be available to (i)
Seller if it is in material breach of this Agreement and such breach of this
Agreement has resulted in the failure of the Closing to occur on or before the
Termination Date or (ii) Buyer if it is in material breach of this Agreement and
such breach of this Agreement has resulted in the failure of the Closing to
occur on or before the Termination Date;

(c) by either Seller or Buyer, if (i) there is a final non-appealable
Governmental Order in effect preventing consummation of the transactions
contemplated hereby or (ii) there is any Law or Governmental Order enacted,
promulgated or issued or deemed applicable to the transactions contemplated
hereby by any Governmental Authority that would make consummation of such
transactions illegal;

(d) by Buyer, if the Seller has breached any representation, warranty or
covenant contained herein and (i) such breach has not been cured within fifteen
(15) days after Buyer’s notice to Seller of such breach (except that no such
cure period will be available or applicable to any such breach which by its
nature cannot be cured) and (ii) if not cured at or before the Closing, such
breach would result in the failure of any of the conditions set forth in Section
‎2.8 to be satisfied (except that the termination right under this Section
7.1(d) will not be available to Buyer if Buyer is at that time in material
breach of this Agreement); or

(e) by Seller, if Buyer has breached any representation, warranty or covenant of
Buyer contained herein and (i) such breach has not been cured within fifteen
(15) days after Seller’s notice to Buyer of such breach (except that no such
cure period will be available or applicable to any such breach which by its
nature cannot be cured) and (ii) if not cured at or before the Closing, such
breach would result in the failure of any of the conditions set forth in Section
2.7 to be satisfied (except that the termination right under this Section
‎7.1(e) will not be available to Seller if Seller is at that time in material
breach of this Agreement).

7.2 Notice of Termination.  Any Party desiring to terminate this Agreement
pursuant to Section ‎7.1 will give notice of such termination to the other
Party.

7.3 Effect of Termination.  If this Agreement is terminated in accordance with
Section 7.1, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Seller, Buyer or their respective
officers, directors, stockholders or Affiliates, except that each Party shall
remain liable for any breaches of this Agreement that occurred before its
termination and that Section 5.9 (Public Announcements), Section 7.3 (Effect of
Termination) and ‎ARTICLE 8 (Miscellaneous) shall remain in full force and
effect and survive any termination of this Agreement.

51

--------------------------------------------------------------------------------

 

ARTICLE 8

Miscellaneous

8.1 Notices.  All notices, deliveries and other communications pursuant to this
Agreement will be in writing and will be deemed given if delivered personally,
emailed, delivered by a reputable express delivery service to the Parties at the
addresses set forth below or to such other address as the Party to whom notice
is to be given may have furnished to the other Party in writing in accordance
herewith. Any such notice, delivery or communication will be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of email, on the Business Day after the day that the
Party giving notice receives electronic confirmation of receipt from the Party
to whom notice is given, and (c) in the case of a recognized express delivery
service, on the Business Day that receipt by the addressee is confirmed pursuant
to the service’s systems:

 

If to Seller:

 

 

 

 

250 W Nottingham Pl #120, San Antonio, TX 78209

Attention: John Kerr

email: jkerr28359@gmail.com

 

 

with a copy (which shall not constitute notice) to:

 

 

Norton Rose Fulbright US LLP

300 Convent Street, Suite 2100

San Antonio, Texas 78205

Attention: Daryl L. Lansdale, Jr.

If to Buyer:

 

 

 

 

Cytori Therapeutics, Inc.

3020 Callan Road

San Diego, CA 92121

Attention: General Counsel

email: jhayden@cytori.com

 

 

with a copy (which shall not constitute notice) to:

 

 

Agiletic Law Group, P.C.

15030 Avenue of Science, Suite 201

San Diego, California  92128

Attention: James Cartoni

email: jim@agiletic.com

 

8.2 Severability.  If any term or provision of this Agreement or the application
of any such term or provision to any Person or circumstance is held by final
judgment of a court of competent jurisdiction or arbiter to be invalid, illegal
or unenforceable in any situation in any jurisdiction, all other conditions and
provisions of this Agreement will nevertheless remain in full force and effect.
If the final judgment of such court or arbitrator declares that any term or
provision hereof is invalid, void or unenforceable, the Parties agree to, as
applicable, (a) reduce the scope, duration, area or applicability of the term or
provision, (b) to delete specific words or phrases, or (c) replace any invalid,
illegal or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the original
intention of the Parties.

52

--------------------------------------------------------------------------------

 

8.3 Entire Agreement.  This Agreement, the Ancillary Agreements and the
documents, instruments and other agreements specifically referred to herein or
therein or delivered pursuant hereto or thereto, including all exhibits and
schedules hereto and thereto, constitute the entire agreement of the Parties
hereto with respect to the subject matter hereof and supersede all prior
agreements, term sheets, letters of interest, correspondence (including e-mail)
and undertakings, both written and oral, between Seller on the one hand, and
Buyer on the other hand, with respect to the subject matter hereof.

8.4 Assignment.  Neither this Agreement nor any right, interest or obligation
under this Agreement may be assigned or delegated by any Party by operation of
Law or otherwise without the prior written consent of the other Party to this
Agreement and any attempt to do so will be void, except that (a) Buyer may
assign and delegate any or all of its rights, interests and obligations under
this Agreement to any Person, as long as any such Person agrees in writing to be
bound by all of the terms, conditions and provisions contained in this Agreement
and (b) Seller may assign all of its rights hereunder to a liquidating trust as
long as such trust assumes Seller’s obligations under ARTICLE 6 hereunder.

8.5 Amendment; Waiver.  This Agreement may be amended, supplemented or otherwise
modified by a written instrument duly executed by Buyer and Seller. No waiver by
any Party of any of the provisions herein shall be effective unless explicitly
set forth in a writing duly executed by the Party so waiving. The waiver by any
Party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.

8.6 No Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
Parties hereto and their permitted assigns and nothing herein, express or
implied, is intended to or will confer upon any other Person or entity any legal
or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

8.7 Expenses.  Except as otherwise expressly provided herein, Buyer, on the one
hand, and Seller, on the other hand, each shall pay their respective expenses
(including legal, accounting, investment banking, finders and advisory fees and
expenses) incurred in connection with the negotiation and execution of this
Agreement or the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby.

8.8 Governing Law.  Except for matters which are mandatorily governed by the
laws of the State of Delaware, this Agreement will be governed by, and construed
in accordance with, the Laws of the State of California, except for any such
Laws whose application would result in the application of the Laws of another
jurisdiction. The Parties hereby irrevocably submit to the jurisdiction of the
courts of the State of California and the federal courts of the United States
sitting in the State of California in respect of the interpretation and
enforcement of the provisions of this Agreement, the Ancillary Agreements and
the documents referred to in this Agreement and the Ancillary Agreements, and in
respect of the transactions contemplated hereby and thereby, and hereby waive,
and agree not to assert, as a defense in any Action for the interpretation or
enforcement of this Agreement, the Ancillary Agreements or of any such other
document, that it is not subject thereto or that such Action may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement, any Ancillary Agreements or any such other
document may not be enforced in or by such courts.  The Parties hereby consent
to and grant any such court jurisdiction over the Person of such Parties and
over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such Action in the manner provided in
Section ‎8.1 or as permitted by Law will be valid and sufficient service
thereof.

8.9 Specific Performance.  The Parties agree that irreparable damage would occur
to the other Parties in the event that any of the provisions of this Agreement
were not performed by in accordance with their specific terms or were otherwise
breached or threatened to be breached and that an award of money damages might
be inadequate in such event. Accordingly, each Party agrees that the other
Parties will be entitled to equitable relief, without proof of actual damages,
including an order for specific performance to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in addition to any other remedy to which it is entitled at law or in
equity as a remedy for any such breach or threatened breach. Any Party seeking
an injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the terms and provisions of this Agreement will not be required to
provide any bond or other security in connection with any such injunction or
order.

53

--------------------------------------------------------------------------------

 

8.10 Counterparts.  This Agreement may be executed in one or more counterparts,
and by the different Parties hereto in separate counterparts, each of which when
executed will be deemed to be an original but all of which taken together will
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or by electronic delivery in Adobe
Portable Document Format or other electronic format based on common standards
will be effective as delivery of a manually executed counterpart of this
Agreement.

8.11 Non-recourse.  This Agreement may only be enforced against, and any claim,
action, suit or other legal proceeding based upon, arising out of, or related to
this Agreement, or the negotiation, execution or performance of this Agreement,
may only be brought against the entities that are expressly named as parties
hereto, and their successors (including any Successor Entity) and permitted
assigns, and then only with respect to the specific obligations set forth herein
with respect to such party.  No past, present or future director, officer,
employee, incorporator, stockholder, Affiliate, agent, attorney or other
representative of any party hereto or of any Affiliate of any party hereto, or
any of their successors or permitted assigns, shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim or Action based on, in respect of or by reason of the transactions
contemplated hereby.

[Signature page follows]

54

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Asset Purchase Agreement
to be executed by a duly authorized officer as of the Effective Date.

 

 

Cytori Therapeutics, Inc.

 

 

 

 

 

By:

 

/s/ Marc H. Hedrick

 

Name:

 

Marc H. Hedrick

 

Title:

 

President & CEO

 

 

 

 

 

Azaya Therapeutics, Inc.

 

 

 

 

 

By:

 

/s/ John C. Kerr

 

Name:

 

John C. Kerr

 

Title:

 

President

 

 

 

55

--------------------------------------------------------------------------------

 

Exhibit A

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is made and entered into as of February 14, 2017 (the “Effective
Date”), by and between Cytori Therapeutics, Inc., a Delaware corporation
(“Buyer”), and Azaya Therapeutics, Inc., a Delaware corporation (“Seller”),
pursuant to that certain Asset Purchase Agreement dated January 16, 2017 (the
“Asset Purchase Agreement”), by and between Buyer and Seller.  Capitalized terms
used but not defined herein shall have the respective meanings ascribed to such
terms in the Asset Purchase Agreement.

Seller hereby sells, conveys, assigns, transfers and delivers to Buyer all
Acquired Assets.

Buyer hereby accepts, assumes and agrees to pay, perform or otherwise discharge
all Assumed Liabilities. Each of Buyer and Seller further hereby agrees to sign,
seal, execute and deliver, or cause to be signed, sealed, executed and
delivered, and to make or cause to be done or made, upon the reasonable written
request of Seller or Buyer, respectively, any and all instruments, papers, acts
or things, supplemental, confirmatory or otherwise, as may be reasonably
requested by Seller or Buyer, respectively, for the purpose of, or in connection
with the sale, conveyance, assignment, transfer and delivery to Buyer of the
Acquired Assets and the acceptance, assumption, payment, performance, and
discharge by Buyer of the Assumed Liabilities.

This Assignment and Assumption Agreement is subject to all of the
representations, warranties, covenants, agreements and indemnities set forth in
the Asset Purchase Agreement, all of which are incorporated herein by
reference.  For the avoidance of doubt, the Parties hereto acknowledge and agree
that the representations, warranties, covenants, agreements and indemnities
(including limitations of the same) contained in the Asset Purchase Agreement
shall not be superseded hereby but shall remain in full force and effect to the
full extent provided therein.  In the event of any conflict or inconsistency
between the terms of this Assignment and Assumption Agreement and the terms of
the Asset Purchase Agreement, the terms of the Asset Purchase Agreement shall
prevail and govern.

This Assignment and Assumption Agreement is not intended and shall not be deemed
to confer upon or give any Person except the Parties hereto and their respective
successors and permitted assigns any right, title, interest, remedy, claim,
liability, reimbursement, cause of action or other right under or by reason of
this Assignment and Assumption Agreement.  This Assignment and Assumption
Agreement shall be binding upon, and shall inure to the benefit of, the Parties
hereto and their respective successors and permitted assigns.  

Except for matters which are mandatorily governed by the laws of the State of
Delaware, this Assignment and Assumption Agreement will be governed by, and
construed in accordance with, the Laws of the State of California, except for
any such Laws whose application would result in the application of the Laws of
another jurisdiction.  

This Assignment and Assumption Agreement may be amended, supplemented or
otherwise modified by a written instrument duly executed by Buyer and Seller. No
waiver by any Party of any of the provisions herein shall be effective unless
explicitly set forth in a writing duly executed by the Party so waiving. The
waiver by any Party of a breach of any provision of this Assignment and
Assumption Agreement shall not operate or be construed as a waiver of any
subsequent breach.

All notices, deliveries and other communications pursuant to this Assignment and
Assumption Agreement shall be given in accordance with the terms set forth in
Section 8.1 of the Asset Purchase Agreement.

This Assignment and Assumption Agreement may be executed in any number of
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Assignment and Assumption Agreement by facsimile or
electronic delivery in PDF format shall be as effective as delivery of a
manually executed counterpart of this Assignment and Assumption Agreement and
shall be sufficient to bind the Parties to the terms and conditions of this
Assignment and Assumption Agreement.

 

 

 

22876462.2

1

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and Seller have executed this Assignment and
Assumption Agreement as of the Effective Date by their respective officers
thereunto duly authorized.

 

 

CYTORI THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

AZAYA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

John Kerr

 

Title:

 

President

 

 

 

2

--------------------------------------------------------------------------------

 

Exhibit B

ESCROW AGREEMENT

THIS ESCROW AGREEMENT  (“Escrow Agreement”) is made and entered into as of
February 14, 2017, by and among Cytori Therapeutics, Inc., a Delaware
corporation (“Purchaser”), Azaya Therapeutics, Inc., a Delaware corporation
(“Seller”), and Texas Capital Bank, a national banking association (the “Escrow
Agent”).

BACKGROUND INFORMATION

a. Purchaser is purchasing certain assets of Seller pursuant to that certain
Asset Purchase Agreement between the parties dated January 16, 2017 (the “APA”).

B. Pursuant to the terms of the APA, a portion of the purchase consideration to
be paid by Purchaser is to be held in escrow for the satisfaction of claims
which could potentially arise under the APA, and the parties wish for Escrow
Agent to manage the escrowed property.

PROVISIONS

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the parties agree as follows:

1. Appointment.  Purchaser and Seller hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
accepts such appointment under the terms and conditions set forth herein.

2. Escrow Shares/Escrow Fund.  Upon execution of this Escrow Agreement,
Purchaser will deliver to the Escrow Agent Two Hundred Ninety-three Thousand
Three hundred Ten (293,310) shares of common stock of Purchaser, which shares
will be certificated in Seller’s name (the “Escrow Shares”).  The Escrow Agent
shall hold the Escrow Shares and, subject to the terms and conditions hereof,
shall release the Escrow Shares to Purchaser or Seller, as appropriate.   To the
extent the Escrow Shares are converted into cash in accordance with joint
written instructions signed by both Seller and Purchaser, the Escrow Agent shall
hold such cash (the “Escrow Deposit”), and subject to the terms and conditions
hereof, shall invest and reinvest the Escrow Deposit and the proceeds thereof
(collectively, the “Escrow Fund”) as directed in Section 3.

3. Investment of Fund.  The Escrow Agent is authorized to invest any otherwise
uninvested cash in either bank deposits with the Escrow Agent or in any publicly
registered money market funds it generally makes available to its escrow
customers.  For the purpose of investing cash funds held in escrow, the Escrow
Agent may accept and act upon in the case of the Escrow Fund the joint written
instructions of the designated representatives of Purchaser and Seller (the
“Authorized Representatives”).  The initial Authorized Representatives are set
forth on Schedule 1 attached hereto.  The parties shall indemnify and hold the
Escrow Agent harmless from any and all liability for acting on a written
investment instruction purported to be given by the Authorized Representatives,
absent gross negligence or willful misconduct by the Escrow Agent.  The Escrow
Agent shall not be responsible for the authenticity of any signatures or
instructions or be in any way liable for any unauthorized instruction or for
acting on an instruction, whether or not the persons giving the instructions
were in fact the Authorized Representatives.  In no event shall the Escrow Agent
be liable to the parties for any consequential, special or exemplary damages,
including but not limited to lost profits, from any case whatsoever arising out
of, or in any way connected with acting upon instructions believed by the Escrow
Agent to be genuine. The parties acknowledge that the Escrow Agent shall be
entitled to distribution plan payments, shareholder services fees,
administrative service fees, "12b-1" fees or similar fees paid by such money
market mutual fund companies, distributors or agents.  The parties hereby
consent to the Escrow Agent's receipt of such fees and that the interest paid on
the Escrow Fund shall be net of such fees.

The Escrow Agent will act upon investment instructions the day that such
instructions are received, provided the requests are communicated by 10:00 a.m.
Dallas, Texas time.  Instructions received after an applicable investment cutoff
deadline will be treated as being received by the Escrow Agent on the next
business day, and the Escrow Agent

1

--------------------------------------------------------------------------------

 

shall not be liable for any loss arising, directly or indirectly, in whole or in
part, from the inability to invest cash funds on the day the instructions are
received.  The Escrow Agent shall not be liable for any loss incurred by the
actions of third parties or for any loss arising from error, failure, or delay
in the making of an investment which is caused by circumstances beyond the
Escrow Agent’s reasonable control.  

4. Disposition and Termination.

(a) Disposition.  The Escrow Agent is hereby authorized to make disbursements of
the Escrow Shares or Escrow Fund, as applicable, only as follows:

(i) in accordance with joint written instructions signed by both Purchaser and
Seller and in the form attached hereto as Schedule 2 (the “Joint Notice”);

(ii) as specified in a Final Determination as follows: if there is any question
as to any party’s entitlement to the Escrow Shares or Escrow Fund, as
applicable, the Escrow Agent shall continue to hold the Escrow Shares or Escrow
Fund, as applicable, in accordance with the terms of this Escrow Agreement until
(A) receipt of a Joint Notice or (B) the question of such party’s entitlement to
the Escrow Shares or Escrow Fund, as applicable, shall have been determined by a
final and non-appealable order or judgment of a court of competent jurisdiction
(a “Final Determination”); or

(iii) into the registry of a court of competent jurisdiction in accordance with
Section 6 or 13, as applicable.

(b) Earnings. All amounts earned with respect to the Escrow Fund (whether
interest or otherwise) shall become a part of the Escrow Fund and shall be held
under the same terms as the Escrow Deposit initially delivered to the Escrow
Agent hereunder.  Amounts earned with respect to the Escrow Fund shall be paid
at the time of any disbursement hereunder to the party receiving such
disbursement in accordance with the applicable provision of Section 4(a).

(c) Termination.  Upon delivery of the Escrow Shares or Escrow Fund, as
applicable, by the Escrow Agent, this Escrow Agreement shall terminate, subject
to the provisions of Sections 7 and 8 which shall survive such
termination.  Upon termination of this Escrow Agreement, Purchaser and Seller
shall execute and deliver the receipt in the form of Schedule 3 attached hereto.

(d) Directions and Instructions.  Where directions or instructions from more
than one of the undersigned are required, such directions or instructions may be
given by separate instruments of similar tenor.  Any of the undersigned may act
hereunder through an agent or attorney-in-fact, provided satisfactory written
evidence of authority is first furnished to the Escrow Agent.

5. Escrow Agent.  Purchaser and Seller agree that the following provisions shall
control with respect to the rights, duties, liabilities, privileges, and
immunities of the Escrow Agent:

(a) The Escrow Agent is not a party to, and is not bound by, or charged with
notice of, any agreement out of which this escrow may arise.  UNDER NO
CIRCUMSTANCES WILL THE ESCROW AGENT'S RIGHTS AND OBLIGATIONS BE ALTERED BY THE
TERMS OF ANY AGREEMENT TO WHICH THE ESCROW AGENT IS NOT A PARTY.  The Escrow
Agent shall not be bound by any modification, amendment or revision of this
Agreement unless the same shall be in writing and signed by all of the parties
hereto.

(b) The Escrow Agent acts hereunder as a depository only, and is not responsible
or liable in any manner whatever for the sufficiency, correctness, genuineness
or validity of the subject matter of the escrow, or any part thereof.  Further,
the Escrow Agent shall not be responsible for determining or verifying (i) the
accuracy of any notices or instructions delivered hereunder, or the form of
execution thereof, or (ii) the identity or authority of any person executing or
delivering this Agreement, any property delivered hereunder, or any instructions
delivered in connection herewith, including instructions from any officer acting
on the behalf of a party that is a corporation or other entity.

2

--------------------------------------------------------------------------------

 

(c) The Escrow Agent shall be protected in acting upon any written notice,
request, waiver, consent, certificate, receipt, authorization, power of attorney
or other paper or document which the Escrow Agent in good faith believes to be
genuine and what it purports to be.

(d) The Escrow Agent shall not be liable for anything, which it may do or
refrain from doing in connection herewith, except its own gross negligence or
willful misconduct.

(e) The Escrow Agent may, at its sole discretion, consult with legal counsel in
the event of any dispute or question as to the construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected in acting in accordance with the opinion and
instructions of such counsel.  Purchaser and Seller jointly and severally agree
to reimburse Escrow Agent for any reasonable and documented legal fees incurred
by Escrow Agent in connection with its serving as Escrow Agent hereunder, except
to the extent that such fees relate to claims of Escrow Agent’s gross negligence
or willful misconduct.

(f) In the event of any disagreement between the parties to this Agreement, or
between them and any other person, resulting in adverse claims or demands being
made in connection with the subject matter of the escrow, or in the event that
the Escrow Agent, in good faith, is in doubt as to what action it should take
hereunder, the Escrow Agent may, at its option, refuse to comply with any claims
or demands on it, or refuse to take any other action hereunder, so long as such
disagreement continues or such doubt exists, and in any such event, the Escrow
Agent shall not be or become liable in any way or to any person for its failure
or refusal to act, and the Escrow Agent shall be entitled to continue so to
refrain from acting until (i) the rights of all parties shall have been
adjudicated by a court of competent jurisdiction and a final and non-appealable
order or judgment rendered, or (ii) all differences shall have been settled and
all doubt resolved by agreement between the parties, and the Escrow Agent shall
have been notified thereof in writing signed by Purchaser and Seller.  The
rights of the Escrow Agent under this Section 5(f) are cumulative of all other
rights which it may have by law or otherwise.

6. Resignation.  The Escrow Agent may at any time resign hereunder by giving
notice of its resignation to the other parties hereto, at their respective
addresses set forth in this Escrow Agreement, at least ten (10) days prior to
the date specified for such resignation to take effect, and upon the effective
date of such resignation, the Escrow Shares or Escrow Fund, as applicable, shall
be tendered to a successor escrow agent designated by Purchaser and Seller,
whereupon the Escrow Agent's obligations hereunder shall cease and
terminate.  If no such person shall have been designated by such date, all
obligations of the Escrow Agent hereunder shall, nevertheless, cease and
terminate.  The Escrow Agent's sole responsibility thereafter shall be to keep
safely the Escrow Shares or Escrow Fund, as applicable, and to deliver the same
to a person designated by Purchaser and Seller or in accordance with a final and
non-appealable order or judgment of a court of competent jurisdiction.  

7. Compensation and Reimbursement.  For normal services Escrow Agent will be
paid in accordance with the fee schedule attached as Schedule 4. All such fees,
expenses, out-of-pocket expenses, disbursements, and advances shall be paid
equally by Purchaser and Seller within a reasonable period of time not to exceed
thirty (30) days after billing.  It is understood that the fees and usual
charges set forth in this Section 7 for services of the Escrow Agent shall be
considered compensation for ordinary services as contemplated by this
Agreement.  In the event that the provisions of this Agreement are not promptly
fulfilled, or if the Escrow Agent renders any service not contemplated by this
Agreement, or if the parties request a substantial modification of its terms, or
if any controversy arises, or if the Escrow Agent is made a party to, or
intervenes in, any litigation pertaining to this escrow or its subject matter,
the Escrow Agent shall be reasonably compensated for such extraordinary services
and reimbursed for all out-of-pocket costs, reasonable attorneys’ fees and
expenses occasioned in such default, delay, controversy or litigation, and the
Escrow Agent shall be entitled to retain all documents and/or things of value at
any time held by the Escrow Agent pursuant to this Agreement to the extent
necessary to cover the compensation, fees, costs and expenses referenced in this
Section 7 until all such amounts are paid.  In the event that payment is not
received by the Escrow Agent within thirty (30) days after billing, the unpaid
Escrow Agent's fees will accrue simple interest at an annual rate of five
percent (5%) may be deducted from the Escrow Fund, if any.

3

--------------------------------------------------------------------------------

 

8. Indemnity.  In the event the Escrow Agent becomes involved in any claims,
controversies, or legal proceedings in connection with this escrow, Purchaser
and Seller jointly and severally agree to indemnify and hold the Escrow Agent
harmless from all losses, costs, damages and expenses, including attorneys' fees
suffered or incurred by the Escrow Agent as a result thereof, but excluding
consequential, special or exemplary damages, including, but not limited to lost
profits  (collectively, “Losses”), except to the extent such Losses result from
the gross negligence or willful misconduct of the Escrow Agent.  Payment of such
costs, damages, expenses or fees shall be made by Purchaser and Seller within a
reasonable period of time not to exceed thirty (30) days after billing.  In the
event that payment is not received by the Escrow Agent within thirty (30) days
after billing, the Escrow Agent's costs, damages, expenses and fees will accrue
simple interest at an annual rate of five percent (5%)may be deducted from the
Escrow Fund, if any.  The obligations of Purchaser and Seller under this Section
8 shall be performable at the office of the Escrow Agent in Dallas, Texas, and
shall survive the resignation or removal of the Escrow Agent or the termination
of this Agreement by lapse of time or otherwise.  Notwithstanding this Section
8, all fees and costs of the Escrow Agent shall be paid in accordance with the
provisions of this Agreement.

9. Taxpayer Identification Numbers/Tax Reporting.

(a) Taxpayer Identification Numbers (“TINs”). Purchaser and or Seller have
provided the Escrow Agent with their respective fully executed Internal Revenue
Service (“IRS”) Form W-9 and/or other required documentation.  Purchaser and
Seller each represent that its correct TIN assigned by the IRS, or any other
taxing authority, is set forth in the delivered forms, as well as in the
Substitute IRS Form W-9 set forth on the signature page of this Escrow
Agreement.  

(b) Tax Reporting.  All interest or other income earned under the Escrow
Agreement shall be allocated to Seller, and reported, as and to the extent
required by law, by the Escrow Agent to Seller and to the IRS, or any other
taxing authority, on IRS Form 1099 (or other appropriate form) as income earned
from the escrow by Seller.  Any other tax returns required to be filed will be
prepared and filed by Seller with the IRS and any other taxing authority as
required by law.  Seller acknowledges and agrees that any taxes payable from the
income earned on the investment of any sums held in the Escrow Fund, if any,
shall be paid by Seller.  On the first business day of January, April, June and
September of each year, the Escrow Agent shall deliver to Seller an amount equal
to forty percent (40%) of all interest or other income earned under the Escrow
Agreement since the last distribution pursuant to this sentence. Seller shall
indemnify, defend, and hold harmless the Escrow Agent with respect to the filing
of any tax returns and the payment of any taxes attributable to the Escrow Fund,
if any.  The Escrow Agent shall withhold any taxes it deems appropriate,
including but not limited to required withholding in the absence of proper tax
documentation, and shall remit such taxes to the appropriate authorities.

10. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received:

(a)  upon delivery, if delivered personally;

(b) upon confirmed transmittal, if sent by facsimile or electronic mail;

(c)  on the next Business Day (as hereinafter defined), if sent by overnight
courier; or

4

--------------------------------------------------------------------------------

 

(d) two  (2) Business Days after mailing, if mailed by prepaid certified or
registered mail, return receipt requested,

to the appropriate notice address set forth below or to such other address as
any party hereto may have furnished to the other parties in writing pursuant to
this Section 10.  “Business Day” shall mean any day other than a Saturday,
Sunday or any other day on which the Escrow Agent location set forth in the
notice address set forth below is authorized or required by law or executive
order to remain closed.

 

If to Purchaser

 

Cytori Therapeutics, Inc.

3020 Callan Road

San Diego, CA 92121

Attention: General Counsel

Tel No.: 858.875.5223

Fax No.: 858.458.0994

email: jhayden@cytori.com

 

 

 

If to Seller

 

Azaya Therapeutics, Inc.

c/o John Kerr

250 W Nottingham Pl #120, San Antonio, TX 78209

Attention:  John Kerr

Tel No.: 210- 832-8787

Email address: jkerr28359@gmail.com

 

 

 

If to the Escrow Agent

 

Texas Capital Bank

2000 McKinney

Suite 1800

Dallas, TX 75201

Attention: Ryan McGrew

Tel No.: 214-932-6898

Fax No.: 214-932-6833

Email address: ryan.mcgrew@texascapitalbank.com

 

11. Monthly Statements.  Each undersigned party shall receive a monthly
statement of receipts and disbursements, and a list of assets comprising the
Escrow Shares or Escrow Fund, as applicable.

12. Compliance with Court Orders.  In the event that any of the Escrow Shares or
Escrow Fund, as applicable, shall be attached, garnished or levied upon by any
court order, or the delivery thereof shall be stayed or enjoined by an order of
a court, or any order, judgment or decree shall be made or entered by any court
affecting the Escrow Shares or Escrow Fund, as applicable, the Escrow Agent is
hereby expressly authorized, in its sole discretion, to obey and comply with all
writs, orders or decrees so entered or issued, which it is advised by legal
counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that the Escrow Agent obeys or complies with any
such writ, order or decree it shall not be liable to any of the parties hereto
or to any other person, entity, firm or corporation, by reason of such
compliance notwithstanding such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.

13. Right of Interpleader.  Should any controversy arise involving Purchaser and
Seller or any other person, firm or entity with respect to this Escrow Agreement
or the Escrow Shares or Escrow Fund, as applicable, or if the Escrow Agent
should be in doubt as to what action to take, or if the Escrow Agent resigns and
Purchaser and Seller are unable to agree on a successor to the Escrow Agent,
then, in each such case, the Escrow Agent shall have the right, but not the
obligation, to institute a petition for interpleader in a court of competent
jurisdiction to determine the rights of the parties hereto and deliver to such
court the Escrow Shares or Escrow Fund, as applicable, for holding and
disbursement, at which time the Escrow Agent’s obligation hereunder shall cease
and terminate, subject to the provisions of Sections 7 and 8.

5

--------------------------------------------------------------------------------

 

14. Termination of the Escrow Agent.  By mutual agreement, Purchaser and Seller
shall have the right at any time upon not less than ten (10) days prior written
notice to the Escrow Agent to terminate their appointment of the Escrow Agent or
any successor escrow agent, as escrow agent hereunder, provided that Escrow
Agent shall be entitled to receive all fees for periods prior to termination and
to receive the reimbursement of its expenses.  The Escrow Agent or successor
escrow agent shall continue to act as escrow agent hereunder until a successor
is appointed and qualified to act as the escrow agent.

15. Miscellaneous.

(a) Amendment; Waiver. The provisions of this Escrow Agreement may be waived,
altered, modified, amended or supplemented, in whole or in part, only by a
writing signed by all parties hereto.  

(b) Assignment. Neither this Escrow Agreement nor any right or interest
hereunder may be assigned in whole or in part by any party, except as provided
in Section 6, without the prior consent of the other parties.  

(c) Governing Law; Jurisdiction; Waiver. This Escrow Agreement shall be governed
by and construed under the laws of the State of Texas, excluding conflicts of
law principles.  Each party irrevocably waives any objection on the grounds of
venue, forum non-conveniens or any similar grounds and irrevocably consents to
service of process by mail or in any other manner permitted by applicable law,
and consents to the jurisdiction of the federal or state courts located in
Dallas County, Texas. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS ESCROW AGREEMENT, THE LEGAL RELATIONS BETWEEN THE PARTIES HEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(d) Force Majeure.  No party to this Escrow Agreement is liable to any other
party for losses due to, or if it is unable to perform its obligations under the
terms of this Escrow Agreement because of, acts of God, fire, war, terrorism,
floods, strikes, electrical outages, equipment or transmission failure, or other
causes reasonably beyond its control.

(e) Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Escrow Agreement may be transmitted by facsimile, and such
facsimile will, for all purposes, be deemed to be the original signature of such
party whose signature it reproduces, and will be binding upon such party.  

(f) Severability. If any provision of this Escrow Agreement is determined to be
prohibited or unenforceable by reason of any applicable law of a jurisdiction,
then such provision shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in such
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction.

(g) No Third Parties Beneficiaries.  Except as expressly provided in Section 8,
nothing in this Escrow Agreement, whether express or implied, shall be construed
to give to any person or entity other than the parties any legal or equitable
right, remedy, interest or claim under or in respect of this Escrow Agreement or
the Escrow Shares or Escrow Fund, as applicable, escrowed hereunder.

(h) Headings.  The section headings contained in this Escrow Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Escrow Agreement.

(i) Construction.  Unless the context shall otherwise require, the singular
shall include the plural and vice-versa, and each pronoun in any gender shall
include all other genders.

6

--------------------------------------------------------------------------------

 

(j) Entire Agreement.  The terms and provisions of this Escrow Agreement
constitute the entire agreement among the parities with respect of the subject
matter hereof, and no party has relied on any representations or agreements of
the others, except as specifically set forth in this Escrow Agreement.  

(k) Successors and Assigns.  This Escrow Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
permitted assigns.

(l) Additional Information.  To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens a bank account.  Purchaser and Seller agree to provide Escrow
Agent with the information it requires in order to comply with applicable law,
including without limitation, the Bank Secrecy Act and the U.S.A. Patriot Act.

[Signatures appear on the following page]

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.

 

 

Tax Certification: Taxpayer Identification Number (TIN):  33-0827593  Date:
February __, 2017

Name & Address:  Cytori Therapeutics, Inc., a Delaware corporation  

    3020 Callan Road San Diego, CA 92121

Customer is a (check one):

Corporation __X__     Partnership ____      Individual/sole proprietor ____
Trust _____

Limited liability company ____ Enter the tax classification (D=disregarded
entity, C=Corporation, P=Partnership ______

Other _________________)

Taxpayer is (check if applicable):

___ Exempt from backup withholding

Under the penalties of perjury, the undersigned certifies that:

(1)

the number shown above is its correct Taxpayer Identification Number (or it is
waiting for a number to be issued to it);

(2)

it is not subject to backup withholding because: (a) it is exempt from backup
withholding or (b) it has not been notified by the Internal Revenue Service
(IRS) that it is subject to backup withholding as a result of failure to report
all interest or dividends, or (c) the IRS has notified it that it is no longer
subject to backup withholding; and

(3)

It is a U.S. citizen or other U.S. person (defined in the Form W-9
instructions).

(If the entity is subject to backup withholding, cross out the words after the
(2) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

PURCHASER

 

CYTORI THERAPEUTICS, INC.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------

 

 

Tax Certification: Taxpayer Identification Number (TIN):  81-0584163  Date:
February __, 2017

Name & Address:  Azaya Therapeutics, Inc., a Delaware corporation

   250 W Nottingham Pl #120 San Antonio, Texas 78209

Customer is a (check one):

Corporation __X__     Partnership ____       Individual/sole proprietor ____
Trust _____

Limited liability company ____ Enter the tax classification (D=disregarded
entity, C=Corporation, P=Partnership ______

Other _________________)

Taxpayer is (check if applicable):

___ Exempt from backup withholding

Under the penalties of perjury, the undersigned certifies that:

(1)

the number shown above is its correct Taxpayer Identification Number (or it is
waiting for a number to be issued to it);

(2)

it is not subject to backup withholding because: (a) it is exempt from backup
withholding or (b) it has not been notified by the Internal Revenue Service
(IRS) that it is subject to backup withholding as a result of failure to report
all interest or dividends, or (c) the IRS has notified it that it is no longer
subject to backup withholding; and

(3)

It is a U.S. citizen or other U.S. person (defined in the Form W-9
instructions).

(If the entity is subject to backup withholding, cross out the words after the
(2) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

SELLER

 

Azaya Therapeutics, Inc.

 

 

 

By:

 

 

 

 

 

Name:

 

John Kerr

 

 

 

Title:

 

President

 

ESCROW AGENT:

 

Texas Capital Bank

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------

 

Schedule 1

Authorized Representatives

Telephone Number(s) and authorized signature(s) for

Person(s) Designated to Give Funds Investment Instructions

Purchaser:

 

 

 

Name

 

Telephone Number

 

Signature

 

 

 

 

 

 

 

1.

 

         Marc Hedrick                  

 

          858-458-0900          

 

 

 

 

 

 

 

 

 

2.

 

        Tiago Girão                      

 

          858-458-0900          

 

 

 

 

 

 

 

 

 

3.

 

        Jeremy Hayden                

 

          858-458-0900          

 

 

 

Seller:

 

 

 

Name

 

Telephone Number

 

Signature

 

 

 

 

 

 

 

1.

 

John Kerr                            

 

          210- 832-8787          

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

SCHEDULE 2

Joint Notice

The undersigned hereby give notice (this “Joint Notice”) pursuant to Section
4(a) of the Escrow Agreement (the “Agreement”), dated as of February ____, 2017,
by and among Texas Capital Bank, a national banking association, as escrow agent
(the “Escrow Agent”), ___________________, a Delaware corporation (“Purchaser”),
and Azaya Therapeutics, Inc., a Delaware corporation (“Seller”), and direct the
Escrow Agent to disburse the amount(s) set forth below and in the manner set
forth below.  Capitalized terms used but not defined in this Joint Notice shall
have the meaning ascribed thereto in the Agreement.

 

Disbursement to Seller:

 

 

 

 

 

Disbursement Amount:

 

[                                 ]

 

 

 

Wiring Instructions:

 

[                                 ]

 

Disbursement to Purchaser:

 

 

 

Disbursement Amount:

 

[                                 ]

 

 

 

Wiring Instructions:

 

[                                 ]

 

IN WINTESS WHEREOF, the undersigned have caused this Joint Notice to be executed
and delivered on this ____ day of __________, 201•.

 

PURCHASER:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SELLER:

 

 

 

Azaya Therapeutics, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------

 

SCHEDULE 3

Receipt Upon Termination of Escrow

The undersigned hereby acknowledge receipt from Texas Capital Bank “Escrow
Agent” under the Escrow Agreement among the undersigned and the Escrow Agent
(the “Agreement”), of the Escrow Shares or Escrow Fund, as applicable, as
described in the Agreement. The undersigned acknowledge a faithful and proper
performance by the Escrow Agent of its duties under the Agreement, and in
consideration of such delivery hereby release and discharge the Escrow Agent
from all further responsibility or liability under the Agreement. The Parties
agree that the Agreement is hereby terminated.

Executed this ___ day of _____________, 201•.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

So acknowledged this ______ day of ________________, 201•.

 

Texas Capital Bank

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

12

--------------------------------------------------------------------------------

 

SCHEDULE 4

Escrow Services Fee Schedule

The aggregate escrow fee is $7,500, payable at the time the parties execute this
Escrow Agreement.  In the event the Escrow Funds are held by the Escrow Agent
past May __, 2018, the Seller and Purchaser hereby agree to pay the Escrow Agent
additional consideration in an amount that the parties mutually agree upon at
that time.

Reasonable additional compensation may be charged for time and expenses where
services provided are not covered under this fee schedule or where standard fees
do not adequately compensate for services provided or costs incurred.

Services include deposit of the Escrow Fund into a publicly registered, “AAA”
rated money market fund, safekeeping of securities, monthly statements of all
transactions, buy, sell or exchange of securities per written instructions,
record keeping of executed trades, income received, disbursements made and
monitoring of maturity dates.

Additional Information

Certain mutual funds including money market funds may entitle the bank to
distribution plan payments, shareholder service fees, 12 (b)(1) fees,
administrative service fees or similar fees paid by such mutual fund companies,
distributors or agents. The fee is deducted monthly from the Escrow Fund at an
annual rate of .4 of 1% or 40 basis points. Additional information and
prospectus are available upon request.

Whenever Texas Capital Bank receives less than 48 hours notice (as defined by
receipt of proposed documents) that it is being considered as Escrow agent, an
additional set up fee will be charged.

To comply with the government regulations to fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account.  For a non-individual person such as a business entity, a charity, a
Trust or other legal entity we will ask for documentation to verify its
formation and existence as a legal entity.  We may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.  

 

 

 

13

--------------------------------------------------------------------------------

 

Exhibit C

NONCOMPETITION AGREEMENT

This NONCOMPETITION AGREEMENT (“Agreement”), dated as of February 14, 2017 (the
“Effective Date”), is executed and delivered by John Kerr (“Individual”) to
Cytori Therapeutics, Inc., a Delaware corporation (“Buyer”).  

WHEREAS, Azaya Therapeutics, Inc. (“Seller”) is engaged in the creation,
development, commercialization, and exploitation of, and related activities
associated with, Seller’s Protein Stabilized Liposomes nanotechnology platform
and related assets, including, without limitation, the development and
manufacturing of ATI-0918, a generic formulation of DOXIL/CAELYX® (Johnson &
Johnson), a chemotherapy drug that is a liposomal encapsulation of doxorubicin,
and ATI-1123, a liposomal formulation of Docetaxel (collectively, the
“Business”).

WHEREAS, Buyer and Seller are parties to that certain Asset Purchase Agreement
dated as of January 16, 2017 (the “Purchase Agreement”), pursuant to which Buyer
will acquire the Acquired  Assets.

WHEREAS, Individual is a director of Seller and a holder of capital stock and
other securities of Seller and has been closely involved in the Business since
its inception and, as such, acknowledges and agrees that Individual has
obtained, had access to and developed extensive and valuable expertise and
proprietary information associated with the Business.  In addition, the
reputation and goodwill of Seller associated with the Business and the Acquired
Assets are an integral part of Seller’s business success throughout the areas
where they conduct the Business.  If Individual deprives Buyer or its Affiliates
of any of the goodwill associated with the Business or in any manner uses the
proprietary information or reputation and goodwill associated with the Business
in competition with Buyer, its Affiliates or the Business, Buyer and its
Affiliates will be deprived of the benefits Buyer has bargained for pursuant to
this Agreement and the Purchase Agreement.  Since Individual has the ability to
compete with Buyer and its Affiliates in the operation of the Business, Buyer
therefore desires that Individual enter into this Agreement.  

WHEREAS, but for Individual’s entry into this Agreement, Buyer will not effect
the transactions contemplated by the Purchase Agreement or pay the purchase
price contemplated thereby for the Acquired Assets.  

AGREEMENT

NOW THEREFORE, as a material inducement to Buyer to execute the Purchase
Agreement and to agree to consummate the transactions contemplated thereby, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

1. Defined Terms.  Capitalized terms used herein without definition shall have
the meanings ascribed to them in the Purchase Agreement.

2. Term; Effectiveness.  The term of this Agreement shall commence on the
Effective Date and shall expire on the fifth anniversary of the Effective Date
(the “Term”).  The effectiveness of this Agreement shall be conditioned upon the
Closing of the transactions contemplated by the Purchase Agreement, and
Individual’s execution of this Agreement is a condition to the Closing.  

3. Covenant Not To Compete.  Individual shall not, at any time during the Term,
directly or indirectly, knowingly or intentionally engage in a Competitive
Business Activity (as defined below) anywhere in the world (the “Restricted
Territory”).  “Competitive Business Activity” shall mean directly or indirectly:
(i) engaging in, or managing, advising, instructing or directing persons engaged
in, any business that creates, designs, develops, manufactures, markets,
licenses, distributes, sells, implements, supports or otherwise exploits any
liposomal encapsulation of doxorubicin or Docetaxel; (ii) acquiring or having an
ownership interest in any entity that creates, designs, develops, manufactures,
markets, licenses, distributes, sells, implements or supports any liposomal
encapsulation of doxorubicin or Docetaxel (except for passive ownership of (A)
Buyer or its successors or (B) five percent (5%) or less of any other entity);
(iii) participating in any capacity (whether as an employee, agent, consultant,

1

--------------------------------------------------------------------------------

 

advisor, independent contractor, proprietor, partner, officer, director, joint
venturer or otherwise) in the financing, operation, management or control of any
firm, partnership, corporation, entity or business that creates, designs,
develops, manufactures, licenses, markets, distributes, sells, implements or
supports any liposomal encapsulation of doxorubicin or Docetaxel; or (iv)
utilizing his knowledge of the Business or his relationships with customers,
suppliers or othersto (A) engage or cause others to engage in any facet of the
Business in the Restricted Territory; or (B) induce such customers, suppliers or
others to cease buying from, supplying to or otherwise working with, the
Buyer.  Individual expressly acknowledges that the limitation with respect to
the Restricted Territory is reasonable and necessary to protect the legitimate
business interests of Buyer, especially given the special information and
knowledge held by Individual.  Further, Individual acknowledges that Buyer would
not proceed with the transactions contemplated by the Purchase Agreement without
receiving the full scope of the protections provided for hereunder; and that any
lesser geographic restriction would not adequately protect Buyer, its Affiliates
and the Business.

4.   Nonsolicitation.  Individual shall not, at any time during the Term,
directly or indirectly, either for Individual or for any other person or entity,
recruit or otherwise solicit or induce any customer, subscriber, service
provider, supplier or other business partner of Buyer or its Affiliates relating
to the Business or the Acquired Assets to (a) terminate its arrangement or cease
to do business with Buyer as it relates to the Business or the Acquired Assets,
or (b) to otherwise materially and adversely change its relationship with Buyer
or its Affiliates as it relates to the Business or the Acquired
Assets.  Individual shall not, at any time during the Term, directly or
indirectly, either for Individual or for any other person or entity, solicit any
employee, consultant or independent contractor of Buyer or its Affiliates
engaged in the Business to terminate his or her employment or service with Buyer
or its Affiliates.  

5. Confidentiality.

(a) Individual recognizes that he has had access to and knowledge of certain
information concerning the Business and the Acquired Assets (collectively, the
“Confidential Information”), including (i) confidential or proprietary matters
including, but not limited to, financial, business, marketing, operations,
scientific, technical, economic and engineering information, whether tangible or
intangible, including without limitation, patterns, plans, compilations,
devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs, codes, know-how, computer software, databases, product
names or marks, marketing materials or programs, plans, specifications,
shop-practices, customer lists, supplier lists, engineering and manufacturing
information, price lists, costing information, employee and consulting
relationship information, accounting and financial data, profit margin,
marketing and sales data, strategic plans, trade secrets and all other
proprietary information, irrespective of the medium in which such Confidential
Information is memorialized or communicated, (ii) confidential or proprietary
information concerning other parties to this Agreement or their respective
Affiliates furnished or made available in connection with this Agreement or any
of the documents and agreements contemplated by the Purchase Agreement
(collectively, the “Transaction Documents”), or the transactions contemplated
hereby or thereby and (iii) the terms of this Agreement or any of the
Transaction Documents, or any of the transactions contemplated hereby and
thereby.  Individual acknowledges that the Confidential Information is valuable,
proprietary and confidential and that such parties have paid substantial
consideration and incurred substantial costs to acquire or develop such
Confidential Information.  Individual agrees that he will treat the Confidential
Information as valuable, proprietary and confidential and will not knowingly or
intentionally disclose, and will take reasonable measures to prevent the
inadvertent or accidental disclosure of, the Confidential
Information.  Individual agrees that he will not, at any time, directly or
indirectly, knowingly or intentionally disclose, divulge, or make known to any
person, use, or otherwise appropriate for his own benefit or the benefit of
others any of the Confidential Information, or knowingly or intentionally permit
any person to examine or make copies of any documents that contain or are
derived from the Confidential Information, without the prior written consent of
Buyer.  Notwithstanding the foregoing, nothing herein shall restrict Individual
from disclosing any Confidential Information to the extent that (i) such
Confidential Information is or becomes (through no improper action or inaction
by Individual) generally available to the public after the Closing, (ii) such
disclosure is required by Law, by any Governmental Authority, or by litigation
discovery requests, subpoena, civil investigative demand, or similar processes,
or (iii) as necessary to defend or exercise any rights or remedies under this
Agreement, the Purchase Agreement and the Ancillary Agreements.

(b) In the event Individual is requested or required by Law, by any Governmental
Authority, or by litigation discovery requests, subpoena, civil investigative
demand, or similar processes, to disclose any of the Confidential Information,
Individual agrees to provide Buyer with prompt written notice of such request or
requirements so that Buyer, at its sole cost and expense, may seek an
appropriate protective order or waive compliance

2

--------------------------------------------------------------------------------

 

with the provisions of this Section 5.  If, in the absence of a protective order
or a receipt of a waiver by Buyer under this Agreement, Individual is
nonetheless legally compelled to disclose the Confidential Information,
Individual may disclose only that portion of the Confidential Information that
is legally required, without liability to Buyer under this Agreement.

(c) Individual hereby acknowledges and agrees that the prohibitions against
disclosure of Confidential Information recited herein are in addition to, and
not in lieu of, any rights or remedies that Buyer may have available pursuant to
the Laws of any jurisdiction or at common law to prevent the disclosure of
Confidential Information, and the enforcement by Buyer of its rights and
remedies pursuant to this Agreement shall not be construed as a waiver of any
other rights or available remedies that Buyer may possess at law or equity.

6. Severability of Provisions.  If any covenant set forth in this Agreement is
determined by any court to be unenforceable by reason of its extending for too
great a period of time or over too great a geographic area, or by reason of its
being too extensive in any other respect, such covenant shall be interpreted to
extend only for the longest period of time and over the greatest geographic
area, and to otherwise have the broadest application as shall be
enforceable.  The invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions hereof, which shall
continue in full force and effect.  Without limiting the foregoing, the
covenants contained herein shall be construed as separate covenants, covering
their respective subject matters, with respect to each of the separate cities,
counties and states of the United States, and each other country, and political
subdivision thereof, in which any of the Seller, Buyer or their respective
successors now transacts any business.  

7. Injunctive Relief.  Individual acknowledges that (a) the provisions of
Section 3, Section 4 and Section 5 are reasonable and necessary to protect the
legitimate interests of Buyer and its Affiliates and the Business, and (b) any
violation of Section 3, Section 4 or Section 5 may result in irreparable injury
to Buyer, its Affiliates and the Business, the exact amount of which may be
difficult to ascertain, and that the remedies at law for any such violation may
not be reasonable or adequate compensation to Buyer for such a
violation.  Accordingly, Individual agrees that if Individual violates the
provisions of Section 3, Section 4 or Section 5, in addition to any other remedy
which may be available at law or in equity, Buyer and its Affiliates shall be
entitled to specific performance and injunctive relief, without posting bond or
other security, and without the necessity of proving actual damages.

8. Notices.  All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given if given when delivered in person or upon
confirmation of receipt when transmitted by facsimile transmission (but only if
followed by transmittal by national overnight courier or hand for delivery on
the next business day) or on receipt after dispatch by registered or certified
mail, postage prepaid, addressed, or on the next business day if transmitted by
national overnight courier, in each case as follows:

If to Buyer, addressed to it at:

Cytori Therapeutics, Inc.

3020 Callan Road

San Diego, CA 92121

Attention:  General Counsel

Facsimile:  858-450-4355

With a copy to:

Latham & Watkins LLP

12670 High Bluff Drive

3

--------------------------------------------------------------------------------

 

San Diego, CA 92130

Attention:  Cheston J. Larson, Esq.

Facsimile:  858-523-5450

If to Individual, addressed to Individual at:

250 W Nottingham Pl #120, San Antonio, TX 78209

email: jkerr28359@gmail.com

9. Entire Agreement; Amendments and Waivers.  This Agreement and the Purchase
Agreement constitute the complete, final and exclusive statement of the
agreement among the parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  No amendment, supplement,
modification, rescission or waiver of this Agreement shall be binding unless
executed in writing by the parties.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a continuing waiver unless
otherwise expressly provided.  The parties expressly acknowledge that they have
not relied upon any prior agreements, understandings, negotiations and
discussions, whether oral or written, in deciding to enter into this Agreement.

10. Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any party without the prior written consent of the
other parties, except that Buyer may, without such consent, assign all such
rights and obligations to an Affiliate of Buyer or to a successor in interest to
Buyer, which shall assume all obligations and liabilities hereunder.

11. Attorneys’ Fees.  In the event Individual shall fail to perform any of his
obligations under this Agreement, Individual and Buyer hereby agree that all
reasonable expenses, including reasonable attorneys’ fees, which may be incurred
by the prevailing party in any action at law or suit in equity to enforce this
Agreement shall be paid by the non-prevailing party in such action or suit to
the extent allowed by applicable law.

12. Choice of Law; Consent to Personal Jurisdiction.  This Agreement shall be
construed, interpreted and the rights of the parties determined in accordance
with the laws of the State of Texas (without reference to any choice of law
rules that would require the application of the laws of any other jurisdiction).
Buyer and Individual intend to and do hereby confer jurisdiction to enforce this
Agreement upon the courts of any jurisdiction within the geographical scope of
the covenants contained herein.  If the courts of any one or more of such
jurisdictions hold the provisions of this Agreement wholly unenforceable by
reason of the breadth of such scope or otherwise, it is the intention of Buyer
and Individual that such determination not bar or in any way affect the right of
Buyer and its Affiliates to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such covenants, as to breaches of
such covenants in such other respective jurisdictions, such covenants as they
relate to each jurisdiction being, for this purpose, severable into diverse and
independent covenants.

13. Waiver of Jury Trial.  Each party hereby acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any action, proceeding or counterclaim arising out of or
relating to this Agreement or the transactions contemplated by this
Agreement.  Each party certifies and acknowledges that (a) such party
understands and has considered the implications of this waiver, and (b) such
party makes this waiver voluntarily.

[Signature Page Follows]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, all as of the day and year first above written.

 

Cytori Therapeutics, INC.

 

INDIVIDUAL

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Name:

 

John Kerr

Title:

 

 

 

 

 

 

 

5